


 
 
 
 
 



AGREEMENT FOR SALE OF MEMBERSHIP INTERESTS
BY AND BETWEEN


KBS ACQUISITION SUB-OWNER 2, LLC




(“Seller”)
AND
BBD1 HOLDINGS LLC


(“Company”)












 
 
 
 





















 
 
 
 
 
 
 
 
 
[BBD1 Portfolio Sale]
 
 
 
 
 





--------------------------------------------------------------------------------


AGREEMENT FOR SALE OF MEMBERSHIP INTERESTS
THIS AGREEMENT FOR SALE OF MEMBERSHIP INTERESTS (this “Agreement”) is made as of
August 17, 2012 (the “Effective Date”), by and between KBS Acquisition Sub-Owner
2, LLC, a Delaware limited liability company (the “Seller”) and BBD1 HOLDINGS
LLC, a Delaware limited liability company (the “Company”).
W I T N E S S E T H:
A.    Seller presently is the sole member of (i) First States Investors 5000A,
LLC, a Delaware limited liability company (the “Portfolio Property Owner”), (ii)
GKK Independence Square Lot, LLC, a Delaware limited liability company (the
“Parking Lot Property Owner”; together with the Portfolio Property Owner, the
“Real Property Owners”), and (iii) AFR Defeasance Pool 1, LLC, a Delaware
limited liability company (the “Defeasance Securities Owner”; together with the
Real Property Owners, the “Owners”).
B.    Portfolio Property Owner is the owner of the real properties described in
Exhibit A-1 attached hereto, together with the buildings located thereon, and
all associated parking areas, and all other improvements located thereon (the
buildings and such other improvements are referred to herein collectively as the
“Portfolio Real Property Improvements”, and such real properties together with
the Portfolio Real Property Improvements, collectively, the “Portfolio Real
Property”).
C.    Portfolio Property Owner has granted a lien in favor of Mortgage Lender
(as hereinafter defined) on the Portfolio Real Property to secure a loan (the
“Mortgage Loan”) in the original principal amount of $440,000,000 from U.S. Bank
National Association, as Trustee, as successor-in-interest to Bank of America,
N.A., as successor-by-merger to LaSalle Bank, N.A., Trustee for the Registered
Holders of GMAC Commercial Mortgage Securities, Inc., Mortgage Pass-Through
Certificates, Series 2003-C, as successor-in-interest to German American Capital
Corporation (the “Mortgage Lender”), to Portfolio Real Property Owner, as
evidenced by, among other things, (i) that certain Amended and Restated Loan and
Security Agreement dated as of October 1, 2003 (the “Mortgage Loan Agreement”)
and (ii) that certain Consolidated, Amended and Restated Note, dated as of
October 1, 2003 (the “Mortgage Note”), and which Mortgage Loan is further
secured by, and/or supported by, (x) those certain Combined Fee and Leasehold
Multistate Mortgages, Deeds to Secure Debt, and/or Deeds of Trust, Security
Agreement, Financing Statement, Fixture Filing and Assignment of Leases, Rents
and Security Deposits, dated as of October 1, 2003 (as amended from time to
time, collectively the “Mortgages”), (y) that certain Guaranty of Recourse
Obligations, dated as of June 30, 2003 (the “Mortgage Guaranty”), executed by
American Financial Realty Trust, a Maryland real estate investment trust
(“AFRT”) and First States Group, L.P., a Delaware limited liability company
(“FSG”; together with AFRT, the “Mortgage Guarantors”), for the benefit of the
Mortgage Lender, and (z) that certain Environmental Indemnity dated as of June
30, 2003 (the “Mortgage Environmental Indemnity”), by FSG, for the benefit of
the Mortgage Lender. The “Mortgage Loan Documents” shall mean, collectively, the
Mortgage Loan Agreement, the Mortgage Note, the Mortgages, the Mortgage
Guaranty, the Mortgage Environmental Indemnity, and all other documents executed
and/or delivered in connection with the Mortgage Loan.
D.    Parking Lot Property Owner is the owner of the real property (the “Parking
Lot Real Property”; together with the Portfolio Real Property, the “Real
Property”) described in Exhibit A-2 attached hereto, together with the buildings
located thereon, if any, and all associated parking areas, and all other
improvements located thereon (the buildings and such other improvements are
referred to herein collectively as the (the “Parking Lot Real Property
Improvements”; together with the Portfolio Real Property Improvements, the
“Improvements”).
E.    All references hereinafter made to the Real Property shall be deemed to
include all rights, privileges, easements and appurtenances benefiting the Real
Property and/or the Improvements situated thereon, including, without
limitation, all mineral and water rights and all easements, rights-of-way and

 
 
1
 
 




--------------------------------------------------------------------------------


other appurtenances used or connected with the beneficial use or enjoyment of
the Real Property. In addition, the Real Property Owners (a) own their
respective personal property, equipment, supplies and fixtures (collectively,
the “Personal Property”) that are otherwise located on their respective Real
Property at the Closing, (b) are the lessors under all leases affecting their
respective Real Property as of the Effective Date and all other leases entered
into after the Effective Date subject to the terms hereof, and any related
guaranties, and any and all amendments and modifications thereto existing as of
the Effective Date and entered into after the Effective Date subject to the
terms hereof (the “Leases”), and (c) are a party to all contracts relating to
the ownership, operation, and maintenance of the Real Property existing as of
the Effective Date and entered into after the Effective Date subject to the
terms hereof, and any and all amendments and modifications thereto existing as
of the Effective Date and thereafter subject to the terms hereof (the
“Contracts”). The Real Property, the Improvements, the Personal Property, the
Leases, the Contracts, the plans and specifications and as-built drawings for
the Real Property and the Improvements (the “Records and Plans”), and any and
all licenses, approvals, certificates, permits, warranties, guaranties,
indemnities that relate to the foregoing are sometimes hereinafter collectively
referred to as the “Property.”
F    Defeasance Securities Owner is the owner of those certain securities
acquired and pledged in connection with the prior, partial defeasance of the
Mortgage Loan in connection with partial releases of certain real property from
the lien of deeds of trust or mortgages securing the Mortgage Loan (the
“Defeasance Security”) pursuant to the terms and conditions of the Mortgage Loan
Agreement.
G.    Certain affiliates of Seller are party to that certain Loan Agreement,
dated as of the date hereof, by and among KBS REIT Properties, LLC, KBS
Acquisition Sub-Owner 5, LLC, KBS Acquisition Sub-Owner 6, LLC, KBS Acquisition
Sub-Owner 7, LLC and KBS Acquisition Sub-Owner 8, LLC, as borrowers
(collectively, "KBS Borrower"), and Gramercy Investment Trust, a Maryland real
estate investment trust and wholly-owned subsidiary of GKK and Garrison
Commercial Funding XI LLC, a Delaware limited liability company, as lenders
(collectively, the “Mezz Lender”), and Gramercy Loan Services LLC, a Delaware
limited liability company and wholly-owned subsidiary of the Company, as agent
for the Mezz Lender, pursuant to which Mezz Lender made a loan to KBS Borrower
in the original principal amount of Thirty-Eight Million Nine Hundred Eighty
Thousand Two Hundred Forty-Five Dollars and 08/100 ($38,980,245.08) (the "Mezz
Loan").
H.    Seller desires to sell the membership interests in the Owners (the
“Interests”) to the Company in accordance with, and subject to, the terms and
conditions of this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.
BASIC TERMS; DEFINITIONS; REFERENCES

1.1    Basic Terms.
(a)    Effective Date. The effective date of this Agreement shall be the date
set forth above (“Effective Date”).
(b)    Closing Date. The Closing (as hereinafter defined) shall occur on the
date determined as set forth below, unless this Agreement shall have been
terminated pursuant to the terms hereof:
(i)    The closing hereunder (the “Closing”) shall occur on November 14, 2012
(the "Initial Scheduled Closing Date") or earlier upon mutual agreement by
Seller and Company.

 
 
2
 
 




--------------------------------------------------------------------------------


(ii)    Notwithstanding the foregoing, Company shall have the option, in its
sole discretion, to extend the Closing for an additional period of up to thirty
(30) days (such date of the Closing, the “Extended Scheduled Closing Date”) by
(i) delivery of written notice of the extension to Seller not less than three
(3) Business Days' prior to the Initial Scheduled Closing Date and (ii)
depositing cash or current funds with Escrow Holder in the amount of One Million
Six Hundred Thousand Dollars ($1,600,000.00) (the "Extension Deposit") prior to
the Initial Scheduled Closing Date. The Extension Deposit, once deposited by
Company with Escrow Holder, shall be deemed to be part of the Deposit (as
hereinafter defined).
(iii)    In addition to the foregoing, Company shall have the option, in its
sole discretion, to extend the Closing for an additional period of up to thirty
(30) days by (i) delivery of written notice of the extension to Seller not less
than three (3) Business Days' prior to the Extended Scheduled Closing Date and
(ii) depositing cash or current funds with Escrow Holder in the amount of Two
Million Dollars ($2,000,000.00) (the "Second Extension Deposit") prior to the
Extended Scheduled Closing Date. The Second Extension Deposit, once deposited by
Company with Escrow Holder, shall be deemed to be part of the Deposit.
(iv)    In addition to the foregoing, Company shall have the right, in its sole
discretion, to extend the Closing in increments and by delivery of written
notice on one or more occasions for an additional period not to exceed, in
total, ten (10) Business Days after the latest date for Closing otherwise agreed
by the parties hereunder (the last day of such period, the "Final Extended
Closing Date"; and the date of the Closing, whether on the Initial Scheduled
Closing Date or on such other date as contemplated by this Section 1.1(b) shall
hereinafter be referred to as the "Closing Date").
(v)    Each of Seller and Company agrees that time is of the essence with
respect to each party's obligations under this Section 1.1(b).
(c)    Financing Contingency Period. The “Financing Contingency Period” shall
end on October 30, 2012 at 5:00 p.m. (California time). Each of Seller and
Company agrees that time is of the essence with respect to the expiration of the
Financing Contingency Period.
(d)    Escrow Holder. The escrow holder shall be the Title Company, in its
capacity as escrow agent (“Escrow Holder”), pursuant to the terms of this
Agreement (including, without limitation, Section 9.1) and that certain Escrow
Agreement, dated as of the date hereof (the “Escrow Agreement”), by and among
the Seller, Company and the Escrow Holder.
(e)    Title Company. The title company shall be First American Title Insurance
Company (“Title Company”), whose address is 633 Third Avenue, New York, New
York, Title Coordinator: Phil Salomon; Telephone: (212) 551-9437; Telecopier:
(212) 331-1559.
1.2    Definitions. Unless otherwise provided herein, all initial capitalized
terms used herein shall have the meanings ascribed to such terms on Schedule 3
attached to this Agreement and incorporated herein by reference.
1.3    References. All references to Exhibits and Schedules refer to Exhibits
and Schedules attached to this Agreement and all such Exhibits and Schedules are
incorporated herein by reference. The words “herein,” “hereof,” “hereinafter”
and words of similar import refer to this Agreement as a whole and not to any
particular Section hereof.
2.
PURCHASE AND SALE.

Subject to the terms and conditions of this Agreement, Seller agrees to sell,
assign and transfer to Company and Company agrees to accept, acquire and
purchase from Seller, for the Purchase Price

 
 
3
 
 




--------------------------------------------------------------------------------


(as defined in Section 3.1 below) set forth in Section 3 hereof, all of its
right, title and interest in and to the Interests.
3.
PURCHASE PRICE.

3.1    Purchase Price. The Purchase Price for the Interests is Four Hundred and
Eighty-Five Million Dollars ($485,000,000) (the "Purchase Price").
3.2    Payment of Purchase Price. The Purchase Price is payable as follows:
(a)    Within two (2) Business Days after the Effective Date, Company shall
deposit in escrow with Escrow Holder, in cash or current funds, the sum of Four
Hundred Thousand Dollars ($400,000) (the “Deposit”). Immediately upon Escrow
Holder's receipt of the Deposit, Escrow Holder shall invest the same in a
federally insured interest-bearing account acceptable to Seller and Company,
with all interest accruing thereon to be deemed part of the Deposit. If this
Agreement is not terminated at or prior to the expiration of the Financing
Contingency Period in accordance with the terms of Section 4.3.2 hereof, the
Deposit shall become nonrefundable, subject to the terms and conditions of this
Agreement including Sections 3.3, 9.3, 13.1 and 13.2 hereof.
(b)    At Closing, Company shall deposit with Escrow Holder an amount (the
“Purchase Price Cash Payment”) equal to the Adjusted Purchase Price (as
hereinafter defined), less the following:
(i)    the amount of the Deposit and all interest earned thereon,
(ii)    an amount equal to $15,000,000, which is the agreed upon value of the
Shares that Seller will receive at Closing, and
(iii)    the outstanding principal amount of the Mezz Loan plus all accrued and
unpaid interest as of the Closing Date and any other amounts due and owing by
KBS Borrower to Mezz Lender as of the Closing Date, provided that, at Closing,
Company shall cause Mezz Lender to assign to Seller all of its interests in the
Mezz Loan, including all rights to any collateral securing the Mezz Loan.


For the purposes of this Section 3.2, "Adjusted Purchase Price" shall mean the
Purchase Price, (x) plus or minus applicable prorations pursuant to Section 10
hereof, and (y) if Company elects the Mortgage Loan Continuance (as such term is
defined in Section 4.3.2(b) herein) less (1) an amount equal to the principal
balance outstanding with respect to the undefeased portion of the Mortgage Loan
and all accrued and unpaid interest outstanding with respect to the undefeased
portion of the Mortgage Loan as of the Closing Date, and (2) Twelve Million Five
Hundred Thousand Dollars ($12,500,000.00).
3.3    Disposition of Deposit Upon Failure to Close. If the Closing does not
occur due to Company’s default under this Agreement (but only if all of the
conditions to Company’s obligation to close have been satisfied or waived and
Seller is not in default under this Agreement), then the disposition of the
Deposit and all interest accrued thereon shall be governed by Section 13.1
hereof. If the Closing does not occur (i) due to Seller’s default under this
Agreement (but only if all of the conditions to Seller’s obligation to close
have been satisfied or waived and Company is not in default under this
Agreement), or (ii) because this Agreement terminated pursuant to Section 4.2.2
or Section 4.3.2, then the Deposit and all interest accrued thereon shall
promptly be refunded to Company. If the Closing does not occur due to the
failure of any of the conditions set forth in Sections 7.1 or 7.2 hereof other
than as a result of Company’s or Seller’s default under this Agreement, then the
disposition of the Deposit and all interest accrued thereon shall be governed by
Section 9.3 hereof.

 
 
4
 
 




--------------------------------------------------------------------------------


3.4    Independent Contract Consideration. At the same time as the initial
Deposit is deposited with Escrow Holder, Company shall deliver to Seller in cash
the sum of One Hundred and No/100 Dollars ($100.00) (the “Independent Contract
Consideration”) which amount has been bargained for and agreed to as
consideration for Company’s exclusive right to cause the Interests to be sold to
Company, and for Seller’s execution and delivery of this Agreement. The
Independent Contract Consideration is in addition to and independent of all
other consideration provided in this Agreement, and is nonrefundable in all
events.
4.
ENTITY DOCUMENTS; TITLE POLICY AND ENDORSEMENTS.

4.1    Entity Documents. Seller has delivered to Company the following
(collectively, the ”Entity Documents”):
(a)    the operating agreement, including all amendments and modifications
thereof (as amended, the “Portfolio Property Owner Operating Agreement”), and
certificate of formation for the Portfolio Property Owner;
(b)    the operating agreement, including all amendments and modifications
thereof (as amended, the “Parking Lot Property Owner Operating Agreement”), and
certificate of formation for the Parking Lot Property Owner; and
(c)    the operating agreement, including all amendments and modifications
thereof (as amended, the “Defeasance Securities Owner Operating Agreement”,
together with the Portfolio Property Owner Operating Agreement and the Parking
Lot Property Owner Operating Agreement, the “Operating Agreements”) and
certificate of formation for the Defeasance Securities Owner.
4.2    Title Insurance; Removal of Liens; Surveys.
4.2.1    Company may, at its option prior to Closing, obtain title commitments
for each Real Property (collectively, the “New Title Commitments”), issued by
the Title Company, which New Title Commitments will contain commitments of the
Title Company to issue in favor of the Portfolio Property Owner or any entity
that shall acquire the fee interest in such Real Property in accordance with
Section 4.3.2(c) hereof, as applicable (each such Person, the "Title Holder"),
an ALTA form of owner’s title insurance policy (or other form customarily used
in the state in which such Real Property is located) (each, a "New Title
Policy") insuring fee title of such owner in such Real Property in accordance
with the terms of this Section 4.2. If Company elects to obtain the New Title
Commitments and the New Title Policies (which election shall be made in writing
at or prior to the expiration of the Financing Contingency Period), as a
condition precedent to the Closing, the New Title Policies shall insure, at
Closing, each Title Holder as owner of fee title to the applicable Real
Property, subject to no Liens other than Permitted Exceptions. For purposes of
this Agreement, “Permitted Exceptions” shall mean (a) any lien to secure payment
of real estate taxes, including special assessments, not yet delinquent, (b) the
rights of the tenants under the Leases affecting the Real Property as of the
Closing Date, (c) any exception of record at the time of the acquisition by
Seller of the membership interests in Owners as of December 1, 2011 (to the
extent the same continues to encumber title at Closing), (d) any exception
caused by Company (including any security documents in connection with any New
Mortgage Debt), (e) all applicable laws, ordinances, rules and governmental
regulations (including, without limitation, those relating to building, zoning
and land use) affecting the development, use, occupancy or enjoyment of the Real
Property, (f) if, and only if, Company elects the Mortgage Loan Continuance in
accordance with the terms and conditions of Section 4.3.2 hereof, the Mortgages
and any documents delivered in connection with the Mortgage Loan Continuance to
the extent recorded in the recorder's office for the county in which the Real
Property is located, and (g) any other matter that is not a Material Title
Matter. Company hereby agrees that Seller may cure any matter that is not a
Permitted Exception by causing the Title Company to remove such exception in the
applicable New Title Policy or to affirmatively insure over such matter,
provided that such affirmative insurance shall be satisfactory to Company and,
if applicable, any New Mortgage Lender.

 
 
5
 
 




--------------------------------------------------------------------------------


Notwithstanding the foregoing, Seller shall (i) at or prior to Closing, cause
the removal of any monetary lien and/or other exception that may be removed by
the payment of a readily ascertainable amount and (ii) promptly upon receipt of
notice from Company of any Material Title Matter disclosed in any title report
or survey of any Real Property (which notice must be delivered by Company to
Seller prior to the expiration of the Financing Contingency Period, subject to
the terms of Section 4.2.2 below), use commercially reasonably efforts to cause
the removal of such matter; provided Seller shall have no obligation to expend
any amounts, or incur any obligation, in connection with the foregoing (i) or
(ii) in excess of One Million Dollars ($1,000,000) in the aggregate (the "Cap
Amount"); provided, further, however, regardless of the Cap Amount, Seller shall
be required to make any and all payments, expenditures, costs or expenses to
remove and cause the satisfaction of, and shall remove and cause the
satisfaction of, any security instrument or other lien granted or executed by
Seller, any Owner and/or any of their respective affiliates, the "Cap Excluded
Amounts"), so long as the same may be accomplished by the payment of a readily
ascertainable amount.
4.2.2    Notwithstanding anything to the contrary contained in this Agreement,
Company shall have the right, in its sole discretion, to terminate this
Agreement at any time by delivery of written notice to Seller prior to Closing
if (i) Seller fails to remove, or cause the removal of, any Material Title
Matter identified by Company in accordance with Section 4.2.1(ii) above prior to
Closing or (ii) Seller fails to remove, or cause the removal of, any Material
Title Matter arising or first disclosed to Company after the expiration of the
Financing Contingency Period. In the event Company elects not to terminate this
Agreement pursuant to the terms of this Section 4.2.2, any Material Title Matter
disclosed to Company prior to the Closing and not removed by Seller prior to
Closing shall be deemed a Permitted Exception. If Company elects to terminate
this Agreement in accordance with this Section 4.2.2, this Agreement shall
terminate, the parties shall be released from all further obligations under this
Agreement (except pursuant to any provisions which by their terms survive a
termination of this Agreement), and the Deposit shall be immediately returned to
Company and Company shall immediately destroy or return the Entity Documents to
Seller.
4.2.3    In lieu of obtaining New Title Policies, at Company's option
(exercisable in writing at or prior to the expiration of the Financing
Contingency Period), and as a condition precedent to the Closing, the Title
Company shall have issued and delivered to Company with respect to each Real
Property, endorsements to existing title policies for each Real Property (each
an “Existing Title Policy” and collectively, “Existing Title Policies”) updating
the date of each such Existing Title Policy to the date of the Closing, along
with the issuance of non-imputation endorsements to the Existing Title Policies.
The Existing Title Policies shall insure Real Property Owners as owners of fee
title to the Real Property subject to no Liens other than Permitted Exceptions.
4.2.4    Seller shall permit Company to conduct surveys of the Real Property
during the Financing Contingency Period at Company's expense.
4.3    Inspections; Finance Contingency Period.
4.3.1    Inspections in General. Commencing from the Effective Date and
continuing through and including the Closing, the Company, its agents, and
employees shall have a limited license to enter upon each Real Property for the
purpose of making non-invasive inspections at Company’s sole risk, cost and
expense. Inspections by Company shall not interfere with the rights of tenants.
If any inspection or test disturbs any Real Property, Company will restore such
Real Property to the same condition as existed before the inspection or test.
Company shall defend, indemnify Seller and Real Property Owners, and hold Seller
and Real Property Owners, Seller’s and each Real Property Owner’s trustees,
officers, agents, contractors and employees harmless from and against any and
all losses, costs, damages, claims, or liabilities, including but not limited
to, mechanics’ and materialmens’ liens and Seller’s and each Real Property
Owner’s reasonable attorneys’ fees, arising out of or in connection with
Company’s, or its agents’, contractors’, employees’, or invitees’ entry upon or
inspection of any Real

 
 
6
 
 




--------------------------------------------------------------------------------


Property pursuant to the terms of this Section 4.3.1. The provisions of this
Section 4.3.1 shall survive the Closing or the earlier termination of this
Agreement.

 
 
7
 
 




--------------------------------------------------------------------------------




4.3.2    Financing Contingency Period; Financing Matters.
(a)    At any time prior to the expiration of the Financing Contingency Period,
Company shall have the right to terminate this Agreement if Company in good
faith determines that, after using its commercially reasonably efforts to obtain
acquisition financing, it cannot obtain such financing on terms satisfactory to
Company prior to Closing. The failure of Company to deliver to Seller prior to
the expiration of the Financing Contingency Period written notice of its
election to continue to pursue the transactions contemplated by this Agreement
shall be deemed to be Company's election to terminate this Agreement. If Company
elects to terminate this Agreement in accordance with this Section 4.3.2 (or is
deemed to have elected to terminate this Agreement, in which case Company shall
be deemed to have determined in good faith that, after using its commercially
reasonably efforts to obtain acquisition financing, it cannot obtain such
financing on terms satisfactory to Company prior to Closing), this Agreement
shall terminate, the parties shall be released from all further obligations
under this Agreement (except pursuant to any provisions which by their terms
survive a termination of this Agreement), and the Deposit shall be immediately
returned to Company and Company shall immediately destroy or return the Entity
Documents to Seller.
(b)    During the Financing Contingency Period, Company may review the Mortgage
Loan Documents to determine whether Company will (i) defease the Mortgage Loan
in its entirety pursuant to the terms and provisions of the Mortgage Loan
Documents (the “Defeasance”), or (ii) obtain the approval of Mortgage Lender for
the transfer of the Interests contemplated hereunder (the “Transfer of
Interests”) in which case the Mortgage Loan would remain outstanding following
the Closing (hereinafter referred to as the “Mortgage Loan Continuance”). If
Company elects to proceed with the Mortgage Loan Continuance in accordance with
the terms of this Agreement, (x) Company shall use commercially reasonable
efforts to cause the Mortgage Lender to release Mortgage Guarantors from their
respective obligations under the Mortgage Guaranty and the Mortgage
Environmental Indemnity from and after the Closing and (y) Seller shall not
object to the Mortgage Loan Continuance so long as either (A) Mortgage Lender
has agreed to release Mortgage Guarantors from their respective obligations
under the Mortgage Guaranty and the Mortgage Environmental Indemnity from and
after the Closing or (B) Back-up Guarantor agrees to indemnify Mortgage
Guarantors for their losses under the Mortgage Guaranty and the Mortgage
Environmental Indemnity from and after the Closing. Company and Seller shall use
commercially reasonable efforts to negotiate and finalize the form of the
Back-up Indemnity prior to the expiration of the Financing Contingency Period.
(c)    During the Financing Contingency Period, Company shall seek to obtain
mortgage financing for the purpose of financing the acquisition costs of the
Interests and/or other costs and expenses incurred in connection with the
transactions contemplated hereby (such indebtedness, the "New Mortgage Debt" and
the lender thereunder, the "New Mortgage Lender"). Seller shall cooperate with
Company (at no cost, expense or liability to Seller) in connection with the New
Mortgage Debt including, without limitation, upon and in accordance with the
request of Company, forming one or more entities as direct or indirect
subsidiaries of Portfolio Property Owner prior to the Closing Date and causing
one or more of the Real Properties to be conveyed to such newly formed entities
immediately prior to Closing.
4.4    [Intentionally Deleted].
4.5    [Intentionally Deleted].

 
 
8
 
 




--------------------------------------------------------------------------------




4.6    Defeasance; Mortgage Loan Continuance.
4.6.1    Preliminary Defeasance Due Diligence. Company has agreed to negotiate
directly with Mortgage Lender in connection with the Defeasance and shall use
commercially reasonable efforts to cause the Defeasance to occur at Closing.
Company shall obtain from the Mortgage Lender, and deliver to Seller, in
writing, the Mortgage Lender’s requirements to effectuate the Defeasance in its
entirety and shall request from Mortgage Lender drafts of the documents required
to be executed and delivered by the parties in connection with the Defeasance.
Subject to the terms of Section 4.6.2 below, Seller shall cooperate with Company
in connection with causing the Defeasance to occur at Closing including, without
limitation, executing and delivering (or causing the Owners to execute and
deliver) in a timely manner any documentation that may be reasonably required.
4.6.2    Defeasance. Seller shall incur no cost, expense or liability in
connection with the Defeasance except as expressly provided in this Section
4.6.2. Notwithstanding anything stated to the contrary herein, provided the
Closing occurs, Seller shall pay (i) the Excess Defeasance Securities Amount,
not to exceed Fifteen Million Dollars ($15,000,000), and (ii) fifty percent
(50%) of all other costs, expenses, fees and/or other amounts incurred or
otherwise required to be paid in connection with the Defeasance including,
without limitation, fees and costs of accountants, defeasance consultants and
legal counsel. Company shall use good faith efforts to disclose in writing to
Seller all such costs, expenses, fees and amounts prior to the time the same are
incurred or promptly after learning of the same. The Company shall be
responsible for the payment of (x) the Excess Defeasance Securities Amount to
the extent such amount exceeds Fifteen Million Dollars ($15,000,000), (y) fifty
percent (50%) of all other costs, expenses, fees and/or other amounts incurred
or otherwise required to be paid in connection with the Defeasance including,
without limitation, fees and costs of accountants, defeasance consultants and
legal counsel and (z) if the Closing does not occur and this Agreement is
terminated, all costs, expenses, fees and other amounts incurred or otherwise
required to be paid in connection with the Defeasance. Each of Seller and
Company shall promptly provide to the other all information that may reasonably
be required in order to effectuate the Defeasance. For the purposes of this
Section 4.6.2, "Excess Defeasance Securities Amount" shall mean the amount by
which the cost of the securities needed to be acquired in order to effectuate
the Defeasance exceeds the then outstanding principal balance of the Mortgage
Loan.
4.6.3    Mortgage Loan Continuance. Notwithstanding the provisions of Sections
4.6.1 and 4.6.2 herein (but subject to the provisions of Section 4.3.2 herein),
if Company elects to proceed with the Mortgage Loan Continuance, (i) Company has
agreed to negotiate directly with Mortgage Lender in connection with the
Mortgage Loan Continuance and shall use commercially reasonable efforts to cause
the Mortgage Loan Continuance to occur at Closing. Seller shall cooperate (at no
cost, expense or liability to Seller) with Company in connection with causing
the Mortgage Loan Continuance to occur at Closing including, without limitation,
executing and delivering (or causing the Owners to execute and deliver) in a
timely manner any documentation that may be reasonably required. Company shall
obtain from the Mortgage Lender, and deliver to Company, in writing, the
Mortgage Lender’s requirements to effectuate the Mortgage Loan Continuance and
shall request from Mortgage Lender drafts of the documents required to be
executed and delivered by the parties in connection with the Mortgage Loan
Continuance. Seller shall incur no cost, expense or liability in connection with
the Mortgage Loan Continuance except for its own attorneys fees. Each of Seller
and Company shall promptly provide to the other all information that may
reasonably be required in order to obtain Mortgage Lender’s consent to the
Transfer of Interests and Mortgage Loan Continuance. If Company elects to
proceed with the Mortgage Loan Continuance, Company shall make all payments
required in connection with the Mortgage Lender’s approval of the Transfer of
Interests, including, any loan assumption fees, the legal fees and due diligence
costs of Mortgage Lender, and the fees payable to any rating agency involved
with the approval of the Transfer of Interests under the Mortgage Loan. To the
extent Mortgage Lender requests any

 
 
9
 
 




--------------------------------------------------------------------------------


deposits (for legal fees or costs) to be made with Mortgage Lender in connection
with its consideration of the Transfer of Interests, Company shall promptly make
such deposits at its own costs and expense.
4.6.4    Notice of Defeasance/Mortgage Loan Continuance. During the Financing
Contingency Period, Company shall have the right to pursue obtaining Mortgage
Lender’s approval to the Transfer of Interests and Mortgage Loan Continuance
while it is also pursuing the Defeasance, provided, on or prior to the
expiration of the Financing Contingency Period, Company shall deliver written
notice to Seller of whether it has elected to proceed with effectuating the
Defeasance or the Mortgage Loan Continuance at Closing.
5.
OPERATIONS AND RISK OF LOSS; SELLER COVENANTS

5.1    Ongoing Operations. During the pendency of this Agreement, but subject to
the limitations set forth below, Seller shall, and shall cause the Owners to
carry on their businesses and activities relating to the Property substantially
in the same manner as it did before the date of this Agreement.
5.2    Service Contracts. Seller shall not, and shall cause the Owners not to,
enter into service contracts relating to the Property or agree to or make any
changes or modifications in, or terminate any service contracts or incur any
further obligations or surrender any rights thereunder, without the prior
consent of the Company, which shall not be unreasonably withheld or delayed. Any
service contract and any amendment or termination of any service contract
recommended or approved by Property Manager shall be deemed approved by Company.
5.3    Leasing Arrangements. Seller shall not, and shall cause the Owners not
to, enter into any Lease or agree to or make any changes or modifications in, or
terminate any Lease or incur any further obligations or surrender any rights
thereunder, without the prior consent of the Company, which shall not be
unreasonably withheld or delayed. Any Lease and any amendment or termination of
any Lease recommended or approved by Property Manager shall be deemed approved
by Company.
5.4    No Transfers. Until the Closing or any early termination of this
Agreement, Seller shall not voluntarily transfer or voluntarily encumber, and
shall not cause or permit any voluntary transfer or voluntary encumbrance of,
all or any part of the Interests, the Property or Defeasance Security, and/or
any interest therein (provided that any new Leases, Lease amendments or Lease
terminations entered into in accordance with Section 5.3 above shall be
permitted hereunder) without Company’s consent, which may be granted or withheld
in Company’s sole and absolute discretion.
5.5    Damage or Condemnation. Risk of loss resulting from any condemnation or
eminent domain proceeding which is commenced or has been threatened against any
portion of the Real Property before the Closing, and risk of loss to any portion
of the Real Property due to fire, flood or any other cause before the Closing,
shall remain with Seller. If, before the Closing, the Real Property or any
portion thereof shall be materially damaged, or if the Real Property or any
material portion thereof shall be subjected to a bona fide threat of
condemnation or shall become the subject of any proceedings, judicial,
administrative or otherwise, with respect to the taking by eminent domain or
condemnation, then the Company may elect to terminate this Agreement by
delivering written notice of such election to Seller within ten (10) Business
Days after the Company receives written notice of the damage or taking from
Seller. If the Closing Date is within the aforesaid 10-Business Day period, then
the Closing shall be extended to the next business day following the end of said
10-Business Day period. If no such election is made by Company hereunder, this
Agreement shall remain in full force and effect, and the sale contemplated
herein shall be effected with no further adjustment, except that Company shall
be entitled to the benefit of any proceeds or award collected (or to be paid) in
connection therewith. For purposes of this Section 5.5, the phrase(s) (i)
“Material damage” or “Materially damaged” means damage reasonably estimated to
exceed five percent (5%) of the Purchase Price, and (ii) “material portion”
means any portion of the Real Property which renders such Real Property less
than a functional structure to continue to

 
 
10
 
 




--------------------------------------------------------------------------------


operate the business thereon or which loss could reasonably be expected to
materially interfere with the use of the Real Property for the purpose for which
it is currently used.
5.6    Taxes. Seller shall cause each Owner (and the subsidiary of Defeasance
Securities Owner) to use commercially reasonable efforts to (i) file in a timely
manner all federal, state, county and municipal tax returns required to be filed
by such party with respect to any period after December 1, 2011 and prior to
Closing and (ii) pay all taxes required to be paid by such party with respect to
any period after December 1, 2011 and prior to Closing as the same become
due and, in each case, prior to the date such taxes become subject to any
penalty or fine for late payment.
5.7    Exclusivity.
(a)    Subject to the terms and conditions of Section 5.7(b) below and except as
set forth in Section 5.4, Seller shall not, and shall cause the Owners not to,
solicit, initiate, or encourage the submission of any proposal or offer from any
Person relating to the acquisition of all or substantially all of the Interests
or all or any portion of the Property (including any acquisition structured as a
merger, consolidation or otherwise). Seller shall notify Company promptly if any
Person makes any proposal, offer, inquiry, or contact with respect to any of the
foregoing.
(b)    Company has been advised that, prior to the Effective Date, Seller has
sent Fortress Investment Group and its affiliates (“Fortress”) a non-binding
term sheet relating to, among other things, the sale of all of the Interests to
Fortress. From and after the Effective Date until Closing (or, if applicable,
upon termination of this Agreement), Seller shall immediately cease negotiation
of the term sheet with Fortress and shall not otherwise pursue the sale of all
or substantially all of the Interests or all or any portion of the Property to
Fortress or any of the other transactions contemplated by the term sheet. It
shall not be a breach of this Section 5.7 if Seller receives a response from
Fortress to such term sheet (including, without limitation, comments from
Fortress to such term sheet and/or an alternate proposal for a transaction),
provided that Seller shall promptly notify Fortress in writing that the
Interests and the Property is subject to a sale contract, and Seller shall have
no further communications with Fortress with respect to the sale of all or
substantially all of the Interests or all or any portion of the Property or
transactions contemplated by the term sheet. Seller shall promptly deliver to
Company any correspondence to, or received from, Fortress with respect to such
term sheet, the transactions contemplated thereby or otherwise relating to sale
of all or substantially all of the Interests or all or any portion of the
Property.
5.8    Estoppel Certificates. Seller (through Property Manager) shall request,
promptly following the Effective Date, (i) the B of A Estoppel Certificate and
(ii) an estoppel certificate (each, an "Additional Estoppel Certificate") from
each tenant leasing in excess of 10,000 square feet of space in the Real
Property located at 231 S. LaSalle, Chicago, Illinois or in the Real Property
located at 575 N. Tryon, Charlotte, NC. Each estoppel certificate (other than
the B of A Estoppel Certificate, which shall be in the form of Exhibit H hereto)
shall be in form required by such tenant's lease or otherwise in form reasonably
acceptable to Company. Receipt of the B of A Estoppel Certificate shall be a
condition to Closing but receipt of the Additional Estoppel Certificates shall
not be a condition to Closing.
5.9    Removal of Liens. At or prior to Closing, Seller shall be required to
make any and all payments, expenditures, costs or expenses to remove and cause
the satisfaction of, and shall remove and cause the satisfaction of, any
security instrument or other lien granted or executed by Seller and encumbering
the Interests or any portion thereof, so long as the same may be accomplished by
(x) the payment of a readily ascertainable amount and/or (y) Seller taking and
diligently pursuing other reasonable actions that will not cause Seller to incur
any cost, expense or liability that, taking into consideration the amounts
contemplated by this clause (y) and all other amounts (excluding the Cap
Excluded Amounts) incurred by Seller to remove or cure any title matter pursuant
to the terms of Section 4.2.1, in the aggregate, will not exceed the Cap Amount.

 
 
11
 
 




--------------------------------------------------------------------------------


6.    SELLER’S AND COMPANY’S DELIVERIES
6.1    Seller’s Deliveries. No less than one (1) Business Day prior to the
Closing Date Seller shall deliver (or shall cause to deliver) to Escrow Holder,
the following:
(a)    Assignment. A duly executed assignment and assumption of the Interests
(the “Assignment”) in the form attached hereto as Exhibit C, conveying the
Interests to Company.
(b)    Amendments. Duly executed amendments (the “Amendments”) to each Operating
Agreement and the Certificate of Formation for each Owner, each in a form
reasonably acceptable to the parties and suitable for filing in applicable
governmental records, if appropriate, implementing and evidencing the admission
of Company as the sole member in each Owner.
(c)    Resignations. Written resignations of all managers, officers and/or
directors of the Owners.
(d)    State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of the
Interests.
(e)    FIRPTA. A certificate executed by Seller stating that Seller is not a
"foreign person" as defined in the Federal Foreign Investment In Real Property
Tax Act of 1980.
(f)    Seller’s Reaffirmation. A certificate (“Update Certificate”) of Seller
confirming whether the representations and warranties made by Seller in Section
11.1 hereof continue to be true and correct in all material respects, except as
permitted by Section 7.1(a) hereof.
(g)    Title Deliveries. For each Real Property, a Title Affidavit substantially
in the form of Exhibit D hereto, executed by the Portfolio Property Owner and/or
the Title Holder, as applicable.
(h)    Defeasance Documents. If Company has elected to proceed with the
Defeasance, Seller shall execute and deliver (or cause the Owners, as
applicable, to execute and deliver) all documents that Mortgage Lender may
reasonably require from Seller or the Owners for the proper consummation of the
Defeasance in accordance with the terms of this Agreement and the Mortgage Loan
Documents, provided that the execution and delivery of such documents does not
result in any cost, expense or liability to Seller not otherwise contemplated by
this Agreement.
(i)    Mortgage Continuance Documents. If Company has elected to proceed with
the Mortgage Loan Continuance, Seller shall execute and deliver (or cause the
Owners, as applicable, to execute and deliver) all documents that Mortgage
Lender may reasonably require for Mortgage Lender to grant its consent to the
Transfer of Interests and the Mortgage Loan Continuance, each consistent with
the terms of this Agreement, provided that the execution and delivery of such
documents does not result in any cost, expense or liability to Seller not
otherwise contemplated by this Agreement.
(j)    [Intentionally Deleted]
(k)    Estoppel Certificates. If received by Seller, (i) the B of A Estoppel
Certificate and (ii) any Additional Estoppel Certificates.
(l)    Stockholder Agreement/Letter Agreement. A duly executed stockholder
agreement (the "Stockholder Agreement”) and letter agreement, each in the form
attached hereto as Exhibit G-1 and G-2, respectively.

 
 
12
 
 




--------------------------------------------------------------------------------


(m)    Mezz Loan Assignment. The Mezz Loan Assignment Documents duly executed by
Seller.
(n)    Representations and Indemnity Agreement. A representation and indemnity
agreement (the "Indemnity Agreement") in the form attached hereto as Exhibit F,
executed by REIT 1 and Seller.
(o)    Additional Documents. Any additional documents that Company may
reasonably require for the proper consummation of the transactions contemplated
by this Agreement.
6.2    Company’s Deliveries. No less than one (1) Business Day prior to the
Closing Date (unless otherwise proved below), Company shall deliver (or shall
cause to deliver) to Escrow Holder on the Closing Date, the following:
(a)    Purchase Price Cash Payment. The Purchase Price Cash Payment in
immediate, same‑day federal funds wired for credit into the Escrow Holder's
escrow account immediately prior to Closing.
(b)    Assignment. The Assignment duly executed by Company.
(c)    State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of the
Interests.
(d)    [Intentionally Deleted]
(e)    Shares. One or more original stock certificates (the “Stock
Certificates”) evidencing the number of Shares issued to Seller
hereunder, registered in the name of Seller.
(f)    Title Deliveries. Company shall execute affidavits, gap indemnities, no
change affidavits for any surveys (to the extent applicable) and other customary
agreements as reasonably requested by the Title Company to cause the Title
Company to issue the New Title Policies, and any other title policies issued in
connection with any New Mortgage Debt, and any extended coverage requested by
Company.
(g)    Defeasance Documents. If Company has elected to proceed with the
Defeasance, Company shall execute and deliver all documents that Mortgage Lender
may reasonably require from Company for the proper consummation of the
Defeasance in accordance with the terms of this Agreement and the Mortgage Loan
Documents.
(h)    Mortgage Continuance Documents. If Company has elected to proceed with
the Mortgage Loan Continuance, Company shall execute and deliver (and cause the
replacement guarantor/indemnitor to execute and deliver) all documents that
Mortgage Lender may reasonably require from such parties for Mortgage Lender to
grant its consent to the Transfer of Interests and the Mortgage Loan
Continuance, each consistent with the terms of this Agreement.
(i)    New Mortgage Debt Documents. If Company has elected to obtain New
Mortgage Debt, Company shall execute and deliver (and cause the
guarantor/indemnitor to execute and deliver) all documents that the New Mortgage
Lender may reasonably require from such parties for New Mortgage Lender to make
the New Mortgage Loan at Closing, each consistent with the terms of this
Agreement.
(j)    Stockholder Agreement. The Stockholder Agreement duly executed by Seller.

 
 
13
 
 




--------------------------------------------------------------------------------


(k)    Mezz Loan Assignment. The Mezz Loan Assignment Documents duly executed by
Mezz Lender.
(l)    Representations and Indemnity Agreement. The Indemnity Agreement executed
by GKK.
(m)    Additional Documents. Any additional documents that Seller may reasonably
require for the proper consummation of the transactions contemplated by this
Agreement.
6.3    Closing Statements/Escrow Fees; Tenant Notices. Concurrently with the
Closing, Seller and Company shall deliver to the other executed closing
statements mutually agreed by the parties and consistent with this Agreement,
and Seller shall cause the Real Property Owners to execute at the Closing, and
deliver to each tenant immediately after the Closing, tenant notices
substantially the form of Exhibit E attached hereto.
6.4    Post-Closing Deliveries; Post Closing Obligations.
(a)    Delivery of Records/Documentation. Promptly following the written request
by Company and to the extent in Seller’s possession (and not located at any Real
Property), Seller shall deliver to the offices of Company: all files, records
and documents (excluding internal memorandum and analysis of Seller) relating to
the Interests and/or the Property including, without limitation, the original
Leases; originals (or, if originals are not available, copies) of all contracts,
receipts for deposits, and unpaid bills; all keys, if any, used in the operation
of the Real Property; and, if in Seller’s possession or control (and not located
at any Real Property), any “as-built” plans and specifications of the
Improvements.
(b)    Listing of Common Stock. Company shall cause GKK to use its best efforts
to maintain the listing of the Common Stock, including the Shares that are
Common Stock, on the New York Stock Exchange. Company shall cause GKK to take
all action reasonably necessary to continue the listing and trading of its
Common Stock on the New York Stock Exchange and will cause GKK to comply in all
respects with GKK's reporting, filing and other obligations under the bylaws or
rules of the New York Stock Exchange.
(c)    Form D; Blue Sky Filings. Company shall cause GKK to timely file a Form D
with respect to the Shares as required under Regulation D and to provide a copy
thereof to Seller. Company shall cause GKK to take such action as GKK shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Shares for, sale to Seller at the Closing under applicable
securities or "Blue Sky" laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of Seller.
(d)    Survival. The provisions of this Section 6.4 shall survive the Closing.
7.
CONDITIONS TO COMPANY’S AND SELLER’S OBLIGATIONS.

7.1    Conditions to Company’s Obligations. The Company’s obligation to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions for Company’s benefit (or Company’s
waiver thereof, it being agreed that Company may waive any or all of such
conditions in its sole and absolute discretion) on or prior to the Closing Date
or on the dates designated below for the satisfaction of such conditions:
(a)    All of Seller’s representations and warranties contained herein shall be
true and correct in all material respects as of the date of this Agreement and
as of the Closing Date, subject to (i) any qualifications hereafter made to any
of Seller’s representations as provided for in Section 11.1 hereof

 
 
14
 
 




--------------------------------------------------------------------------------


and (ii) any representation that is no longer true and correct as of the Closing
solely by reason of the occurrence, after the Effective Date, of a fact or event
which, in and of itself, does not constitute a default under this Agreement or
the failure of a condition under this Section 7.1;
(b)    As of the Closing Date, Seller shall have performed its obligations
hereunder and all deliveries to be made at Closing by Seller shall have been
tendered;
(c)    There shall not be in force any order, decree, judgment or injunction of
any Governmental Authority enjoining or prohibiting the consummation of the
transactions contemplated by this Agreement;
(d)    No Legal Proceeding shall be pending wherein an unfavorable judgment,
order, decree, stipulation or injunction would (i) prevent consummation of the
transactions contemplated by this Agreement, or (ii) cause the transactions
contemplated by this Agreement to be rescinded following consummation;
(e)    The Title Company shall be unconditionally and irrevocably committed to
issue (i) the endorsements to the Existing Title Policies and (ii) the New Title
Policies (and the title policies in connection with any New Mortgage Debt), in
each case, as required by Company pursuant to the terms of Section 4.2 of this
Agreement;
(f)    If Company has elected to proceed with the Defeasance, the Defeasance
shall have been effectuated in accordance with the terms of this Agreement and
the Mortgage Loan Documents;
(g)    If Company has elected the Mortgage Loan Continuance, the Mortgage Loan
Continuance shall have been effectuated in accordance with the terms of this
Agreement and the Mortgage Loan Documents;
(h)    Seller shall have caused Bank of America, N.A. to deliver an executed
estoppel certificate (the "B of A Estoppel Certificate") in the form attached
hereto as Exhibit H, and such estoppel certificate does not disclose or allege
any material default or termination right under the Master Lease;
(i)    Seller shall have delivered evidence reasonably acceptable to Company
that all indebtedness secured by the Interests has been released at or prior to
Closing; and
(j)    Unless Company has elected to proceed with the Mortgage Loan Continuance,
a Lender Event has not occurred.
7.2    Conditions to Seller’s Obligations.
The Seller’s obligation to consummate the transactions contemplated by this
Agreement is subject to the satisfaction of the following conditions for
Seller’s benefit (or Seller’s waiver thereof, it being agreed that Seller may
waive any or all of such conditions in its sole and absolute discretion) on or
prior to the Closing Date or the dates designated below for the satisfaction of
such conditions:
(a)    All of Company’s representations and warranties contained herein shall be
true and correct in all material respects as of the date of this Agreement and
as of the Closing Date, subject to (i) any qualifications hereafter made to any
of Company's representations as provided for in Section 12.1 hereof' and (ii)
any representation that is no longer true and correct as of the Closing solely
by reason of the occurrence, after the Effective Date, of a fact or event which,
in and of itself, does not constitute a default under this Agreement or the
failure of a condition under this Section 7.2;

 
 
15
 
 




--------------------------------------------------------------------------------


(b)    As of the Closing Date, Company has performed its obligations hereunder
and all deliveries to be made at Closing by Company shall have been tendered
including, without limitation, the deposit of the Purchase Price Cash Payment
with Escrow Holder;
(c)    There shall not be in force any order, decree, judgment or injunction of
any Governmental Authority enjoining or prohibiting the consummation of the
transactions contemplated by this Agreement;
(d)    No Legal Proceeding shall be pending wherein an unfavorable judgment,
order, decree, stipulation or injunction would (i) prevent consummation of the
transactions contemplated by this Agreement, or (ii) cause the transactions
contemplated by this Agreement to be rescinded following consummation;
(e)    The Shares shall have been validly issued and outstanding as of the
Closing Date;
(f)    No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
issue of the Shares;
(g)    Trading in the Common Stock shall not have been suspended by the
Commission or the New York Stock Exchange (except for any suspensions of trading
of not more than one trading day solely to permit dissemination of material
information regarding the Company) at any time since the date of execution of
this Agreement, and the Common Stock shall have been at all times since such
date listed for trading on the New York Stock Exchange;
(h)    If Company has elected to proceed with the Mortgage Loan Continuance
either (i) Mortgage Lender shall have agreed to release Mortgage Guarantors from
their respective obligations under the Mortgage Guaranty and the Mortgage
Environmental Indemnity from and after the Closing or (ii) Back-up Guarantor
shall have delivered the Back-up Indemnity in favor of the Mortgage Guarantors;
(i)    all representations and warranties made by Mezz Lender in the Mezz Loan
Assignment Documents shall be true and correct, in all material respects, at
Closing.
8.
[Intentionally Deleted].

9.
ESCROW.

9.1    Escrow Account. Escrow Holder shall hold and disburse the Deposit,
interest accrued on the Deposit and any other amounts deposited by Company with
Escrow Holder in accordance with the terms of this Agreement and the Escrow
Agreement; the parties agreeing that in connection with the Closing (after
satisfaction and/or waiver of all conditions set forth in Sections 7.1 and 7.2)
such amounts shall be disbursed to Seller in accordance with the terms of the
Escrow Agreement.
9.2    Escrow and Title Charges.
(a)    Upon Closing, escrow, title charges and other closing costs shall be
allocated between Seller and Company as follows:
(i)    Seller shall pay: (1) one-half (½) of any escrow fees or similar charges
of Escrow Holder under the Escrow Agreement and of the Title Company in
connection with the New Title Policies, (2) the cost of the title searches in
connection with, and the premium cost for, the New Title Policies (not including
extended coverage), and (3) subject to the terms of Section 9.2(a)(ii)(6) below,
any

 
 
16
 
 




--------------------------------------------------------------------------------


and all documentary transfer or similar taxes or fees payable with respect to
any Real Property in connection with the sale of the Interests to Company to the
extent customarily paid by a transferor of real estate in the state in which
such Real Property is located.
(ii)    Company shall pay: (1) one-half (½) of any escrow fees or similar
charges of Escrow Holder under the Escrow Agreement and to the Title Company in
connection with the New Title Policies, (2) the cost of any endorsements
(including the non-imputation endorsements) to the Existing Title Policies
required pursuant to the terms of this Agreement, (3) the premium cost for the
New Title Policies allocable to extended coverage only, the cost of any
endorsements requested by Company in connection with the New Title Policies and
the cost of any title policies issued in favor of New Mortgage Lender, (4) all
recording fees for any loan documents securing or evidencing any New Mortgage
Debt, (5) any and all documentary transfer or similar taxes or fees payable with
respect to any Real Property in connection with the sale of the Interests to the
Company to the extent customarily paid by a transferee of real estate in the
state in which such Real Property is located, and (6) any and all documentary
transfer or similar taxes or fees payable in connection with any transfer of any
Real Property to a newly formed direct or indirect subsidiary of Portfolio
Property Owner as requested by Company pursuant to the terms of Section 4.3.2(c)
hereof less any savings on any documentary transfer or similar taxes on transfer
of the Interests resulting from the deed transfers (the parties agreeing that
Seller is solely responsible for such amounts).
(iii)    Except to the extent otherwise specifically provided in this Agreement,
all other expenses incurred by Seller and Company with respect to the
negotiation, documentation and closing of this transaction, including, without
limitation, Company’s and Seller’s attorneys’ fees, shall be borne and paid by
the party incurring same.
(b)    If the Closing does not occur by reason of Company’s or Seller’s default
under this Agreement, then all escrow and title charges (including cancellation
fees) shall be borne by the party in default.
9.3    Procedures Upon Failure of Condition. Except as otherwise expressly
provided herein, if any condition set forth in Section 7.1 or Section 7.2 hereof
is not timely satisfied or waived for a reason other than the default of Company
or Seller, respectively, in the performance of its respective obligations under
this Agreement:
(a)    This Agreement and the respective rights and obligations of Seller and
Company hereunder shall terminate (other than the provisions of this Agreement
that shall survive by their terms or as otherwise set forth in this Agreement)
at the written election of the party for whose benefit such condition was
imposed;
(b)    Escrow Holder shall promptly return to Company all funds of Company in
its possession, including the Deposit and all interest accrued thereon;
(c)    Company shall destroy or return to Seller the Entity Documents;
(d)    Company shall deliver to Seller the Work Product to the extent required
pursuant to the terms of Section 15.3 hereof; and
(e)    Any escrow cancellation and title charges shall be borne equally by
Seller and Company.

 
 
17
 
 




--------------------------------------------------------------------------------


10.
PRORATIONS; ALLOCATION OF COSTS/EXPENSES.

In each proration set forth below, the portion thereof applicable to periods
beginning at 12:01 a.m. (ET) on the Closing Date shall be credited to Company or
charged to Company as applicable and the portion thereof applicable to periods
ending as of 12:00 a.m. (ET) on the Closing Date shall be credited to Seller or
charged to Seller as applicable.
10.1    Collected Rent. All rent (including, without limitation, all base rents,
additional rents and retroactive rents, but expressly excluding tenant
reimbursements for Operating Costs, as hereinafter defined) and all other income
(and any applicable state or local tax on rent) (hereinafter collectively
referred to as “Rents”) collected under Leases in effect on the Closing Date
shall be prorated as of the Closing Date. Uncollected Rent shall not be prorated
and, to the extent payable for the period prior to the Closing, shall remain the
property of Seller. The Company shall apply Rents from tenants collected on and
after the Closing Date first to current Rents and then to Rents attributable to
any period prior to the Closing Date, if any, in inverse order of maturity and
shall remit to Seller its share of any such Rents. Any prepaid Rents for the
period following the Closing Date shall be paid over by Seller to Company. The
Company shall use commercially reasonable efforts in the ordinary course of
operation of the Real Property, without suit and without any obligation to
exercise any rights and/or remedies under any Lease, to collect any Rents
applicable to the period before the Closing Date including, without limitation,
sending to tenant a bill for the payment of past due Rents. Seller may pursue
collection of any Rents that were past due as of the Closing Date, provided that
Seller shall have no right to terminate any Lease or any tenant’s occupancy
under any Lease in connection therewith.
10.2    Operating Costs and Additional Rent Reconciliation.
10.2.1    Real Property Owners, as landlord under the Leases, are currently
collecting from tenants under the Leases additional rent to cover taxes,
insurance (to the extent not paid directly by tenants), common area maintenance
and other operating costs and expenses (collectively, "Operating Costs", and the
amount of Operating Costs relating solely to taxes, insurance and common area
maintenance shall hereinafter be referred to collectively as “Closing Date
Prorated Operating Costs”) in connection with the ownership, operation,
maintenance and management of the Real Property. To the extent that any
additional rent (including, without limitation, estimated payments for Operating
Costs) is paid by tenants to the landlord under the Leases based on an estimated
payment basis (monthly, quarterly, or otherwise) for which a future
reconciliation of actual Operating Costs to estimated payments is required to be
performed at the end of a reconciliation period, Seller shall, and Company
shall, prorate such amounts as of the Closing as set forth in this Section 10.2.
Seller and Company shall complete, prior to the Closing Date, an initial
proration with respect to the Closing Date Prorated Operating Costs (with Seller
responsible for all charges and obligations, and entitled to all credits,
allocable to the period prior to the Closing Date, and Company responsible for
all charges and obligations, and entitled to all credits, allocable to the
period from and after the Closing Date, and the calculation of the Purchase
Price shall be adjusted based upon such initial proration amount. All amounts of
Operating Costs (excluding the Closing Date Prorated Operating Costs) shall be
prorated by the parties pursuant to the terms of Section 10.11 hereof and the
proration calculations with respect to the Closing Date Prorated Operating Costs
shall be reconciled in accordance with the terms of Section 10.11 hereof.
10.2.2    If, as of the Closing, a Real Property Owner has received additional
rent payments in excess of the amount that tenants will be required to pay,
based on the actual Operating Costs as of the Closing, Company shall receive a
credit in the amount of such excess. If, as of the Closing, a Real Property
Owner has received additional rent payments that are less than the amount that
tenants would be required to pay based on the actual Operating Costs as of the
Closing, any shortfall with respect to any period prior to the Closing Date
shall remain the property of Seller. The Company shall apply additional rent
payments from tenants collected on and after the Closing Date first to current
Operating Costs and then to delinquent Operating Costs, if any, in inverse order
of maturity. The Company shall use commercially reasonable efforts in the
ordinary course of operation of the Real

 
 
18
 
 




--------------------------------------------------------------------------------


Property, without suit and without any obligation to exercise any rights and/or
remedies under any Lease, to collect any additional rent payments applicable to
the period before the Closing Date including, without limitation, sending to
tenant a bill for the payment of such amounts. Seller may pursue collection of
any additional rent payments that were past due as of the Closing Date, provided
that Seller shall have no right to terminate any Lease or any tenant’s occupancy
under any Lease in connection therewith.
10.2.3    Operating Costs that are not payable by tenants either directly or
reimbursable under the Leases shall be prorated between Seller and Company and
shall be reasonably estimated by the parties if final bills are not available,
subject to the terms of Section 10.11 hereof.
10.2.4    Notwithstanding anything to the contrary contained in this Agreement,
Company shall have no obligation to pay or credit to Seller, and Seller shall
not be entitled to any payment or credit, for amounts due and owing from any
tenant for obligations paid by Seller and attributable to periods prior to
Closing unless and until such amounts have been collected and received from such
tenant.
10.3    Owner Bank Accounts. Seller shall receive a credit at the Closing for
all cash held in any bank or deposit account of any Owner on the Closing Date
and which amounts will be available to such Owner from and after the Closing.
10.4    Leasing/Incentive Costs/Fees. At the Closing, Company shall reimburse
Seller for commissions, the cost of tenant improvements, and all other
out-of-pocket leasing costs and expenses paid by Real Property Owners with
respect to all Lease amendments, expansions or renewals or new leases that were
entered into after the Effective Date in accordance with the terms of Section
5.3.
10.5    Tenant Deposits. The Real Property Owners shall continue to hold all
tenant security deposits.
10.6    Utilities and Utility Deposits. Utilities for the Real Property
(excluding utilities for which payment is made directly by tenants), including
water, sewer, electric, and gas shall be prorated pursuant to the terms of
Section 10.11 hereof. Seller shall be entitled to a credit for all security
deposits held by any of the utility companies providing service to the Real
Property so long as such deposit is transferred for Company's benefit at
Closing. Subject to the immediately prior sentence, Company shall be responsible
for making any security deposits required by utility companies providing service
to the Real Property.
10.7    Owner Deposits. Seller shall receive a credit at the Closing for all
refundable deposits, if any, that are outstanding with respect to the Real
Property that have been provided by the Real Property Owners or any of its
affiliates to any governmental agency, public utility, or similar entity to the
extent such deposits are transferred for Company's benefit at Closing
(collectively, “Owner Deposits”). To the extent that any funds are released as a
result of the termination of any Owner Deposits for which Seller did not get a
credit, such funds shall be delivered to Seller immediately upon their receipt.
10.8    Taxes.
(a)    Subject to the terms of Section 10.8(b) below, any income, franchise,
gross receipts, sales, use, real property and/or other taxes owed by the Real
Property Owners shall be prorated between the Seller and Company by means of a
closing of the books and records of the Real Property Owners as of the Closing,
provided that exemptions, allowances or deductions that are calculated on an
annual basis (including, but not limited to, depreciation and amortization
deductions) shall be allocated between the period ending on the Closing Date and
the period after the Closing Date in proportion to the number of days in each
such period; Seller shall be solely responsible for all such taxes arising or
accruing with respect to any period prior to the Closing. For the avoidance of
doubt, subject to the terms of Section 10.8(b) below, real estate taxes and
personal property taxes relating to the Real Estate shall

 
 
19
 
 




--------------------------------------------------------------------------------


be prorated based upon the period to which the same are attributable, regardless
of whether or not any such taxes are then due and payable or are a lien. At
Closing, Company shall receive credit for any unpaid taxes attributable to
periods prior to the Closing Date (whether or not then due and payable or a lien
as aforesaid). Seller shall receive credit for any previously paid or prepaid
taxes attributable to periods from and after the Closing Date.
(b)    Notwithstanding anything to the contrary contained in this Agreement,
including, but not limited to, Section 10.8(a) above, real estate taxes and
assessments imposed and/or to be imposed by any governmental authority with
respect to any Real Property located in the State of Illinois for the 2012 tax
year and subsequent tax years and which are payable in 2013 and subsequent years
shall be assumed and paid by Company when the same become due. Company shall not
be entitled to a credit with respect to any Real Property located in the State
of Illinois for the 2012 tax year (which taxes are payable in 2013), provided
(i) Company shall receive a credit at Closing with respect to any amounts
attributable to such 2012 real estate taxes that would not be subject to
reimbursement from tenants due to vacancies at such Real Properties and (ii) in
the event New Lender requires that Company escrow or prepay any taxes with
respect to any Real Property located in the State of Illinois for the 2012 tax
year, Seller shall be required to credit Company at Closing for fifty percent
(50%) of any such amount required to be escrowed or prepaid (the "Seller IL Tax
Payment"), and Company shall be required to reimburse Seller for such amounts
after the Closing by promptly delivering to Seller fifty percent (50%) of each
tax payment made by Bank of America, N.A. pursuant to the terms of the Master
Lease until such time as the Seller IL Tax Payment is repaid to Seller.
(c)    Any additional rent collected by Company from any tenant following the
Closing, which payments are for real property taxes for any Real Property
located in the State of Illinois for the 2011 tax year shall be delivered by
Company to Seller upon receipt but only if such tenant is current on all other
payments of rent and other amounts then due under its lease.
10.9    Reserves on Deposit with Mortgage Lender. If the Defeasance is
effectuated in accordance with the provisions of this Agreement, Seller shall be
entitled to the return from Mortgage Lender of all reserves and other amounts on
deposit with Mortgage Lender, including for taxes, insurance, reserves for lease
termination payments, tenant improvements, brokerage commissions, capital
improvements, or for any other reserve or escrow held by Mortgage Lender or on
behalf of Mortgage Lender under the Mortgage Loan (collectively, the
“Reserves”), directly or indirectly, as of the Closing Date. If the Mortgage
Loan Continuance is effectuated in accordance with the provisions of this
Agreement, Seller shall receive at Closing, a credit for the amounts on deposit
with Mortgage Lender for the Reserves.
10.10    Access to Books and Records. For a period of twelve (12) months after
the Closing, Company shall cause Owners to allow Seller and its agents and
representatives reasonable access without charge to all files, records and
documents delivered to Company at the Closing, upon reasonable advance notice
and at all reasonable times, to examine and make copies of any and all such
files, records and documents, which right shall survive the Closing.
10.11    Final Adjustment After Closing.
(a)    On or about (or prior to, if mutually agreed by Company and Seller) the
first anniversary of the Closing Date, Seller and Company shall (i) prorate the
Operating Costs (other than the Closing Date Prorated Operating Costs) as of the
Closing Date and (ii) cause a reconciliation to be performed with respect to all
amounts previously prorated by the parties as of the Closing Date, and all
credits of amounts made as of the Closing Date, in accordance with the terms of
this Section 10, such reconciliation to be based on the parties' records and
accounts and on final bills and invoices received by the parties and final
tenant reconciliations, with final adjustment to be made and paid as soon as
reasonably possible thereafter, but in any event not more than one hundred
twenty (120) days after the first anniversary of the Closing Date. Seller shall
have reasonable access to Owners' books to confirm

 
 
20
 
 




--------------------------------------------------------------------------------


the final prorations. All prorations agreed by the parties pursuant to the terms
of this Section 10.11 shall be final and shall not be subject to further
adjustment (whether due to an error or for any other reason).
(b)    In addition to the foregoing, Company shall pay to Seller the amounts
contemplated by Section 10.2.4, Section 10.8(b) and item III. of Schedule 2 in
accordance with the terms of this Agreement.
10.12    Capital Expenditures. Company shall receive a credit at Closing equal
to any amounts set forth on Schedule 10.12 to the extent the same have not been
paid or have not been expended as of the Closing Date, the parties agreeing that
such schedule sets forth budgeted amounts allocable to capital improvements
and/or maintenance with respect to the Real Property.
10.13    Additional Prorations. In addition to each proration set forth in this
Section 10, Seller shall be entitled to the payment in cash of the amounts set
forth in Schedule 2 attached hereto and incorporated herein by reference.
11.
SELLER’S REPRESENTATIONS AND WARRANTIES; AS-IS.

11.1    Seller’s Representations and Warranties. In consideration of Company’s
entering into this Agreement, and as an inducement to Company to enter into this
Agreement, Seller makes the following representations and warranties to Company:
(a)    Organization. Seller is a limited liability company validly existing
under the laws of the State of Delaware, with full power and authority to enter
into and comply with the terms of this Agreement and is qualified to do business
in the State of Delaware.
(b)    Authority. Seller has the legal right, power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby, and the
execution, delivery and performance of this Agreement have been duly authorized
and no other action by Seller is requisite to the valid and binding execution,
delivery and performance of this Agreement, except as otherwise expressly set
forth herein.
(c)    Violation of Other Agreements. To Seller’s Actual Knowledge, neither the
entering into of this Agreement nor the consummation of the transactions
contemplated hereby is prohibited by any agreement or other instrument to which
Seller is a party, or to which it is subject or by which any of its assets or
properties may be affected, or of any judgment, order, writ, injunction or
decree issued against or imposed upon Seller.
(d)    Seller Membership Interests. Seller is the sole legal and beneficial
owner of the Interests, free and clear of all Liens, except for any liens,
claims, charges, security interests, encumbrances or other matters which can be,
and will be, discharged at or prior to the Closing, and the Interests are not
certificated and do not constitute "securities" under Article 8 of the Uniform
Commercial Code.
(e)    No Other Assets or Businesses. To Seller’s Actual Knowledge, the Owners
have not carried on any business other than the ownership and operation of the
Real Property and Defeasance Security, or owned any assets other than the Real
Property and Defeasance Security.
(f)    No Bankruptcy. To Seller’s Actual Knowledge, no attachments, execution
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings are pending or threatened against the
Seller.

 
 
21
 
 




--------------------------------------------------------------------------------


(g)    Delivery of True Documents. To Seller’s Actual Knowledge, Seller has
delivered (or has otherwise made available) to Company true and complete copies
of the Entity Documents. To Seller's Actual Knowledge, except for the Entity
Documents, there are no other agreements, oral or written, relating to voting,
consent or other rights affecting the management or governance of the Owners. To
Seller’s Actual Knowledge, no material breach exists under the Operating
Agreements and no condition exists which, with the giving of notice or passage
of time, would constitute a material breach under the Operating Agreements.
(h)    Organizational Structure. To Seller’s Actual Knowledge, as of the date
hereof, the Owners’ organizational structures are as reflected in Schedule 1
attached hereto and, except for AFR Defeasance Pool 1A, LLC, a subsidiary of
Defeasance Securities Owner, since December 1, 2011, no Owner has acquired (or
formed any subsidiary in which it holds) any legal or beneficial interest in any
other Person. To Seller’s Actual Knowledge, (i) the membership interests in the
Owners conform in all material respects to the description thereof contained in
Schedule 1 attached hereto and (ii) all of the membership interests in the
Owners have been duly and validly authorized, fully paid and nonassessable and,
except for the Interests, there are no other issued or outstanding membership
interests of the Owners.
(i)    Employees. To Seller’s Actual Knowledge, the Owners do not have, and
since December 1, 2011 have not had, any employees.
(j)    Debt. At all times that Seller has owned the Interests, Owner’s have not
incurred any debt for borrowed money other than the Mortgage Loan and the debt
secured by the Defeasance Security.
(k)    Litigation. To Seller’s Actual Knowledge, except for the Disclosed
Environmental Matters, there are no actions, suits, claims, arbitrations,
governmental investigations or other legal or administrative proceedings (“Legal
Proceedings”), or any orders decrees or judgments in progress or pending or, to
the Seller's Actual Knowledge, threatened against or involving Seller or against
or relating to the transactions contemplated by this Agreement, in any state
court, or in any federal court, or, to the Seller's Actual Knowledge, pending in
other jurisdictions or threatened in writing, at law or in equity, by or before
any federal, state or municipal court or other governmental agency, department,
commission, board, bureau, instrumentality or other Governmental Authority
which, if decided adversely, would or could reasonably be expected to materially
and adversely affect one or more of the Owners or the Real Properties.
(l)    Compliance with Laws. To Seller’s Actual Knowledge, Seller is in
compliance with all Applicable Law in all material respects, and Seller has not
received any notice from any Governmental Authority or other person, alleging
that Seller is violating any Applicable Law.
(m)    Consents. To Seller’s Actual Knowledge, except as set forth on Schedule
11.1 hereto, Seller is not required to submit any notice, oral or written,
report or other filing with any federal, state, municipal, foreign or other
governmental or regulatory authority (a “Governmental Authority” or
“Governmental Authorities”), nor, to Seller’s Actual Knowledge, is Seller
required to obtain any consent, approval or authorization from any Governmental
Authority or any other Person in connection with Seller's execution or delivery
of this Agreement or the consummation of the transactions contemplated hereby.
(n)    Shares.
(i)    Accredited Investor. To Seller’s Actual Knowledge, Seller is an
“accredited investor” within the meaning of Rule 501(a) promulgated under the
Securities Act. Seller understands the risks of, and considerations relating to,
the sale of the Shares. Seller, by reason of its business and financial
experience, (i) has such knowledge, sophistication and experience in financial
and

 
 
22
 
 




--------------------------------------------------------------------------------


business matters and in making investment decisions of this type that it is
capable of evaluating the merits and risks of a purchase of the Shares and
making an informed investment decision, (ii) is capable of protecting its own
interest or has engaged representatives or advisors to assist in protecting its
interests, and (iii) is capable of bearing the economic risk of the purchase of
the Shares.
(ii)    [Intentionally Deleted].
(iii)    Shares Acquired for Investment. The Shares to be sold hereunder will be
sold for investment for the Seller's own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and that
Seller has no present intention of selling, granting any participation in, or
otherwise distributing the same.
(iv)    No Public Offering. Seller has not been offered the Shares by any form
of advertisement, article, notice, or other communication published in any
newspaper, magazine, or similar medium; or broadcast over television or radio;
or any seminar or meeting whose attendees have been invited by any such medium.
(v)    No Registration. Seller understands and acknowledges that (i) the
offering of the Shares pursuant to this Agreement will not be registered under
the Securities Act on the grounds that the offering and sale of the Shares is
exempt from registration under the Securities Act pursuant to Rule 506 of
Regulation D thereof and exempt from registration pursuant to applicable state
securities or blue sky laws and, therefore, the Shares will be characterized as
“restricted securities” under the Securities Act and such laws and may not be
sold unless the Shares are subsequently registered under the Securities Act and
qualified under state law or unless an exemption from such registration and such
qualification is available. Seller further understands that any certificates
representing the Shares will bear the following legend (the “Legend”):
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS. THE SECURITIES REPRESENTED BY
THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE,
INCLUDING A LOCK-UP PERIOD, AS SET FORTH IN CERTAIN DEFINITIVE AGREEMENTS
BETWEEN THE COMPANY AND THE ORIGINAL HOLDERS OF THESE SECURITIES, COPIES OF
WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY.
GKK shall reissue promptly certificates without such Legend at the request of
any holder thereof if the holder shall have obtained an opinion of counsel
reasonably acceptable to GKK, to the effect that, or GKK is otherwise satisfied
that, the securities proposed to be disposed of may lawfully be so disposed of
without registration under the Securities Act.
(o)    Taxes. To Seller's Actual Knowledge, since December 1, 2011, Seller and
each Owner has filed all federal, and all material state, county and municipal
tax returns required to have been filed by such party, and has paid all taxes
which have become due pursuant to such returns or any notice of assessment
received by such party.

 
 
23
 
 




--------------------------------------------------------------------------------


For purposes of this Section 11.1, the phrase “To Seller’s Actual Knowledge”
shall mean the actual (and not implied, imputed, or constructive) knowledge of
David Snyder and/or Brian Ragsdale.
Except as set forth in Section 15.6 hereof, the representations and warranties
made by Seller in this Agreement shall survive the Closing for a period of
thirteen (13) months and any action for a breach of Seller’s representations or
warranties must be made and filed within said thirteen (13) month period. If,
after the Effective Date, but before the Closing, Seller becomes aware of any
facts or changes in circumstances that would cause any of its representations
and warranties in this Agreement to be untrue at Closing (other than a change on
facts arising from any occurrence contemplated by Section 7.1(a)(ii) hereof),
Seller may notify the Company in writing of such fact. Upon Company becoming
aware of any such facts or changes in circumstances, Company, as its sole and
exclusive remedy, shall have the right to either (i) terminate this Agreement,
in which case the Deposit shall be immediately returned to the Company and
neither party shall have any rights or obligations under this Agreement (except
as set forth in any provision that such provision shall survive such termination
pursuant to the terms of this Agreement); or (ii) accept a qualification to
Seller’s representations and warranties as of the Closing and consummate the
transactions contemplated by this Agreement without any rights to recovery for
breach of the unqualified representation and warranty.
For the purposes of this Section 11.1, the term "Owners" shall be deemed to
include AFR Defeasance Pool 1A, LLC, a subsidiary of Defeasance Securities
Owner.
11.2    As-Is. If this Agreement is not terminated pursuant to the terms of
Section 4.3.2 hereof, except for the Seller's Warranties (as hereinafter
defined), the Company will be deemed to have had the opportunity to have:
(a)    examined and inspected the Property and Defeasance Security and Company
shall be deemed to know and be satisfied with the physical condition, quality,
quantity and state of repair of the Property and Defeasance Security in all
respects (including, without limitation, the compliance of the Real Property
with the Americans With Disabilities Act of 1990 Pub.L. 101-336, 104 Stat. 327
(1990), and any comparable local or state laws (collectively, the “ADA”);
(b)    reviewed the Entity Documents and all instruments, records and documents
which Company deems appropriate or advisable to review in connection with this
transaction, including, but not by way of limitation, any and all documentation
relating to the Interests, any and all architectural drawings, plans,
specifications, surveys, building and occupancy permits, and any licenses,
leases, contracts, warranties and guarantees relating to the Real Property or
the business conducted thereon, and Company shall be deemed to have determined
that the same and the information and data contained therein and evidenced
thereby are satisfactory to Company; and
(c)    at its own cost and expense, made its own independent investigation
respecting the Property, the Defeasance Security, the Interests and all other
aspects of this transaction, and shall have relied thereon and on the advice of
its consultants in entering into this Agreement, and Company shall be deemed to
have determined that the same are satisfactory to Company.
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND EXCEPT FOR SELLER’S
REPRESENTATIONS AND WARRANTIES IN SECTION 11.1 OF THIS AGREEMENT AND IN ANY
INSTRUMENTS DELIVERED BY SELLER IN CONNECTION WITH THE CLOSING AND SELLER’S
COVENANTS HEREIN AND THEREIN (“SELLER’S WARRANTIES”), THIS SALE IS MADE AND WILL
BE MADE WITHOUT REPRESENTATION, COVENANT, OR WARRANTY OF ANY KIND (WHETHER
EXPRESS, IMPLIED, OR, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
STATUTORY) BY SELLER. AS A MATERIAL PART OF THE CONSIDERATION FOR THIS
AGREEMENT, COMPANY AGREES TO ACCEPT THE INTERESTS AND THE OWNER’S INTEREST IN
THE PROPERTY AND DEFEASANCE SECURITY ON AN “AS IS” AND “WHERE IS” BASIS, WITH
ALL FAULTS, AND WITHOUT ANY REPRESENTATION OR WARRANTY, ALL OF WHICH SELLER

 
 
24
 
 




--------------------------------------------------------------------------------


HEREBY DISCLAIMS, EXCEPT FOR SELLER’S WARRANTIES. EXCEPT FOR SELLER’S
WARRANTIES, NO WARRANTY OR REPRESENTATION IS MADE BY SELLER AS TO FITNESS FOR
ANY PARTICULAR PURPOSE, MERCHANTABILITY, DESIGN, QUALITY, CONDITION, OPERATION
OR INCOME, COMPLIANCE WITH DRAWINGS OR SPECIFICATIONS, ABSENCE OF DEFECTS,
ABSENCE OF HAZARDOUS OR TOXIC SUBSTANCES, ABSENCE OF FAULTS, FLOODING, OR
COMPLIANCE WITH LAWS AND REGULATIONS INCLUDING, WITHOUT LIMITATION, THOSE
RELATING TO HEALTH, SAFETY, AND THE ENVIRONMENT (INCLUDING, WITHOUT LIMITATION,
THE ADA). COMPANY ACKNOWLEDGES THAT COMPANY HAS ENTERED INTO THIS AGREEMENT WITH
THE INTENTION OF MAKING AND RELYING UPON ITS OWN INVESTIGATION OF THE INTERESTS,
THE OWNERS AND THE ENTITY DOCUMENTS AND THE PHYSICAL, ENVIRONMENTAL, ECONOMIC
USE, COMPLIANCE, AND LEGAL CONDITION OF THE PROPERTY AND DEFEASANCE SECURITY AND
THAT COMPANY IS NOT NOW RELYING, AND WILL NOT LATER RELY, UPON ANY
REPRESENTATIONS AND WARRANTIES MADE BY SELLER OR ANYONE ACTING OR CLAIMING TO
ACT, BY, THROUGH OR UNDER OR ON SELLER’S BEHALF CONCERNING THE PROPERTY, THE
DEFEASANCE SECURITY, THE INTERESTS, THE OWNERS OR THE ENTITY DOCUMENTS, EXCEPT
AS EXPRESSLY PROVIDED IN THE SELLER’S WARRANTIES. ADDITIONALLY, COMPANY AND
SELLER HEREBY AGREE THAT (A) EXCEPT FOR SELLER’S WARRANTIES, COMPANY IS TAKING
THE INTERESTS AND ITS INDIRECT INTERESTS IN THE PROPERTY AND DEFEASANCE SECURITY
“AS IS” WITH ALL LATENT AND PATENT DEFECTS AND THAT EXCEPT FOR SELLER’S
WARRANTIES, THERE IS NO WARRANTY BY SELLER THAT THE PROPERTY, THE DEFEASANCE
SECURITY OR THE INTERESTS ARE FIT FOR A PARTICULAR PURPOSE, (B) EXCEPT FOR
SELLER’S WARRANTIES, COMPANY IS SOLELY RELYING UPON ITS OPPORTUNITY TO HAVE
CONDUCTED AN EXAMINATION OF THE PROPERTY, THE DEFEASANCE SECURITY, THE
INTERESTS, THE OWNERS AND THE OPERATING AGREEMENTS, AND (C) COMPANY TAKES THE
PROPERTY, THE DEFEASANCE SECURITY AND THE INTERESTS UNDER THE EXPRESS
UNDERSTANDING THAT THERE ARE NO EXPRESS OR IMPLIED WARRANTIES (EXCEPT FOR
SELLER’S WARRANTIES).
WITH RESPECT TO THE FOLLOWING, COMPANY FURTHER ACKNOWLEDGES AND AGREES THAT,
EXCEPT FOR SELLER’S WARRANTIES, SELLER SHALL NOT HAVE ANY LIABILITY, OBLIGATION
OR RESPONSIBILITY OF ANY KIND AND THAT SELLER HAS NOT MADE ANY REPRESENTATIONS
OR WARRANTIES OF ANY KIND:
1.
THE CONTENT OR ACCURACY OF ANY REPORT, STUDY, OPINION OR CONCLUSION OF ANY
SOILS, TOXIC, ENVIRONMENTAL OR OTHER ENGINEER OR OTHER PERSON OR ENTITY WHO HAS
EXAMINED THE PROPERTY OR ANY ASPECT THEREOF;

2.
THE CONTENT OR ACCURACY OF ANY OF THE ITEMS (INCLUDING, WITHOUT LIMITATION, THE
ENTITY DOCUMENTS) DELIVERED TO COMPANY PURSUANT TO COMPANY’S REVIEW OF THE
INTERESTS, THE OWNER AND THE ENTITY DOCUMENTS AND THE CONDITION OF THE PROPERTY
AND DEFEASANCE SECURITY; OR

3.
THE CONTENT OR ACCURACY OF ANY PROJECTION, FINANCIAL OR MARKETING ANALYSIS OR
OTHER INFORMATION GIVEN TO COMPANY BY SELLER OR REVIEWED BY COMPANY WITH RESPECT
TO THE INTERESTS, THE OWNER AND THE ENTITY DOCUMENTS OR THE PROPERTY AND
DEFEASANCE SECURITY.

COMPANY ALSO ACKNOWLEDGES THAT THE REAL PROPERTY MAY OR MAY NOT CONTAIN ASBESTOS
AND, IF THE REAL PROPERTY CONTAINS ASBESTOS, THAT THE OWNER MAY OR MAY NOT BE
REQUIRED TO REMEDIATE ANY ASBESTOS CONDITION IN ACCORDANCE WITH APPLICABLE LAW.
COMPANY IS A SOPHISTICATED REAL ESTATE INVESTOR AND IS, OR WILL BE AS OF THE
EXPIRATION OF THE FINANCING CONTINGENCY PERIOD, FAMILIAR WITH THE INTERESTS, THE

 
 
25
 
 




--------------------------------------------------------------------------------


OWNER AND THE ENTITY DOCUMENTS, THE DEFEASANCE SECURITY AND THE REAL PROPERTY
AND ITS SUITABILITY FOR COMPANY’S INTENDED USE. THE PROVISIONS OF THIS
SECTION 11.2 SHALL SURVIVE INDEFINITELY ANY CLOSING OR TERMINATION OF THIS
AGREEMENT AND SHALL NOT BE MERGED INTO THE DOCUMENTS EXECUTED AT CLOSING.
ADDITIONALLY, COMPANY COVENANTS THAT, FOLLOWING THE CLOSING, OTHER THAN WITH
RESPECT TO CLAIMS TO THE EXTENT ARISING FROM SELLER’S BREACH OF SELLER’S
WARRANTIES TO THE EXTENT THE SAME SURVIVE THE CLOSING OR ANY OTHER INDEMNITIES
OR OTHER PROVISIONS OF THIS AGREEMENT THAT SHALL SPECIFICALLY SURVIVE THE
CLOSING, COMPANY SHALL NOT, AND SHALL NOT PERMIT ITS AFFILIATES, TO COMMENCE ANY
CLAIM, LITIGATION OR OTHER ACTION AGAINST SELLER, OR ITS AFFILIATES, FOR ANY
CLAIMS ASSOCIATED WITH THE INTERESTS, THE OWNERS OR THE PROPERTY AND DEFEASANCE
SECURITY, INCLUDING, WITHOUT LIMITATION, ANY CLAIMS RELATING TO THE VALUATION,
MARKETABILITY, UTILITY, OR PHYSICAL OR ENVIRONMENTAL CONDITION THEREOF.
 
 
 
 
/s/ Authorized Signatory
 
 
 
 
COMPANY'S INITIALS

12.
COMPANY’S COVENANTS, REPRESENTATIONS AND WARRANTIES; RELEASE.

In consideration of Seller entering into this Agreement and as an inducement to
Seller to sell, assign and transfer the Interests to Company makes the following
covenants, representations and warranties:
12.1    Company’s Representations and Warranties.
(a)    Organization. Company is a limited liability company validly existing
under the laws of the State of Delaware with full power and authority to enter
into and comply with the terms of this Agreement.
(b)    Authority. Company has the legal right, power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby, and the
execution, delivery and performance of this Agreement have been duly authorized
and no other action by Company is requisite to the valid and binding execution,
delivery and performance of this Agreement, except as otherwise expressly set
forth herein.
(c)    Violation of Other Agreements. To Company's Actual Knowledge, neither the
entering into of this Agreement nor the consummation of the transactions
contemplated hereby is prohibited by any agreement or other instrument to which
Company is a party, or to which it is subject or by which any of its assets or
properties may be affected, or of any judgment, order, writ, injunction or
decree issued against or imposed upon Company.
(d)    Executive Order 13224. To Company’s Actual Knowledge, neither Company nor
any of its respective affiliates or constituents, nor any of their respective
brokers or other agents acting in any capacity in connection with the
transactions contemplated by this Agreement is or will be (a) conducting any
business or engaging in any transaction or dealing with any person appearing on
the U.S. Treasury Department’s Office of Foreign Assets Control list of
restrictions and prohibited persons (“Prohibited Person”) (which lists can be
accessed at the following web address:
http://www.ustreas.gov/offices/enforcement/ofac/), including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person; (b) dealing in, or otherwise engaging in any
transaction relating to, any property or interests in property blocked pursuant
to



 
 
25
 
 




--------------------------------------------------------------------------------


Executive Order No. 13224 dated September 24, 2001, relating to “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism”; or (c) engaging in or conspiring to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempting to violate, any of the prohibitions set forth in any U.S. anti-money
laundering law.
(e)    Accredited Investor. To Company’s Actual Knowledge, Company (and any
Permitted Assignee, as applicable) is an “accredited investor” within the
meaning of Rule 501(a) promulgated under the Securities Act. Company understands
the risks of, and considerations relating to, the sale of the Interests.
Company, by reason of its business and financial experience, (i) has such
knowledge, sophistication and experience in financial and business matters and
in making investment decisions of this type that it is capable of evaluating the
merits and risks of a purchase of the Interests and making an informed
investment decision, (ii) is capable of protecting its own interest or has
engaged representatives or advisors to assist in protecting its interests, and
(iii) is capable of bearing the economic risk of the purchase of the Interests.
(f)    No Public Market. Company understands that no public market now exists
for any of the Interests and that Seller has made no assurances that a public
market will ever exist for the Interests.
(g)    Interests Acquired for Investment. The Interests to be sold hereunder
will be sold for investment for the Company's (or the Permitted Assignee, as
applicable) own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that Company has no present
intention of selling, granting any participation in, or otherwise distributing
the same.
(h)    Shares; GKK Related Representations and Warranties.
(i)    Organization and Qualification. GKK is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. To GKK's Actual Knowledge, GKK is
not in violation or default of any of the provisions of its certificate or
articles of incorporation, bylaws or other organizational or charter documents.
GKK is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not reasonably be expected to result in a material adverse effect on
the business, operations or financial condition of GKK (taken as a whole, a
"Material Adverse Effect").
(ii)    Authorization; Enforcement. GKK has the requisite corporate power and
authority to issue the Shares. The issuance of the Shares have been, or at
Closing will be, duly authorized by all necessary action on the part of GKK and
no further action is, or at Closing will be, required by GKK, its board of
directors or its stockholders in connection therewith.
(iii)    No Conflicts. The issuance and transfer of the Shares does not and will
not (A) conflict with or violate, in any material respect, any provision of
GKK’s certificate or articles of incorporation, bylaws or other organizational
or charter documents, or (B) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any lien upon any of the properties or assets of GKK, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a GKK debt or otherwise) or other
understanding to which GKK is a party or by which any property or asset of GKK
is bound or affected, or (C) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which GKK
is subject (including federal and state securities laws and regulations), or by
which any property or

 
 
27
 
 




--------------------------------------------------------------------------------


asset of GKK is bound or affected; except in the case of each of clauses (B) and
(C), such as could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.
(iv)    Filings, Consents and Approvals. GKK is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the issuance of the
Shares, other than the filing of Form D with the Commission and such filings as
are required to be made under applicable federal and state securities laws
(collectively, the "Required Approvals").
(v)    Issuance of the Shares. The Shares are duly authorized and, when issued
in accordance with the terms of this Agreement, will be validly issued, fully
paid and nonassessable, free and clear of all liens imposed by GKK other than
restrictions on transfer provided for by applicable securities laws or the
provisions of GKK's charter documents.
(vi)    SEC Reports. To GKK's Actual Knowledge, GKK has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the period commencing on January 1, 2012 through the
date hereof (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the "SEC Reports") on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. To GKK's Actual Knowledge, as of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, as applicable, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
(vii)    Private Placement. To GKK's Actual Knowledge, the transfer of the
Shares by GKK to Seller as contemplated hereby constitutes transactions exempt
from the registration requirements of Section 5 of the Securities Act. The
issuance and sale of the Shares hereunder does not contravene the rules and
regulations of the New York Stock Exchange.
(viii)    Listing and Maintenance Requirements. GKK's Common Stock (excluding
the Shares) is registered pursuant to Section 12(b) of the Exchange Act, and GKK
has taken no action designed to, or which to Company’s knowledge is likely to
have the effect of, terminating the registration of such Common Stock under the
Exchange Act nor has GKK received any notification that the Commission is
contemplating terminating such registration. Except as set forth on Schedule
12.1 hereto, GKK has not, in the 12 months preceding the date hereof, received
notice from the New York Stock Exchange or has been listed or quoted to the
effect that GKK is not in compliance with the listing or maintenance
requirements of the New York Stock Exchange. GKK is, and Company has no reason
to believe that GKK will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.
(i)    Consents. To Company's Actual Knowledge, Company is not required to
submit any notice, oral or written, report or other filing with any Governmental
Authority nor, to Company's Actual Knowledge, is Company required to obtain any
consent, approval or authorization from any Governmental Authority or any other
Person in connection with Company's execution or delivery of this Agreement or
the consummation of the transactions contemplated hereby.
(j)    Company’s Ownership Structure. On the Effective Date, and prior to and as
of the Closing Date, none of Fortress Investment Group, Davidson Kempner Capital
Management, Goldman Sachs Mortgage Company or Citicorp North America, Inc., or
any of their respective affiliates, retain any

 
 
28
 
 




--------------------------------------------------------------------------------


legal or beneficial interests in the Company, any Permitted Assignee (as that
term is defined in Section 15.2(b)) or any Real Property Designee (as that term
is defined in Section 15.2(c)).
For purposes of this Section 12.1, the phrase “To Company's Actual Knowledge”
and the phrase “To GKK's Actual Knowledge” shall mean the actual (and not
implied, imputed, or constructive) knowledge of Edward J. Matey Jr. and Allan B.
Rothschild.


The representations and warranties made by Company and GKK in this Agreement
shall survive the Closing for a period of thirteen (13) months and any action
for a breach of Seller’s representations or warranties must be made and filed
within said thirteen (13) month period. If, after the Effective Date, but before
the Closing, Company or GKK becomes aware of any facts or changes in
circumstances that would cause any of its representations and warranties in this
Agreement to be untrue at Closing (other than a change on facts arising from any
occurrence contemplated by Section 7.2(a)(ii) hereof) , Company and/or GKK, as
applicable, may notify Seller in writing of such fact. Upon Seller becoming
aware of any such facts or change in circumstances, Seller, as its sole and
exclusive remedy, shall have the right to either (i) terminate this Agreement,
in which case the Deposit shall be immediately returned to the Company and
neither party shall have any rights or obligations under this Agreement (except
as set forth in any provision that such provision shall survive such termination
pursuant to the terms of this Agreement); or (ii) accept a qualification to
Company's or GKK's representations and warranties as of the Closing and
consummate the transactions contemplated by this Agreement without any rights to
recovery for breach of the unqualified representation and warranty.
12.2    Release. If this Agreement is not terminated pursuant to the terms of
Section 4.3.2 hereof, except for the Seller's Warranties (as hereinafter
defined), the Company shall be deemed to have made its own independent
investigation of the Interests, the Owners, the Property, the Defeasance
Security, the Entity Documents and the presence of Hazardous Materials on the
Real Property as Company deems appropriate. Accordingly, subject to the Seller's
Warranties and Seller's obligations in connection Seller's Warranties hereunder,
Company, on behalf of itself and all of its officers, directors, shareholders,
employees, representatives and affiliated entities (collectively, the
“Releasors”) hereby expressly waives and relinquishes any and all rights and
remedies Releasors may now or hereafter have against Seller, and its successors
and assigns, partners, shareholders, officers and/or directors, whether known or
unknown, which may arise from or be related to (a) the Interests, the Defeasance
Security and/or the Owners, (b) the physical condition, quality, quantity and
state of repair of the Real Property and the prior management and operation of
the Real Property, (c) the Entity Documents and the Mortgage Loan Documents,
(d) the Real Property’s compliance or lack of compliance with any federal, state
or local laws or regulations, and (e) any past, present or future presence or
existence of Hazardous Materials on, under or about the Real Property or with
respect to any past, present or future violation of any rules, regulations or
laws, now or hereafter enacted, regulating or governing the use, handling,
storage or disposal of Hazardous Materials, including, without limitation,
(i) any and all rights and remedies Releasors may now or hereafter have under
the Comprehensive Environmental Response Compensation and Liability Act of 1980
(“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986, the
Resource Conservation and Recovery Act, and the Toxic Substance Control Act, all
as amended, and any similar state, local or federal environmental law, rule or
regulation, and (ii) any and all claims, whether known or unknown, now or
hereafter existing, with respect to the Real Property under Section 107 of
CERCLA (42 U.S.C.A. §9607). As used herein, the term “Hazardous Material(s)”
includes, without limitation, any hazardous or toxic materials, substances or
wastes, such as (1) any materials, substances or wastes which are toxic,
ignitable, corrosive or reactive and which are regulated by any local
governmental authority, or any agency of the United States government, (2) any
other material, substance, or waste which is defined or regulated as a hazardous
material, extremely hazardous material, hazardous waste or toxic substance
pursuant to any laws, rules, regulations or



 
 
29
 
 




--------------------------------------------------------------------------------


orders of the United States government, or any local governmental body,
(3) asbestos, (4) petroleum and petroleum based products, (5) formaldehyde,
(6) polychlorinated biphenyls (PCBs), and (7) freon and other
chlorofluorocarbons.
Company’s Initials:
/s/ Authorized Signatory

COMPANY, ON BEHALF OF ITSELF AND THE OTHER RELEASORS, HEREBY ACKNOWLEDGES THAT
IT HAS READ AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542 (“SECTION 1542”), WHICH IS SET FORTH BELOW:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
BY INITIALING BELOW, COMPANY, ON BEHALF OF ITSELF AND THE OTHER RELEASORS,
HEREBY WAIVES THE PROVISIONS OF SECTION 1542 SOLELY IN CONNECTION WITH THE
MATTERS EXPRESSLY SET FORTH IN THE PRECEDING PARAGRAPH OF THIS SECTION 12.2.
Company’s Initials:
/s/ Authorized Signatory

WITHOUT LIMITING THE GENERALITY OF THE FOREGOING AND SUBJECT TO SELLER’S
WARRANTIES, COMPANY, ON BEHALF OF ITSELF AND THE OTHER RELEASORS, HEREBY ASSUMES
ALL RISK AND LIABILITY RESULTING OR ARISING FROM, OR RELATING TO THE OWNERSHIP
OF THE INTERESTS AND THE OWNERS.
THE FOREGOING WAIVERS, RELEASES AND AGREEMENTS BY COMPANY, ON BEHALF OF ITSELF
AND THE RELEASORS, SHALL SURVIVE THE CLOSING AND THE TRANSFER OF THE INTERESTS
SHALL NOT BE DEEMED MERGED INTO THE ASSIGNMENT.
13.
DEFAULT AND DAMAGES.

13.1    DEFAULT BY COMPANY. COMPANY AND SELLER HEREBY ACKNOWLEDGE AND AGREE
THAT, IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO A COMPANY DEFAULT OF ITS
OBLIGATION TO ACCEPT THE SALE OF THE INTERESTS PURSUANT TO THIS AGREEMENT (ALL
OF THE CONDITIONS TO COMPANY’S OBLIGATIONS TO CLOSE HAVING BEEN SATISFIED OR
WAIVED), SELLER WILL SUFFER DAMAGES IN AN AMOUNT WHICH WILL, DUE TO THE SPECIAL
NATURE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE SPECIAL NATURE
OF THE NEGOTIATIONS WHICH PRECEDED THIS AGREEMENT, BE IMPRACTICAL OR EXTREMELY
DIFFICULT TO ASCERTAIN. IN ADDITION, COMPANY WISHES TO HAVE A LIMITATION PLACED
UPON THE POTENTIAL LIABILITY OF COMPANY TO SELLER IN THE EVENT THE CLOSING FAILS
TO OCCUR DUE TO SUCH A COMPANY DEFAULT, AND WISHES TO INDUCE SELLER TO WAIVE
OTHER REMEDIES WHICH SELLER MAY HAVE IN THE EVENT OF SUCH A COMPANY DEFAULT.
COMPANY AND SELLER, AFTER DUE NEGOTIATION, HEREBY ACKNOWLEDGE AND AGREE THAT THE
AMOUNT OF THE DEPOSIT REPRESENTS A REASONABLE ESTIMATE OF THE DAMAGES WHICH
SELLER WILL SUSTAIN IN THE EVENT OF SUCH COMPANY DEFAULT. COMPANY AND SELLER
HEREBY AGREE THAT SELLER MAY, IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO
SUCH A COMPANY DEFAULT, AS ITS SOLE AND EXCLUSIVE REMEDY, TERMINATE THIS
AGREEMENT BY WRITTEN NOTICE TO COMPANY AND ESCROW HOLDER, CANCEL THE ESCROW AND
RECEIVE THE DEPOSIT AS LIQUIDATED DAMAGES AND ESCROW HOLDER SHALL IMMEDIATELY
DELIVER THE DEPOSIT TO SELLER.

 
 
29
 
 




--------------------------------------------------------------------------------


SUCH RETENTION OF THE DEPOSIT BY SELLER IS INTENDED TO CONSTITUTE LIQUIDATED
DAMAGES TO SELLER PURSUANT TO SECTION 1671 OF THE CALIFORNIA CIVIL CODE, AND
SHALL NOT BE DEEMED TO CONSTITUTE A FORFEITURE OR PENALTY WITHIN THE MEANING OF
SECTION 3275 OR SECTION 3369 OF THE CALIFORNIA CIVIL CODE, OR ANY SIMILAR
PROVISION.
NOTHING IN THIS SECTION 13.1 SHALL (A) PREVENT OR PRECLUDE ANY RECOVERY OF
ATTORNEYS’ FEES OR OTHER COSTS INCURRED BY SELLER PURSUANT TO SECTION 15.5 OR
(B) IMPAIR OR LIMIT THE EFFECTIVENESS OR ENFORCEABILITY OF THE INDEMNIFICATION
OBLIGATIONS OF COMPANY CONTAINED IN SECTIONS 4.3.1  AND 14 HEREOF. SELLER AND
COMPANY ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS
SECTION 13.1 AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE TO BE BOUND BY ITS
TERMS.
Seller's Initials:
/s/ Authorized Signatory
Company's Initials:
/s/ Authorized Signatory

13.2    Default by Seller. If Seller defaults in its obligations to sell the
Interests to Company pursuant to this Agreement, Company’s sole and exclusive
remedy shall be to elect one of the following: (a) to terminate this Agreement,
in which event Company shall be entitled to the return by the Escrow Holder to
Company of the Deposit, Seller shall pay Company an amount equal to Company’s
out-of-pocket costs and expenses (including reasonable attorney’s fees and
expenses), as supported by reasonable documentation, incurred in connection with
Company’s due diligence investigation and negotiation and execution of this
Agreement not to exceed $400,000.00, and neither party shall have any rights or
obligations under this Agreement (except for those rights and obligations that
expressly survive the termination of this Agreement), or (b) to bring a suit for
specific performance provided that any suit for specific performance must be
brought as to the Interests within sixty (60) days after the Closing Date,
Company’s waiving the right to bring suit at any later date to the extent
permitted by law.
14.
BROKER’S COMMISSIONS.

Neither party hereto has had any contact or dealing regarding the Interests, the
Owners or the Property, or any communication in connection with the subject
matter of this transaction, through any licensed real estate broker or other
person who can claim a right to a commission or finder’s fee as a procuring
cause of the transactions contemplated herein. In the event that any other
broker or finder makes a claim for a commission or finder’s fee, the party
responsible for the contact or communication on which the broker or finder made
such claim shall indemnify, save harmless and defend the other party (and if the
other party is the Seller, shall indemnify, hold harmless and defend Seller and
the Owners) from said claim and all costs and expenses (including reasonable
attorneys’ fees) incurred by the other party in defending against the same.
15.
MISCELLANEOUS PROVISIONS.

15.1    Notices. All written notices or demands of any kind which either party
hereto may be required or may desire to serve on the other in connection with
this Agreement shall be served by personal service, by registered or certified
mail, recognized overnight courier service or facsimile transmission. Any such
notice or demand so to be served by registered or certified mail, recognized



 
 
30
 
 




--------------------------------------------------------------------------------


overnight courier service or facsimile transmission shall be delivered with all
applicable delivery charges thereon fully prepaid and, if the party so to be
served is Company, addressed to Company as follows:
c/o Gramercy Capital Corp.
420 Lexington Avenue
New York, NY 10170
Attention: Chief Executive Officer
Telephone No: (212) 297-1000
Fax No.: (212) 297-1090
with a copy thereof to:
c/o Gramercy Capital Corp.
420 Lexington Avenue
New York, NY 10170
Attention: Office of General Counsel
Telephone No: (212) 297-1000
Fax No.: (212) 297-1090
with a copy thereof to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention: Harvey Uris
Telephone No: (212) 735-2212
Fax No.: (917) 777-2212
and, if the party so to be served is Seller, addressed to Seller as follows:
KBS Acquisition Sub-Owner 2, LLC
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attention: David E. Snyder
Telephone No.: (949) 417-6563
Fax No.: (949) 417-6520
and
KBS Acquisition Sub-Owner 2, LLC
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attention: Brian Ragsdale
Telephone No.: (949) 797-0305
Fax No.: (949) 417-6518

 
 
32
 
 




--------------------------------------------------------------------------------


with copies thereof to:
James Chiboucas, Esq.
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Telephone No.: (949) 417-6555
Fax No.: (949) 417-6523
and
Greenberg Traurig LLP
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: L. Bruce Fischer, Esq.
Telephone No.: (949) 732-6670
Fax No.: (949) 732-6501
and, if the party to be served be Escrow Holder, addressed to Escrow Holder as
follows:
First American Title Insurance Company
633 Third Avenue
New York, NY 10017
Attention: Phil Salomon
Telephone No.: (212) 551-9437
Fax No.: (212) 331-1559


Service of any such notice or demand so made by personal delivery, registered or
certified mail, recognized overnight courier or facsimile transmission shall be
deemed complete on the date of actual delivery as shown by the addressee’s
registry or certification receipt or, as to facsimile transmissions, by “answer
back confirmation” (provided that a copy of such notice or demand is dispatched
by any of the other methods provided above within one (1) Business Day following
receipt of such facsimile transmission), as applicable. Either party hereto may
from time to time, by notice in writing served upon the other as aforesaid,
designate a different mailing address to which or a different person to whose
attention all such notices or demands are thereafter to be addressed. Counsel
for a party may give notice or demand on behalf of such party, and such notice
or demand shall be treated as being sent by such party.
15.2    Assignment/Designees; Binding on Successors and Assigns.
(a)    Except for an assignment by Company to a Permitted Assignee (as
hereinafter defined) or a designation of one or more Real Property Designees (as
hereinafter defined) as contemplated hereunder, Company shall not assign,
transfer or convey its rights or obligations under this Agreement without the
prior written consent of Seller, which consent may be granted or withheld by
Seller in its sole and absolute discretion. Any assignment or designation
hereunder shall be evidenced by a written agreement delivered to Seller pursuant
to which (i) with respect to an assignment to a Permitted Assignee only, the
Permitted Assignee assumes all obligations of Company hereunder and (ii) each
Permitted Assignee or Real Property Designee, as applicable, takes subject to
all terms and conditions of this Agreement including, without limitation, all
"as-is" and "release" provisions. No assignment or designation by Company as
contemplated by this Section 15.2 shall release Company from its obligations
under this Agreement.
(b)    Company shall have the right to assign, transfer and convey its rights
and obligations under this Agreement to a Permitted Assignee identified by
Company to Seller in writing not less than five (5) Business Days prior to the
Closing Date (together with signature blocks for such

 
 
33
 
 




--------------------------------------------------------------------------------


Permitted Assignee), without the prior written consent of Seller, in which case
the Interests shall be conveyed by Seller to such Permitted Assignee (and not to
Company as otherwise set forth in this Agreement) at Closing. For the purposes
of this Section 15.2, "Permitted Assignee" shall mean any entity which is
controlled by GKK or an affiliate of GKK, in which GKK or an affiliate of GKK
holds not less than twenty-five percent (25%) of the legal and beneficial
interests and in which prior to, and as of the Closing, none of Fortress
Investment Group, Davidson Kempner Capital Management, Goldman Sachs Mortgage
Company or Citicorp North America, Inc., or any of their respective affiliates
(individually and collectively, the "Prohibited Transferee"), retains an
interest.
(c)    Subject to the terms and conditions of the Master Lease and Bank of
America N.A.'s rights thereunder (including, without limitation, complying with
all purchase option procedures set forth therein), Company shall have the right,
without the consent of Seller, to designate one or more parties to whom one or
more (but not substantially all) Real Properties are to be transferred at
Closing (each such party, a "Real Property Designee") by delivery of written
notice to Seller in writing not less than ten (10) Business Days prior to the
Closing Date (together with signature blocks for each Real Property Designee and
drafts of all transfer documents to effectuate such transfer, which must be in
form and substance acceptable to Seller, in its sole and absolute discretion,
and must be delivered with Company's notice to Seller), in which case the Real
Property identified by Company in such notice shall be conveyed directly by
Seller to such Real Property Designee (and not pursuant to the transfer of
Interests as otherwise set forth in this Agreement), as applicable, at Closing.
For the purposes of this Section 15.2, a "Real Property Designee" may not
include any entity in which the Prohibited Transferee retains an interest. In
addition to Seller's other obligations under this Agreement and subject to the
terms and conditions of the Master Lease and Bank of America N.A.'s rights
thereunder, during the term of this Agreement, Seller shall use commercially
reasonable efforts to cooperate with, and use good faith efforts to comply with
all reasonable requests by, Company and/or Property Manager in connection with
Company's efforts to market certain Real Properties for sale including, without
limitation, (i) executing and delivering (or causing the Owners to execute and
deliver) in a timely manner documentation customary in connection with the sale
of real property in form and substance acceptable to Seller, in Seller's sole
and absolute discretion, including deeds and other conveyance documents (but not
including any purchase and sale or similar agreement, the parties agreeing that
Company shall execute any purchase and sale or similar agreement directly with
any Real Property Designee), and (ii) permitting any potential Real Property
Designee to perform any diligence with respect to the Property to the extent
Company is permitted to perform such diligence hereunder, the parties agreeing
that Company shall be obligated under Section 4.3.1 (which shall include
Company's indemnification obligations thereunder with respect to inspections
undertaken by any Real Property Designee or its agents) with respect to any
diligence performed by or on behalf of a potential Real Property Designee
pursuant to the terms of this Section 15.2(c). Notwithstanding anything stated
to the contrary in this Section 15.2(c), (i) neither Seller nor any Owner shall
have any obligation to execute and/or deliver any document that would result in
any cost, expense or liability to Seller or any Owner not expressly provided for
in this Agreement, (ii) Company shall reimburse Seller for its reasonable,
out-of-pocket costs and expenses incurred in connection with its cooperation
hereunder including reasonable attorneys fees, (iii) Seller shall have the right
to approve, in its sole and absolute discretion, any and all documents required
to be executed by Seller and/or any Owner under the terms of this Section
15.2(c), (iv) no notice shall be provided to Bank of America N.A. under the
Master Lease with respect to any of the purchase rights granted to Bank of
America N.A. thereunder without Seller’s prior written approval, which may be
withheld by Seller in it sole and absolute discretion, and (v) neither Seller
nor any Owner shall be required to comply with any of the provisions of this
Section 15.2(c) to the extent the same would violate any of the terms and
conditions of the Master Lease or any other agreement to which Seller or any
Owner is a party.
(d)    Subject to the foregoing, and except as provided to the contrary herein,
the terms, covenants, conditions and warranties contained herein and the powers
granted hereby shall inure to the benefit of and bind all parties hereto and
their respective heirs, executors, administrators, successors and assigns, and
all subsequent owners of the Interests and/or Real Property.

 
 
34
 
 




--------------------------------------------------------------------------------


(e)    Seller shall not assign, transfer or convey any of its rights or
obligations hereunder.
15.3    Work Product. In the event of a termination of this Agreement for any
reason other than a default or breach by Seller hereunder, promptly following
the termination of this Agreement and at no cost or expense to Seller, Company
shall deliver to Seller final versions of all real property-level reports and
studies commissioned by Company and generated by an outside provider or
consultant in connection solely with inspections of the Real Property pursuant
to the terms of this Agreement (collectively, the “Work Product”); provided,
however, with respect to any specific Work Product, Company shall have no
obligation to deliver such Work Product to Seller if such delivery is restricted
or prohibited by the applicable provider or consultant.
15.4    Further Assurances. In addition to the acts and deeds recited herein and
contemplated to be performed, executed or delivered by Seller or Company, Seller
and Company hereby agree to perform, execute and deliver, or cause to be
performed, executed and delivered, on the Closing Date or thereafter any and all
such further acts, deeds and assurances as Company or Seller, as the case may
be, may reasonably require in order to consummate fully the transactions
contemplated hereunder.
15.5    Attorneys’ Fees. If any legal action or other proceeding is brought or
if an attorney is retained for the enforcement of this Agreement or any portion
thereof, or because of any alleged dispute, breach, default or misrepresentation
in connection with any of the provisions of this Agreement, the prevailing party
shall be entitled to seek to recover from the other party reimbursement for the
reasonable fees of attorneys and other costs (including court costs and witness
fees) incurred by it, in addition to any other relief to which it may be
entitled. The term “prevailing party” means the party obtaining substantially
the relief sought, whether by compromise, settlement or judgment.
15.6    Survival of Representations, Warranties, Covenants and Agreements.
(a)    Each party's obligations with respect to the Surviving Closing
Obligations and the Surviving Termination Obligations (each as hereinafter
defined) shall survive the Closing and/or the termination of this Agreement, as
applicable, for a period of thirteen (13) months immediately following the
Closing Date or the termination of this Agreement, as applicable (excluding
Seller's obligations under Sections 5.6, which shall survive the Closing without
limitation); and
(b)    any claim based upon any such breach of a representation or warranty, a
breach of a covenant, obligation or agreement, or an other obligation with
respect to the Surviving Closing Obligations and/or the Surviving Termination
Obligations shall be actionable and enforceable if and only if notice of such
claim is given to the breaching or obligated party within thirteen (13) months
after the Closing Date or termination of this Agreement, as applicable;
provided, however (with respect to (a) and (b) of this Section 15.6):
(i)    in no event shall Seller’s obligations hereunder (excluding Seller's
liability and obligations relating to Section 5.6, Section 10.11 and Section
11.1(d) hereof) exceed Two Million Five Hundred Thousand Dollars ($2,500,000),
in the aggregate; provided, further, however,
(ii)    Seller’s liability and obligation with respect to Section 5.6, Section
10.11 and Section 11.1(d) hereof shall be unlimited, and (except for obligations
under Section 10.11 and Section 11.(d) hereof, which shall be subject to the
terms of Section 15.6(a) above) any claim relating to Section 5.6 shall be
actionable and enforceable any time after the Closing Date; and
(iii)    in no event shall Company's obligations hereunder (excluding Company's
liability and obligations relating to Section 10.11 hereof) exceed Two Million
Five Hundred Thousand Dollars ($2,500,000), in the aggregate; provided, further,
however,

 
 
35
 
 




--------------------------------------------------------------------------------


(iv)    Company's liability and obligation with respect to Section 10.11 hereof
shall be unlimited, subject to the terms of Section 15.6(a) above.
Notwithstanding the foregoing or any other provision to the contrary contained
in this Agreement but subject to the terms of Section 15.6(a) and (b) above, (x)
only the indemnification provisions of Sections 4.3.1 and 14 hereof and the
provisions of Sections 5.6, 6.4, 10.1, 10.2, 10.6, 10.8, 10.10, 10.11, 11.1,
11.2, 12.1, 12.2, 15.4, 15.5, 15.6, 15.17, 15.22 and 15.23 hereof (the
"Surviving Closing Obligations") shall survive the Closing, and this Agreement
shall not be merged with the delivery of the Assignment, and any claim based
upon any breach of a representation or warranty, or a breach of a covenant,
obligation or agreement or other obligation, included in any of the Surviving
Closing Obligations shall be actionable and enforceable at any time after the
Closing Date, and (y) only the indemnification provisions of Sections 4.3.1 and
14 hereof and the provisions of Sections 3.3, 9.3, 13.1, 13.2, 15.3, 15.5 and
15.17 hereof (the "Surviving Termination Obligations") shall survive the
termination of this Agreement, and any claim based upon any breach of a
covenant, obligation or agreement included in any of the Surviving Termination
Obligations shall be actionable and enforceable at any time after the date of
termination of this Agreement.
15.7    Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties in respect to the subject matter hereof, and the
parties intend for the literal words of this Agreement to govern and for all
prior negotiations, drafts, and other extrinsic communications, whether oral or
written, to have no significance or evidentiary effect. The parties further
intend that neither this Agreement nor any of its provisions may be changed,
amended, discharged, waived or otherwise modified except by an instrument in
writing duly executed by the party to be bound thereby. The parties hereto fully
understand and acknowledge the importance of the foregoing sentence and are
aware that the law may permit subsequent oral modification of a contract
notwithstanding contract language which requires that any such modification be
in writing; but Company and Seller fully and expressly intend that the foregoing
requirements as to a writing be strictly adhered to and strictly interpreted and
enforced by any court which may be asked to decide the question. Each party
hereto acknowledges that this Agreement accurately reflects the agreements and
understandings of the parties hereto with respect to the subject matter hereof
and hereby waive any claim against the other party which such party may now have
or may hereafter acquire to the effect that the actual agreements and
understandings of the parties hereto with respect to the subject matter hereof
may not be accurately set forth in this Agreement.
15.8    Governing Law. This Agreement shall be governed by the laws of the State
of California.
15.9    Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
15.10    Headings; Construction. The various headings of this Agreement are
included for convenience only and shall not affect the meaning or interpretation
of this Agreement or any provision hereof. When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and the masculine shall include the feminine and the neuter and
vice versa. The use in this Agreement of the term “including” and related terms
such as “include” shall in all cases mean “without limitation.” All references
to “days” in this Agreement shall be construed to mean calendar days unless
there is an express reference to Business Days.
15.11    Waiver of CC Section 1662. Each of Seller and Company expressly waives
the provisions of California Civil Code Section 1662 and hereby agrees that the
provisions of Section 5.5 hereof shall govern its obligations in the event of
damage or destruction to the Real Property or condemnation of all or part of the
Real Property.

 
 
36
 
 




--------------------------------------------------------------------------------


15.12    Partial Validity; Severability. If any term or provision of this
Agreement or the application thereof to any person or circumstance shall, to any
extent, be held invalid or unenforceable, the remainder of this Agreement, or
the application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each such term and provision of this Agreement shall be valid and
be enforced to the fullest extent permitted by law.
15.13    No Third Party Beneficiaries. This Agreement is for the sole and
exclusive benefit of the parties hereto and their respective successors and
permitted assigns, and no third party is intended to, or shall have, any rights
hereunder.
15.14    Joint Product of Parties. This Agreement is the result of arms-length
negotiations between Seller and Company and their respective attorneys.
Accordingly, neither party shall be deemed to be the author of this Agreement
and this Agreement shall not be construed against either party.
15.15    Calculation of Time Periods. Unless otherwise specified, in computing
any period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included at, unless such last day is a
Saturday, Sunday or legal holiday for national banks in New York, in which event
the period shall run until the end of the next day which is neither a Saturday,
Sunday, or legal holiday. Unless otherwise expressly provided herein, the last
day of any period of time described herein shall be deemed to end at 5:00 p.m.,
California time.
15.16    Indemnity; Procedure for Indemnity. The following provisions govern
actions for indemnity under this Agreement. Promptly after receipt by an
indemnitee of notice of any claim, such indemnitee will, if a claim in respect
thereof is to be made against the indemnitor, deliver to the indemnitor written
notice thereof and the indemnitor shall have the right to participate in and, if
the indemnitor agrees in writing that it will be responsible for any costs,
expenses, judgments, damages, and losses incurred by the indemnitee with respect
to such claim, to assume the defense thereof, with counsel mutually satisfactory
to the parties; provided, however, that an indemnitee shall have the right to
retain its own counsel, with the fees and expenses to be paid by the indemnitor,
if counsel to the indemnitee has advised that that representation of such
indemnitee by the counsel retained by the indemnitor would be inappropriate due
to actual or potential conflicts or differing interests between such indemnitee
and any other party represented by such counsel in such proceeding. The failure
of indemnitee to deliver written notice to the indemnitor within a reasonable
time after indemnitee receives notice of any such claim shall relieve such
indemnitor of any liability to the indemnitee under this indemnity only if and
to the extent that such failure is prejudicial to its ability to defend such
action, and the omission so to deliver written notice to the indemnitor will not
relieve it of any liability that it may have to any indemnitee other than under
this indemnity. If an indemnitee settles a claim without the prior written
consent of the indemnitor, then the indemnitor shall be released from liability
with respect to such claim unless the indemnitor has unreasonably withheld such
consent.
15.17    Waiver of Jury Trial. To the extent permitted by Applicable Law, the
parties hereby waive any right to trial by jury in any legal proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby.
15.18    [Intentionally Deleted].
15.19    [Intentionally Deleted].
15.20    Facsimile Signatures. In order to expedite the transactions
contemplated herein, telecopied or facsimile signatures may be used in place of
original signatures on this Agreement. Seller and Company intend to be bound by
the signatures on the telecopied document, are aware that the other

 
 
37
 
 




--------------------------------------------------------------------------------


party will rely on the telecopied signatures, and hereby waive any defenses to
the enforcement of the terms of this Agreement based on the form of signature.
15.21    [Intentionally Deleted].
15.22    GKK Guaranty. GKK, by executing and delivering the joinder attached
hereto, hereby irrevocably and unconditionally guarantees (the “GKK Guarantee”)
to Seller the punctual and full performance by Company of all of its obligations
arising from and after the Closing pursuant to the terms of Section 15.6;
provided, however, (i) except as set forth in clause (ii) of this Section 15.22,
GKK shall not be required to pay any amount that, together with any and all
amounts paid by Company pursuant to the terms of Section 15.6 hereof, would
exceed Two Million Five Hundred Thousand Dollars ($2,500,000), in the aggregate
and (ii) GKK's liability, if any, with respect to Company's obligations under
Section 10.11 hereof shall be unlimited. Notwithstanding the foregoing or
anything to the contrary contained in this Agreement, GKK's obligations under
this Section 15.22 shall only be actionable and enforceable if, and only if,
notice of any claim is given to GKK within thirteen (13) months after the
Closing Date. The GKK Guarantee is absolute and unconditional irrespective of
circumstances which might otherwise constitute a legal or equitable discharge
of, or any defense, setoff or counterclaim available to, GKK. GKK agrees not to
effect or agree to take any action that would adversely affect GKK's ability to
carry out any of the terms, covenants or conditions of this Section 15.22.
15.23    REIT 1 Guaranty. KBS Real Estate Investment Trust, Inc. ("REIT 1"), by
executing and delivering the joinder attached hereto, hereby irrevocably and
unconditionally guarantees (the “REIT 1 Guarantee”) to Company the punctual and
full performance by Seller of all of its obligations arising from and after the
Closing pursuant to the terms of Section 15.6; provided, however, (i) except as
set forth in clause (ii) of this Section 15.23, REIT 1 shall not be required to
pay any amount that, together with any and all amounts paid by Seller pursuant
to the terms of Section 15.6 hereof, would exceed Two Million Five Hundred
Thousand Dollars ($2,500,000), in the aggregate and (ii) REIT 1's liability, if
any, with respect to Seller's obligations under Section 5.6, Section 10.11 and
Section 11(d) hereof shall be unlimited. Notwithstanding the foregoing or
anything to the contrary contained in this Agreement, REIT 1's obligations under
this Section 15.23 shall only be actionable and enforceable if, and only if,
notice of any claim is given to REIT 1 within thirteen (13) months after the
Closing Date, unless such claim relates to Seller's obligations under Section
5.6, which claim shall survive the Closing without limitation and any claim
hereunder based upon Seller's obligations with respect to Section 5.6 shall be
actionable and enforceable any time after the Closing Date. The REIT 1 Guarantee
is absolute and unconditional irrespective of circumstances which might
otherwise constitute a legal or equitable discharge of, or any defense, setoff
or counterclaim available to, REIT 1. REIT 1 agrees not to effect or agree to
take any action that would adversely affect REIT 1's ability to carry out any of
the terms, covenants or conditions of this Section 15.23.




[Signature Pages to Follow]





 
 
38
 
 




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
“COMPANY”
BBD1 HOLDINGS LLC, a Delaware
limited liability company


By:
/s/ Authorized Signatory
Name:
 
Its:
 
 







--------------------------------------------------------------------------------


“SELLER”


KBS ACQUISITION SUB-OWNER 2, LLC,
a Delaware limited liability company


By: KBS ACQUISITION SUB, LLC,
a Delaware limited liability company,
its sole member


By: KBS ACQUISITION HOLDINGS, LLC,
a Delaware limited liability company,
its sole member


By: KBS GKK PARTICIPATION HOLDINGS I, LLC,
a Delaware limited liability company,
its sole member


By: KBS DEBT HOLDINGS, LLC,
a Delaware limited liability company,
its sole member


By: KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its manager


By: KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation
its sole general partner
By:
/s/ David E. Snyder
 
David E. Snyder,
 
Chief Financial Officer







--------------------------------------------------------------------------------


AGREED TO THIS 15th
DAY OF August, 2012
AS TO PROVISIONS RELATING
TO ESCROW HOLDER AND TITLE COMPANY:
FIRST AMERICAN TITLE INSURANCE COMPANY


By
/s/ Phillip Saloman
 
Its
Senior Vice President





















--------------------------------------------------------------------------------




JOINDER


Gramercy Capital Corp. hereby acknowledges and agrees that (i) it has received
and reviewed a complete copy of the Agreement for Sale of Membership Interests
(the “Agreement”) to which this Joinder is attached, and (ii) upon execution of
this Joinder, it shall have agreed to and joined in the terms and conditions set
forth in Section 15.22 of the Agreement (the “Joinder Sections”), and shall be
fully bound by, and subject to, such representations, warranties, covenants,
terms and conditions of the Joinder Sections.


GRAMERCY CAPITAL CORP.,
a Maryland corporation


By:
/s/ Authorized Signatory
Name:
 
Title:
 
 
Date:
 
 






 
 
 




--------------------------------------------------------------------------------


JOINDER


KBS Real Estate Investment Trust, Inc. hereby acknowledges and agrees that (i)
it has received and reviewed a complete copy of the Agreement for Sale of
Membership Interests (the “Agreement”) to which this Joinder is attached, and
(ii) upon execution of this Joinder, it shall have agreed to and joined in the
terms and conditions set forth in Section 15.23 of the Agreement (the “Joinder
Section”), and shall be fully bound by, and subject to, such terms and
conditions of the Joinder Section.




KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation
By:
/s/ David E. Snyder
 
David E. Snyder,
 
Chief Financial Officer





--------------------------------------------------------------------------------


LIST OF EXHIBITS AND SCHEDULES
EXHIBIT A-1
 
Description of Portfolio Real Property
EXHIBIT A-2
 
Description of Parking Lot Real Property
EXHIBIT B
 
RESERVED
EXHIBIT C
 
Form of Assignment of Interests
EXHIBIT D
 
Form of Owner’s Affidavit
EXHIBIT E
 
Form of Tenant Notice
EXHIBIT F
 
Form of Representation and Indemnity Agreement
EXHIBIT G
 
Form of Stockholder Agreement
EXHIBIT H
 
Bank of America Form Estoppel
SCHEDULE 1
 
Organization Chart of Owner
SCHEDULE 2
 
Additional Prorations
SCHEDULE 3
 
Definitions
SCHEDULE 10.12
 
Capital Expenditure Schedule
SCHEDULE 11.1
 
Seller Representations – Disclosure Schedule
SCHEDULE 12.1
 
GKK Representations – Disclosure Schedule






 
 
 




--------------------------------------------------------------------------------


EXHIBIT A-1
Description of Portfolio Real Property
(Attached)

 
 
 




--------------------------------------------------------------------------------


Exhibit A-1


Portfolio Real Property


No.
Property Number/Name
Property Address
I.
ARIZONA (7 Properties)
 
1.    
5003- Camelback Uptwn-Mn, Phoenix, AZ
51 E. Camelback Road, Phoenix, AZ 85012
2.    
5004- Camelback-Bank Am, Phoenix, AZ
1825 E. Buckeye Road, Phoenix, AZ 85034
3.    
5005- Catalina-Bank Am, Phoenix, AZ
1825 E. Buckeye Road, Phoenix, AZ 85034
4.    
5006- Maricopa- Bank Ami, Phoenix, AZ
1825 E. Buckeye Road, Phoenix, AZ 85034
5.    
5007- McDowell- Bank Ame, Phoenix, AZ
1825 E. Buckeye Road, Phoenix, AZ 85034
6.    
5008- Mesa Main- Mn Bldr, Mesa, AZ
63 W. Main Street, Mesa, AZ 85201
7.    
5009- South Mountain, Phoenix, AZ
1825 E. Buckeye Road, Phoenix, AZ 85034
II.
CALIFORNIA (40 Properties)
 
8.    
5010- Auburn, CA
900 High Street, Auburn, CA 95603
9.    
5011- Bixby- Atlantic, Long Beach, CA
3804 Atlantic Avenue, Long Beach, CA 90801
10.    
5012- Calwa, Fresno, CA
2611 S. Cedar Avenue, Fresno, CA 93725
11.    
5013- Cedar & Shields, Fresno, CA
3435 N. Cedar Avenue, Fresno, CA 93726
12.    
5014- Coronado Branch, Coronado, CA
1199 Orange Avenue, Coronado, CA 92118
13.    
5015- East Baskerfield, Bakersfield, CA
1201 Baker Street, Bakersfield, CA 93305
14.    
5016- East Compton Branch Compton, CA
518 S. Long Beach Boulevard, Compton, CA 9022
15.    
5017- El Segundo, CA
1835 N. Sepulveda Boulevard, El Segundo, CA 90245
16.    
5021- Escondido Main, CA
220 S. Escondido Blvd., Escondido, CA 92025
17.    
5022- Fresno Proof/Vault, CA
2111 Tuolumne Street, Fresno, CA 93721
18.    
5023- Gardena Main, CA
1450 W. Redondo Beach Blvd., Gardena, CA 90247
19.    
5024- Glendale Main, CA
345 N. Brand Blvd., Glendale, CA 91203
20.    
5025- Inglewood Main, CA
330 E. Manchester Blvd., Inglewood, CA 90301
21.    
5026- Inland Empire Cash, Ontario, CA [SP]
1275 S. Dupont Avenue, Ontario, CA 91761
22.    
5027- Irvine Industrial, Newport Beach, CA
4101 Mac Arthur Blvd., Newport Beach, CA 92660
23.    
5030- Lincoln Heights, Los Angeles, CA
2400 N. Broadway, Los Angeles, CA 90031
24.    
5031- Long Beach Financial, CA [SP]
150 Long Beach Blvd., Long Beach, CA 90802
25.    
5032- Lynwood Branch, Lynwood, CA
3505 E. Imperial Highway, Lynwood, CA 90262
26.    
5034- North Hollywood, CA
5025 Lankershim Blvd., North Hollywood, CA 91601


 
 
 




--------------------------------------------------------------------------------


No.
Property Number/Name
Property Address
27.    
5035- North Sacramento, Sacramento, CA
1830 Del Paso Blvd., Sacramento, CA 95815
28.    
5036- Oak Park Branch, Sacramento, CA
3810 Broadway, Sacramento, CA 95817
29.    
5037- Palmdale Branch, Palmdale, CA
839 E. Palmdale Blvd., Palmdale, CA 93550
30.    
5038- Pico-Vermont Branch, Los Angeles, CA
1232 S. Vermont Blvd., Los Angeles, CA 90006
31.    
5039- Pomona Main, Pomona, CA
444 S. Garey Avenue, Pomona, CA 91766
32.    
5040- Red Bluff Branch, Red Bluff, CA
955 Main Street, Red Bluff, CA 96080
33.    
5041- Redding Main Branch, Redding, CA
1661 East Street, Redding, CA 96001
34.    
5042- Riverside Main, Riverside, CA
3650 14th Street, Riverside, CA 92501
35.    
5043- Salinas Main Branch, Salinas, CA
405 Main Street, Salinas, CA 93901
36.    
5044- San Bernardino Main, CA
303 N. D Street, San Bernardino, CA 92401
37.    
5045- Santa Barbara, CA
834 State Street, Santa Barbra, CA 93101
38.    
5046- Santa Maria Branch, CA
300 Town Center East, Santa Maria, CA 93454
39.    
5047- Sepulveda, Mission Hills, CA
10300-10306 Sepulveda Blvd., Mission Hills, CA 91345
40.    
5048- Stockdale-Main, Bakersfield, CA
5021 California Avenue, Bakersfield, CA 93309
41.    
5049- Stockton Main Office, CA [SP]
110 E. Weber Street, Stockton, CA 95202
42.    
5050- Sunnyvale Main, CA
444 S. Mathilda Avenue, Sunnyvale, CA 94086
43.    
5051- Torrance Sartori, CA
1255 Sartori Avenue, Torrance, CA 90501
44.    
5053- Ventura Main Office, CA
1130 S. Victoria, Ventura, CA 93003
45.    
5054- Whittier Office, CA
7255 S. Greenleaf Avenue, Whittier, CA 90602
46.    
5055- Willow-Daisy Brch, Long Beach, CA
600 W. Willow Street, Long Beach, CA 90806
III.
FLORIDA (24 Properties)
 
47.    
5057- Century Park, Tampa, FL
1000 Century Park Road, Tampa, FL 33607
48.    
5058- Clermont- Main Building, FL
690 E. Highway 50, Clermont, FL 34711
49.    
5059- Cordova, Pensacola, FL [SP]
5041 Bayou Blvd., Pensacola, FL 32503
50.    
5062- Gulf to Bay- Main, Clearwater, Fl
1640 Gulf to Bay Blvd., Clearwater, FL 33755
51.    
5063- Hallandale Beach, FL [SP]
801 E. Hallandale Blvd., Hallandale, FL 33009
52.    
5064- Jacksonville #100, FL
9000 Southside Blvd., Jacksonville, FL 32256
53.    
5065- Jacksonville #200, FL
9000 Southside Blvd., Jacksonville, FL 32256
54.    
5066- Jacksonville #300, FL
9000 Southside Blvd., Jacksonville, FL 32256
55.    
5067- Jacksonville #400, FL
9000 Southside Blvd., Jacksonville, FL 32256
56.    
5068- Jacksonville #500, FL
9000 Southside Blvd., Jacksonville, FL 32256
57.    
5069- Jacksonville #600, FL
9000 Southside Blvd., Jacksonville, FL 32256


 
 
 




--------------------------------------------------------------------------------


No.
Property Number/Name
Property Address
58.    
5070- Jacksonville #700, FL
9000 Southside Blvd., Jacksonville, FL 32256
59.    
5071- Jacksonville Daycr, FL
9000 Southside Blvd., Jacksonville, FL 32256
60.    
5072- Jacksonville Garag, FL
9000 Southside Blvd., Jacksonville, FL 32256
61.    
5073- Jacksonville Schl, FL
9000 Southside Blvd., Jacksonville, FL 32256
62.    
5074- Lighthouse Point, FL [SP]
2850 N. Federal Highway, LighthousePoint, FL 33064
63.    
5078- North Hialeah- Main Building, FL
1 E. 49th Street, Hialeah, FL 33013
64.    
5079- Ocala Downtown, Ocala, FL [SP]
35 S.E. 1st Avenue, Ocala, FL 34471
65.    
5080- Plaza, Stuart, FL
900 S. Federal Highway, Stuart, FL 34994
66.    
5081- Port Charlotte-Main Building, , FL
21175 Olean Blvd., Port Charlotte, FL 33952
67.    
5083- San Jose- Main, Jacksonville, FL
3535 University Blvd. West, Jacksonville, FL 32217
68.    
5084- South Region TPC, Miami Lakes, FL
17100 N.W. 59th Avenue, Miami Lakes, FL 33015
69.    
5086- Westshore Mall, Tampa, FL
100 N. Westshore Blvd., Tampa, FL 33609
IV.
GEORGIA (4 Properties)
 
70.    
5091- Bull Street, Savannah, GA
22 Bull Street, Savannah, GA 31401
71.    
5095- Valdosta Main, GA [SP]
106 S. Patterson Street, Valdosta, GA 31601
72.    
5096- Winder Main Building, GA [SP]
102 N. Broad Street, Winder, GA 30680
73.    
5094- Moultrie Main, Moultrie, GA [HFS]
300 S. Main Street, Moultrie, GA 31768
V.
ILLINOIS (1 Property)
 
74.    
5098- Bank of America, Chicago, IL
231 S. La Salle Street, Chicago, IL 60604
VI.
KANSAS (2 Properties)
 
75.    
5099- Mission, Overland Park, KS [SP]
9500 Mission Road, Overland Park, KS 66206
76.    
5100- Penn St., Independence, KS [SP]
01 N. Penn Street, Independence, KS 67301
VII.
MARYLAND (2 Properties)
 
77.    
5101- Annapolis Church, MD
10 Church Circle, Annapolis, MD 21402
78.    
5102- Highlandtown, Baltimore, MD
3415-3417 Eastern Avenue, Baltimore, MD 21224
VIII.
MISSOURI (12 Properties)
 
79.    
5103- Columbia Facility-Main Building, MO
800 Cherry Street, Columbia, MO 65201
80.    
5104- Concord Village, St. Louis, MO
5353 S. Lindbergh Blvd., St. Louis, MO 63126
81.    
5105- Downtown Facility, Rolla, MO [SP]
210 W. 8th Street, Rolla, MO 65401
82.    
5106- Florissant Facility, MO [SP]
880 Rue Saint Francois, Florissant, MO 63031
83.    
5107- Hampton-Main, St. Louis, MO
4301 Hampton Avenue, St. Louis, MO 63109
 
 
 


 
 
 




--------------------------------------------------------------------------------


No.
Property Number/Name
Property Address
84.    
5108- Independence Square, MO [SP]
129 W. Lexington Avenue, Independence, MO 64050
85.    
5109- Lexington Facility-Main , MO [SP]
1016 Main Street, Lexington, MO 64607
86.    
5110- Mexico Facility, Mexico, MO [HFS]
222 S. Jefferson Street, Mexico, MO 65265
87.    
5111- Oak Traffic, N. Kansas City, MO [SP]
8320 N. Oak Trafficway, N. Kansas City, MO 64118
88.    
5112- Richland Facility-Main Building, MO
112 McClurg Street, Richland, MO 65556
89.    
5113- South Glenstone- Main, Springfield, MO
2940 S. Glenstone Avenue, Springfield, MO 65804
90.    
5114- West Sunshine-Main, Springfield, MO
710 W. Sunshine Street, Springfield, MO 65807
IX.
NORTH CAROLINA (1 Property)
 
91.    
5116- 525 N Tryon-Odell, Charlotte, NC
525 N. Tryon Street, , Charlotte, NC 28202
X.
NEW MEXICO (1 Property)
 
92.    
5117- Albuquerque Op Ctr, NM [SP]
725 6th Street N.W., Albuquerque, NM 87102
XI.
OKLAHOMA (2 Properties)
 
93.    
5121- Admiral- Main Building, Tulsa, OK [SP]
5950 E. Admiral Place, Tulsa, OK 74115
94.    
5122- Muskogee Main, Muskogee, OK [SP]
230 W. Broadway, Muskogee, OK 74401
XII.
SOUTH CAROLINA (1 Property)
 
95.    
5123- Aiken Main Office, Aiken, SC [SP]
167 Laurens Street, Aiken, SC 29801
XIII.
TENNESSEE (1 Property)
 
96.    
5124- Murfreesboro Main, TN [SP]
120 E. Main Street, Murfeesboro, TN 37130
XIV.
TEXAS (10 Properties)
 
97.    
5126-Aransas Pass, TX [HFS]
221 S. Commercial Street, Aransas Pass, TX 78336
98.    
5127- Brownwood- Main Building, TX [HFS]
1 Center Avenue, Brownwood, TX 76801
99.    
5128- Carrollton-Mn Building, TX
1101 S. Josey Lane, Carrollton, TX 75006
100.    
5130- Denison, TX [HFS]
300 W. Main Street, Denison, TX 75020
101.    
5131- Dumas Banking- Main, TX [HFS]
501 N. Bliss Avenue, Dumas, TX 79029
102.    
5132- Fort Sam Hston-Main, San Antonio, TX
1422 E. Grayson Street, San Antonio, TX 78208
103.    
5133- Fort Worth East- Main, TX [HFS]
5651 E. Lancaster Avenue, Fort Worth, TX 76112
 
 
 
 
 
 


 
 
 




--------------------------------------------------------------------------------


No.
Property Number/Name
Property Address
104.    
5134- Greenspoint, Houston, TX
12400 Interstate 45 North, Houston, TX 77060
105.    
5135- Mission Main Building, Mission, TX
1101 N. Conway Avenue, Mission, TX 78572
106.    
5136- Mount Pleasant, TX [HFS]
302 N. Jefferson Avenue, Mt. Pleasant, TX 75455
XV.
VIRGINIA (1 Property)
 
107.    
5142- Old Hampton, Hampton, VA [SP]
1 W. Queens Way, Hampton, VA 23669
XVI.
WASHINGTON (7 Properties)
 
108.    
5145- Aberdeen Building/BR, WA
101 E. Market Street, Aberdeen, WA 98520
109.    
5148- Bellingham, WA
112 E. Holly Street, Bellingham, WA 98255
110.    
5149- Bremerton, WA
1000 6th Street, Bremerton, WA 98337
111.    
5155- Richland-Main Building, WA
1007 Knight Street, Richland, WA 99352
112.    
5156- Spokane Bankcard, WA
1616 S. Rustle Road, Spokane, WA 99224
113.    
5157- University, Seattle, WA
4701 University Way N.E., Seattle, WA 98105
114.    
5158- Walla Walla Main Building, WA
111 W. Main Street, Walla Walla, WA 99362










 
 
 




--------------------------------------------------------------------------------


EXHIBIT A-2
Description of Parking Lot Real Property
BBD1 - 5108-Independence Square - 400 N. Osage Street - Parking Lot

 
 
 




--------------------------------------------------------------------------------


EXHIBIT B
[RESERVED]



 
 
 




--------------------------------------------------------------------------------


EXHIBIT C
Form of Assignment of Interests
(Attached)

 
 
 




--------------------------------------------------------------------------------


ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTERESTS
THIS ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTERESTS (this “Assignment”) is
dated as of August     , 2012 (“Transfer Date”) and is entered into by and
among              , a              (“Assignee”), and KBS ACQUISITION SUB-OWNER
2, LLC, a Delaware limited liability company (“Assignor”).
R E C I T A L S :
A.    Assignor is the owner of one hundred percent (100%) of the membership
interests in the following limited liability companies (collectively, the
"Membership Interests"):
(i) First States Investors 5000A, LLC, a Delaware limited liability company (the
“Portfolio Property Owner”), pursuant to that certain Limited Liability Company
Agreement dated as of June 2, 2003, (the “Portfolio Property Owner Operating
Agreement”), that certain Assignment and Assumption dated as of September 1,
2011, executed by First States Investors 5000, LLC, as assignor, and Assignor,
as assignee, and that certain Transfer Acceptance Certificate delivered as of
December 1, 2011, executed by Assignor;
(ii) GKK Independence Square Lot, LLC, a Delaware limited liability company (the
“Parking Lot Property Owner”), pursuant to that certain Limited Liability
Company Operating Agreement dated as of September 19, 2008 (the “Parking Lot
Property Owner Operating Agreement”), that certain Assignment and Assumption
dated as of September 1, 2011, executed by Gramercy Realty Holdings LLC, as
assignor, and Assignor, as assignee, and that certain Transfer Acceptance
Certificate delivered as of December 1, 2011, executed by Assignor; and
(iii) AFR Defeasance Pool 1, LLC, a Delaware limited liability company (the
“Defeasance Securities Owner”; collectively with the Portfolio Property Owner
and the Parking Lot Property Owner, the “Owners”), pursuant to that certain
Limited Liability Company Agreement dated as of June 30, 2006 (the “Defeasance
Securities Owner Operating Agreement”), that certain Assignment and Assumption
dated as of September 1, 2011, executed by First States Group, L.P., as
assignor, and Assignor, as assignee, and that certain Transfer Acceptance
Certificate delivered as of December 1, 2011, executed by Assignor;
B.    Assignor wishes to assign the Interests to Assignee, and Assignee has
agreed to accept the assignment of the Interests, on the terms and conditions
described in that certain Agreement for Sale of Membership Interests dated as of
August     , 2012, [by and between Assignor and [     ] (the “Company”), [as
assigned by the Company to Assignee pursuant to that certain Assignment of
Agreement for Sale of Membership Interests (as assigned, the “Sale Agreement”)].
NOW THEREFORE, In consideration of the covenants herein and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Assignor and Assignee hereby agree to the following terms and
conditions:
Terms and Conditions
1.Definitions. Capitalized terms used but not defined in this Assignment shall
have the respective meanings set forth in the Sale Agreement.
2.Assignment. Assignor hereby unconditionally and irrevocably transfers, assigns
and sets over to the Assignee all of the Assignor's right, title and interest in
and to the Interests, without recourse,

 
 
 




--------------------------------------------------------------------------------


representation or warranty of any kind except as otherwise provided herein
and/or in the Sale Agreement, effective for all purposes as of the Transfer
Date.
3.Assumption by Assignee. Assignee hereby assumes all of the Assignor's
obligations with respect to the Interests arising from and after the date
hereof.
4.Captions. The captions and headings used in this Assignment are for
convenience only and do not in any way affect, limit, amplify or modify the
terms and provisions hereof.
5.Governing Law. This Assignment and the rights of the Assignor and the Assignee
shall be governed by, interpreted and enforced in accordance with the internal
laws of the State of Delaware without regard to principles of conflicts of laws.
6.Counterparts. This Assignment may be executed in several counterparts. If so
executed, each of such counterparts shall be deemed an original for all purposes
and all counterparts shall, collectively, constitute one agreement. In making
proof of this Assignment, it shall not be necessary to produce or account for
more than one such counterpart.
7.Limitation of Assignor’s Liability. Liability of Assignor under this
Assignment shall be subject to all of the terms and conditions set forth in the
Sale Agreement.
8.Parties Bound. This Assignment shall be binding upon and inure to the benefit
of Assignor and Assignee and their respective successors and assigns.
[Signature Page Follows]

 
 
 




--------------------------------------------------------------------------------


ASSIGNOR:


KBS ACQUISITION SUB-OWNER 2, LLC,
a Delaware limited liability company


By:    KBS ACQUISITION SUB, LLC,
a Delaware limited liability company,
its sole member


By:    KBS ACQUISITION HOLDINGS, LLC,
a Delaware limited liability company,
its sole member


By:    KBS GKK PARTICIPATION HOLDINGS I, LLC,
a Delaware limited liability company,
its sole member


By:    KBS DEBT HOLDINGS, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its manager


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:
 
 
David E. Snyder,
 
Chief Financial Officer





[Signatures continue on next page.]

 
 
 




--------------------------------------------------------------------------------


ASSIGNEE:
_________________________,
a _________________________




By:
 
 
Name:
 
Its:
 
 











 






 
 
 




--------------------------------------------------------------------------------


EXHIBIT D


Form of Owner’s Affidavit
(Attached)



 
 
 




--------------------------------------------------------------------------------


TITLE AFFIDAVIT

PROPERTY:
COUNTY:
STATE:
________________________, a ___________________ (“Seller”), as seller, and
____________________, a ______________________ (“Buyer”), as buyer, are parties
to that certain Agreement for Sale of Membership Interests (the “Purchase
Agreement”) dated ________, 20__, [as the same has been amended and modified],
relating to the improved real property (the “Real Property”) referred to in
Exhibit “A” attached hereto and made a part hereof.
In connection with the consummation of the transactions contemplated by the
Purchase Agreement, Seller hereby represents and warrants to First American
Title Insurance Company the following:
1.
Seller is a ____________ organized and existing under the laws of the State of
____________, and authorized to do business in the State of _____________.

2.
To Seller’s actual knowledge, (i) Seller’s ___________ agreement is in full
force and effect, and (ii) no proceedings are pending for the dissolution of the
Seller.

3.
To Seller’s actual knowledge, the leases described on Exhibit “B” attached
hereto constitute all of the written leases affecting the Real Property with the
current tenants of the Real Property.

4.
To Seller’s actual knowledge, except as disclosed in Exhibit ”C” attached hereto
and made a part hereof, (a) there is no capital improvement work currently being
constructed (or that was constructed during the last four (4) months) on the
Real Property that is the subject of a written contract with Seller which could
give rise to a mechanic’s or materialman’s lien on the Real Property, and
(b) Seller has not entered into any contracts for the furnishing of labor,
materials, or services for construction purposes with respect to the Real
Property to be furnished subsequent to the date of this affidavit.

5.
To Seller’s actual knowledge, the Company has not received written notice of any
special assessments that are not otherwise publicly noticed or available by
searching the public records of the jurisdiction where the Property is located.

6.
Seller shall not hereafter cause any encumbrances or other instruments to be
recorded against the Property (other than the recording of the deeds (the
“Deeds”) transferring fee title to the Real Property to Buyer) through the
effective date of such title insurance policy or policies or other title
evidence issued to Buyer.

For purposes hereof, the “actual knowledge” of Seller shall be limited to the
actual knowledge (and not implied, imputed, or constructive) of Brian Ragsdale,
with no duty of inquiry. Notwithstanding anything contained herein to the
contrary, the representations and warranties set forth in this Title Affidavit
shall only survive the closing of the transactions contemplated by the Purchase
Agreement until the date that is ten (10) days following the date hereof, after
which date this Title Affidavit shall be of no further force or

 
7
 

--------------------------------------------------------------------------------


effect and First American Title Insurance Company shall have no further rights
hereunder (notwithstanding that one or more of the representations and/or
warranties set forth herein may prove to be incorrect). This Title Affidavit is
being executed for the sole and exclusive benefit of First American Title
Insurance Company and no other party or person shall have any rights hereunder.
Executed as of __________, 20__.
SELLER:
 
 
 
 
 











ACKNOWLEDGMENT




State of California


 
County of
 
)
 
 
 
 
 



On _________________________ before me, ________________________________________
(insert name of notary) personally appeared
__________________________________________ (insert name and title of the
officer), who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.




Signature ______________________________ (Seal)





 
8
 

--------------------------------------------------------------------------------


EXHIBIT E


Form of Tenant Notice
(Attached)




--------------------------------------------------------------------------------


NOTICE TO TENANTS
[Date]
[Project Name]
[Address]
[City/State/ZIP]
Dear Tenant:
Notice is hereby given to the tenants of ___________________________ that all
rents and any other amounts payable under your lease should be delivered to the
following address:




 
 
 



In addition, all inquiries regarding your lease should be made to the following:




 
 
 



Sincerely,
 
 
 
 
 
 
 
a
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT F


FORM OF REPRESENTATION AND INDEMNITY AGREEMENT
(Attached)








--------------------------------------------------------------------------------


REPRESENTATION AND INDEMNITY AGREEMENT


This Representation and Indemnity Agreement (this “Agreement”) is made as of the
____ day of ______________________, by and among Gramercy Capital Corp., a
Maryland corporation (“GKK”), KBS Acquisition Sub-Owner 2, LLC, a Delaware
limited liability company (“KBS”) and KBS Real Estate Investment Trust, Inc., a
Maryland corporation (“REIT I”).
R E C I T A L S:
A.    Concurrently herewith, BBD1 Holdings LLC, a Delaware limited liability
company (the “Company”), and KBS are entering into that certain Agreement for
Sale of Membership Interests, dated as of August __, 2012 (the “Purchase
Agreement”), pursuant to the terms of which KBS has agreed to sell, and the
Company has agreed to purchase, the Interests (as such term is defined in the
Purchase Agreement) subject to the terms and conditions set forth in the
Purchase Agreement. Capitalized terms used in this Agreement but not otherwise
defined herein shall have the meanings given to such terms in the Purchase
Agreement.
B.    In connection with sale and purchase of the Interests under the Purchase
Agreement, KBS is making the representations and warranties set forth in Section
11.1(d) of the Purchase Agreement (the “KBS Representations”) and, in accordance
with the terms and conditions of the Purchase Agreement, REIT I has guaranteed
the performance of certain obligations of KBS under the Purchase Agreement,
including, without limitation, the KBS Representations. As an inducement to, and
in consideration of, KBS’ agreement to make the KBS Representations, to enter
into the Purchase Agreement and to consummate the transactions contemplated
under the Purchase Agreement, GKK has agreed to execute and deliver this
Agreement in favor of KBS and REIT I.
C.    GKK is an affiliate of the Company and will benefit from the acquisition
by the Company of the Interests and the transactions contemplated by the
Purchase Agreement.
NOW, THEREFORE, for and in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, GKK agrees as follows:
1.    Recitals and Definitions. The recitals set forth above are true and
correct and are hereby incorporated by reference.
2.    GKK Representations. GKK hereby represents and warrants to KBS and REIT I
that
(a)    on December 1, 2011 (“Interest Transfer Date”), the date on which:
(i)    First States Investors 5000, LLC (“FSI 5000 LLC”), an affiliate of GKK,
transferred and assigned the membership interests in Portfolio Property Owner to
KBS, FSI 5000 LLC was the sole legal and beneficial owner of the Portfolio
Property Owner Interests, free and clear of all Liens,
(ii)    Gramercy Realty Holdings LLC (“GRH LLC”), an affiliate of GKK,
transferred and assigned the membership interests in Parking Lot Property Owner
to KBS, GRH LLC was the sole legal and beneficial owner of the Parking Lot
Property Owner Interests, free and clear of all Liens, and
(iii)    First States Group, L.P. (“FSG”), an affiliate of GKK, transferred and
assigned the membership interests in Defeasance Securities Owner to KBS, FSG was
the sole legal and beneficial owner of the Defeasance Securities Owner
Interests, free and clear of all Liens; and

 
 
 




--------------------------------------------------------------------------------


(b)    on the Interest Transfer Date, the Interests were not certificated and
did not constitute "securities" under Article 8 of the Uniform Commercial Code
(collectively, the “GKK Representations”).
3.    Indemnification. GKK hereby agrees to indemnify, defend and hold KBS and
REIT I, and KBS’ and REIT I’s officers, trustees, directors, shareholders,
employees, agents, members, partners, as well as the officers, trustees,
directors, shareholders, employees and agents of the partners or members of KBS’
and REIT I’s partners or members and of the partners or members of such partners
or members (individually, an “Indemnified Party” and collectively, the
Indemnified Parties”) harmless from and against any and all claims, losses,
liabilities, damages, demands, actions, judgments, causes of action,
assessments, penalties, out-of-pocket costs and expenses incurred by the
Indemnified Parties, including the reasonable fees of outside legal counsel and
accountants, arising out of or resulting from a breach by Seller of any of the
representations and warranties set forth in Section 11.1(d) of the Purchase
Agreement if, and only to the extent, such breach was the result of any breach
by GKK of the GKK Representations. GKK’s indemnity hereunder is absolute and
unconditional irrespective of circumstances which might otherwise constitute a
legal or equitable discharge of, or any defense, setoff or counterclaim
available to, GKK. GKK agrees not to effect or agree to take any action which
would adversely affect GKK’s ability to carry out any of the terms, covenants or
conditions of this Agreement. The parties agree that the provisions of Section
15.16 of the Purchase Agreement shall govern actions for indemnity hereunder.
Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, GKK's obligations hereunder shall only be actionable and enforceable
if, and only if, notice of any claim arising hereunder is given to GKK within
thirteen (13) months after the Closing Date.
4.    Notices. Any notice, election, communication, request, approval or other
document or demand required or permitted under this Agreement shall be in
writing and shall be deemed delivered on the earlier of (a) actual receipt, (b)
the next business day after the date when sent by Federal Express or another
recognized overnight courier, (c) the second business day after the date when
sent by registered or certified mail, postage prepaid, or (d) the date
mechanically confirmed by answer-back if sent by telecopy to the numbers
identified below, each addressed to GKK, KBS or REIT I as the case may be at the
following locations:
To GKK, as follows:
Gramercy Capital Corp.
420 Lexington Avenue
New York, NY 10170
Attention: Chief Executive Officer
Telephone No: (212) 297-1000
Fax No.: (212) 297-1090
With a copy to:
Gramercy Capital Corp.
420 Lexington Avenue
New York, NY 10170
Attention: Office of General Counsel
Telephone No: (212) 297-1000
Fax No.: (212) 297-1090

 
 
 




--------------------------------------------------------------------------------




and to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention: Harvey Uris
Telephone No: (212) 735-2212
Fax No.: (917) 777-2212
To KBS or REIT I, as follows:
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attention: David E. Snyder
Telephone No.: (949) 417-6563
Fax No.: (949) 417-6520
and to:
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attention: Brian Ragsdale
Telephone No.: (949) 797-0305
Fax No.: (949) 417-6518


with a copy to:
James Chiboucas, Esq.
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Telephone No.: (949) 417-6555
Fax No.: (949) 417-6523
and to:
Greenberg Traurig LLP
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: L. Bruce Fischer, Esq.
Telephone No.: (949) 732-6670
Fax No.: (949) 732-6501
Any party may, from time to time, change the address at which such written
notices or elections, communications, requests or other documents or demands are
to be mailed, by giving the other parties written notice of such change,
addressed in the manner hereinabove provided. Counsel for a party may give
notice or demand on behalf of such party, and such notice or demand shall be
treated as being sent by such party.

 
 
 




--------------------------------------------------------------------------------


5.    Entire Agreement. This Agreement constitutes the entire agreement of GKK
for the benefit of KBS and REIT I and supersedes any prior agreements with
respect to the subject matter hereof.
6.    No Modification Without Writing. This Agreement may not be terminated or
modified in any way nor can any right of KBS or REIT I or any obligation of GKK
be waived or modified, except by a writing signed by KBS, REIT I and GKK.
7.    Severability. Each provision of this Agreement shall be interpreted so as
to be effective and valid under applicable law, but if any provision of this
Agreement shall in any respect be ineffective or invalid under such law, such
ineffectiveness or invalidity shall not affect the remainder of such provision
or the remaining provisions of this Agreement.
8.    Cumulative. The obligations of GKK hereunder are in addition to any other
obligations it may now or hereafter have to KBS and/or REIT I, and shall not be
affected in any way by the delivery to KBS or REIT I by GKK or any other
indemnitor of any other indemnity, or any combination thereof. All rights and
remedies of KBS and/or REIT I and all obligations of GKK under this Agreement
are cumulative. In addition, KBS and REIT I shall have all rights and remedies
available to it in law or equity for the enforcement of this Agreement.
9.    Effect of Delay or Action. No delay by KBS or REIT I in the exercise of
any right or remedy shall operate as a waiver thereof, and no single or partial
exercise by KBS or REIT I of any right or remedy shall preclude any other
exercise thereof or the exercise of any other right or remedy. No action of KBS
or REIT I permitted hereunder shall in any way impair or otherwise affect any
right of KBS or REIT I or obligation of GKK under this Agreement.
10.    Governing Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the substantive law of the State of New
York without regard to the application of choice of law principles. Each of the
parties hereto consents to the jurisdiction of any state or federal court
located within New York in any suit, action or proceeding brought under or
arising out of this Agreement (and further agree not to assert or claim that
such venue is inconvenient or otherwise inappropriate or unsuitable).
11.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS THAT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS AGREEMENT AND
THE PURCHASE AGREEMENT TO THE EXTENT NOW OR HEREAFTER PERMITTED BY APPLICABLE
LAW.
12.    Enforcement on Behalf of Indemnified Parties. KBS and REIT I shall each
have the right to enforce the terms and provisions of this Agreement by and on
behalf of themselves and the Indemnified Parties.
13.    Successors and Assigns. No party hereto shall have the right to transfer
or assign any of its rights or obligations under this Agreement without the
prior written consent of all other parties hereto. Subject to the foregoing,
this Agreement shall be continuing, irrevocable and binding on GKK and its
respective heirs, trustees, personal representatives, successors and assigns and
shall inure to the benefit of KBS, REIT I and their respective successors and
permitted assigns.
14.    Counterparts. This Agreement may be executed in several counterparts,
each of which counterparts shall be deemed an original and all of which together
shall constitute a single instrument.

 
 
 




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Agreement as of the date and year first above written.
[Signature Page to Follow]





 
 
 




--------------------------------------------------------------------------------




“GKK”


GRAMERCY CAPITAL CORP.,
a Maryland corporation




By:
 
 
 
 
Name: Allan B. Rothschild
Title:
Senior Vice President



“KBS”
KBS ACQUISITION SUB-OWNER 2, LLC,
a Delaware limited liability company


By:    KBS ACQUISITION SUB, LLC,
a Delaware limited liability company,
its sole member


By:    KBS ACQUISITION HOLDINGS, LLC,
a Delaware limited liability company,
its sole member


By:    KBS GKK PARTICIPATION HOLDINGS I, LLC,
a Delaware limited liability company,
its sole member


By:    KBS DEBT HOLDINGS, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its manager


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:
 
 
David E. Snyder,
 
Chief Financial Officer

"REIT 1"


KBS Real Estate Investment Trust, Inc.
By:
 
Name:
 
Title:
 
 
Date:
 
 


--------------------------------------------------------------------------------



CC DRAFT August 16, 2012







--------------------------------------------------------------------------------




EXHIBIT G-1


Form Stockholder Agreement


(Attached)




--------------------------------------------------------------------------------




STOCKHOLDER AGREEMENT


This STOCKHOLDER AGREEMENT (this “Agreement”), dated as of August [•], 2012, is
entered into by and between Gramercy Capital Corp., a Maryland corporation (the
“Company”), and KBS Acquisition Sub-Owner 2, LLC (the “Stockholder”), a Delaware
limited liability company.
WHEREAS, concurrently with the execution of this Agreement, the Stockholder and
BBD1 Acquisition LLC, a Delaware limited liability company, are entering into an
Agreement for Sale of Membership Interests, dated as of the date hereof (in the
form attached as Exhibit A hereto, the “Purchase Agreement”), pursuant to which,
inter alia, the Company agreed to issue and sell, and the Stockholder agreed to
purchase 2,000,000 shares of Common Stock, par value $0.001 per share, 2,000,000
shares of Class B-1 Common Stock, par value $0.001 per share, and 2,000,000
shares of Class B-2 Common Stock, par value $0.001 per share, for a purchase
price of $2.50 per share, for an aggregate purchase price of $15,000,000.00
(such shares being referred to herein collectively as the “Shares” and, for the
avoidance of doubt, all references herein to the Stockholder’s Shares shall
include not only all the Shares stated above, but also all additional shares of
capital stock of the Company that are owned directly or indirectly by the
Stockholder, subject in all cases to Transfers of such Shares that have been
made to Permitted Transferees to the extent permitted by and in accordance with
Section 2(a)).
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:
1.    Voting of Shares. Unless otherwise requested by the Company, the
Stockholder covenants and agrees that, until the termination of this Agreement
in accordance with the terms hereof, at any meeting of the stockholders of the
Company, however called, and in any action by written consent of the
stockholders of the Company, the Stockholder will, if a meeting is held, appear
at the meeting, in person or by proxy, or otherwise cause its Shares to be
counted as present thereat for purposes of establishing a quorum and will at a
meeting, if one is held or otherwise if consents are solicited, vote or consent
to, or cause to be voted or consented to, all of the Shares, in accordance with
the recommendation or direction of the Company’s Board of Directors. The
Stockholder further agrees until the termination of this Agreement in accordance
with its terms, not to commit or agree to take any action inconsistent with the
foregoing prior to such termination. For the avoidance of doubt, subject to
Section 2 hereof, the Stockholder shall retain at all times the right to vote
the Stockholder’s Shares in the Stockholder’s sole discretion and without any
other limitations on those matters other than those set forth in this Section 1
that are at any time or from time to time presented for consideration to the
Company’s stockholders generally.
2.    Transfer of Shares.
(a)    The Stockholder covenants and agrees that, until the earlier of
[February] [•], 2013 and termination of this Agreement in accordance with its
terms, without the written consent of the Company, the Stockholder will not
directly or indirectly (i) subject to Section 2(c), sell, assign, transfer
(including by merger or by operation of law), encumber, grant a participation
in, gift-over, assign or otherwise dispose of, whether by liquidation,
dissolution, dividend, distribution or otherwise (“Transfer”) any Shares or the
Beneficial Ownership (as hereinafter defined) thereof, (ii) deposit any Shares
into a voting trust or enter into a voting agreement or arrangement with respect
to any Shares or the Beneficial Ownership thereof or grant or agree to grant any
proxy or power of attorney with respect thereto that is inconsistent with this
Agreement or (iii) enter into any contract, option or other arrangement or
undertaking with respect to the direct or indirect Transfer of any Shares or the
Beneficial Ownership thereof, except, in each case under clause (i) and clause
(iii), to a Permitted Transferee. For purposes of this Agreement, “Beneficial
Ownership” and “Beneficially Owned” shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act (disregarding the reference to “within 60
days” in Rule 13d-3(d)(1)(i)). As used herein, a “Permitted Transferee” shall
mean a Person that before such action
 
 
 
 
 
1


NTD: Six months after issuance of the Common Stock to KBS.
 


--------------------------------------------------------------------------------




proposed under Section 2(a)(i) or Section 2(a)(iii) occurs, is (x) the Company,
or (y) any Affiliate of the Stockholder who, upon such Transfer, becomes a party
to this Agreement and agrees in writing, in form and substance to the reasonable
satisfaction of the Company, to be bound as a Stockholder under this Agreement
and has not violated this Agreement. In connection with any Transfer of Shares
to a Permitted Transferee, the transferring Stockholder may transfer its rights
and obligations under this Agreement to the Permitted Transferee, but the
transferring Stockholder shall remain liable for all breaches of such
obligations whenever occurring.
(b)    Notwithstanding anything in this Agreement to the contrary, the
Stockholder may enter into any contract, option, swap or other agreement or
arrangement, grant a participation in, and pledge and encumber the Shares
thereunder in connection with any bona fide lending, hedging or other financing
or derivative transaction or arrangement (a “Permitted Transaction”); provided,
that the Stockholder retains the right to vote or consent to, or cause to be
voted or consented to, all Shares as provided in Section 1 during the term of
such Permitted Transaction. Notwithstanding the foregoing, nothing in this
Agreement shall be deemed to prohibit the Stockholder or any Permitted
Transferee from pledging their direct or indirect interests in any Shares as
security for a loan contracted by the Stockholder, such Permitted Transferee or
any Affiliate thereof, or to prohibit any Pledgee thereof from exercising its
rights under or in connection with such pledge.
3.    Reasonable Efforts to Cooperate.
The Stockholder will, upon receipt of reasonable advance notice by the Company,
without further consideration, provide as promptly as reasonably practicable any
customary information reasonably requested by the Company that is necessary for
any regulatory application or filing made or approval sought in connection with
the transactions contemplated by this Agreement or the Purchase Agreement
(including filings with the SEC or any other Governmental Entity).
(a)    The Stockholder hereby consents to the publication and disclosure in the
Company’s proxy statement, statements of beneficial ownership filed by the
Company and its Affiliates (and any other documents or communications provided
by the Company to any Governmental Entity or to security holders of the Company)
of the Stockholder’s identity and Beneficial Ownership of the Shares and the
nature of the Stockholder’s commitments, arrangements and understandings under
and relating to this Agreement; provided, however, that the Stockholder shall
have the opportunity to review such disclosure prior to its publication in the
Company’s proxy statement or such other document or communication, and no
information relating to the Stockholder shall be published in the Company’s
proxy statement, such other document or communication without the approval of
the Stockholder (such approval not to be unreasonably withheld or delayed).
(b)    The Stockholder agrees, while this Agreement is in effect, to notify the
Company promptly in writing of the number of additional Shares, any options to
purchase Shares or other securities of the Company acquired by the Stockholder,
if any, after the date hereof (and, for the avoidance of doubt, the Stockholder
agrees that any such additional shares shall be, for all purposes of this
Agreement, “Shares”).
(c)    While this Agreement is in effect, the Stockholder shall use commercially
reasonable efforts to take, or cause to be taken, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
reasonably necessary to carry out the intent and purposes of this Agreement.
4.    Standstill. The Stockholder agrees that, for a period of 18 months from
the date hereof, the Stockholder will not, and will not cause or permit any of
its directors, officers, partners, employees, representatives, financial, legal,
accounting and other advisers and agents, including persons who after the date
of this Agreement cease to be within one of the foregoing categories
(collectively, “Representatives”) or affiliates or associates (as such terms are
defined in Rule 12b-2 under the


--------------------------------------------------------------------------------




Exchange Act) to (i) directly or indirectly acquire, or offer, propose or agree
to acquire, any securities, debt obligations or assets (or any interests
therein) of the Company or any of its subsidiaries or any rights or options to
acquire any such securities, debt obligations or assets (for purposes hereof,
“securities” shall include, without limitation, (x) all rights to acquire
securities pursuant to the exercise of any rights in connection with any option,
warrant, convertible or exchangeable security or any agreement, regardless of
when such rights may be exercised and whether they are conditional, and (y) any
economic interest relating to securities, including without limitation, pursuant
to a cash settled option or other derivative security, contract or instrument in
any way related to the price of the underlying security), (ii) participate in
the solicitation of proxies, or seek to influence the vote of any person,
regarding any securities or debt obligations of the Company or any of its
subsidiaries, (iii) engage, or offer, propose or agree to engage, in any merger
or other business combination or acquisition transaction or any tender or
exchange offer, recapitalization, restructuring, reorganization, or any purchase
or sale of any material amount of assets or equity or debt securities or other
indebtedness of or regarding the Company or any of its subsidiaries, (iv) seek
or propose to influence or control the Company’s management or policies,
including the management and policies of its subsidiaries, (v) advise, assist,
encourage, finance or invest in any person in connection with any of the
foregoing, (vi) disclose any plan, intention or proposal to do any of the
foregoing, (vii) make any communications with the Company or its Representatives
that could require the Company to make any public announcement or (viii) make
any request to waive or amend any provision of this agreement or to permit you
to take any action specified herein, in each case without the prior written
approval of the Company. Nothing in this paragraph shall be deemed to prevent
the Stockholder’s Representatives from engaging, in the ordinary course of
business, in brokerage, asset management, trust, underwriting, market making and
other similar financial services ordinary course business activities involving
securities of the Company.
5.    Representations and Warranties.
(a)    The Stockholder hereby represents and warrants to the Company as of the
date hereof as follows:
(1)    Ownership of Shares. The Stockholder (i) is the sole owner of record and
has Beneficial Ownership of all of the Shares, free and clear of any and all
liens, claims, security interests, options, rights or other encumbrances
whatsoever on title or transfer (other than those imposed under the federal
securities laws, this Agreement or any Permitted Transaction), (ii) has sole
voting power with respect to all of such Shares and has not entered into any
voting agreement or voting trust with respect to any such Shares and has not
granted a proxy, a consent or power of attorney with respect to such Shares and,
so long as this Agreement is in effect, will not grant any such proxies,
consents and powers of attorney with respect to such Shares that would violate
this Agreement and (iii) does not own of record or beneficially, any shares of
capital stock of the Company or right to acquire such shares other than the
Shares.
(2)    Due Organization. The Stockholder is an entity duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization.
(3)    Power, Binding Agreement. The Stockholder has the requisite power and
authority to enter into and perform all of its obligations under this Agreement
and no further proceedings or actions on the part of the Stockholder are
necessary to authorize the execution, delivery or performance by the Stockholder
of this Agreement or the consummation by the Stockholder of the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Stockholder and constitutes a valid and binding obligation of
the Stockholder, enforceable against the Stockholder in accordance with its
terms, except that enforceability may be subject to the effect of any applicable
bankruptcy, reorganization, insolvency, moratorium or other similar laws
affecting or relating to the enforcement of creditors rights generally and to
general principles of equity.
(4)    No Conflicts. The execution and delivery of this Agreement by the
Stockholder does not, and the consummation of the transactions contemplated
hereby by the Stockholder will not, result in any breach or violation of,
require any consent under, be in conflict with or constitute a


--------------------------------------------------------------------------------




default (whether with notice of lapse of time or both) under any mortgage, bond,
indenture, agreement, instrument, obligation or Law to which the Stockholder is
a party or by which the Stockholder or its Shares are bound, except for any such
breach, violation, conflict or default which, individually or in the aggregate,
would not in any material respect impair, delay or adversely affect the
Stockholder’s ability to perform its obligations under this Agreement.
(5)    Consents. No consent of, or registration, declaration or filing with, any
Governmental Entity is required by or with respect to the Stockholder in
connection with the execution and delivery of this Agreement or the compliance
by the Stockholder with the provisions of this Agreement, except for (i) filings
with the SEC of such reports under the Exchange Act as may be required in
connection with this Agreement, and (ii) such other items and consents the
failure of which to be obtained or made, individually or in the aggregate, would
not in any material respect impair, delay or adversely affect the Stockholder’s
ability to perform its obligations under this Agreement.
(b)    The Company hereby represents and warrants to the Stockholder as of the
date hereof as follows:
(1)    Due Organization. The Company is a corporation duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization.
(2)    Power, Binding Agreement. The Company has the requisite power and
authority to enter into and perform all of its obligations under this Agreement
and no further proceedings or actions on the part of the Company are necessary
to authorize the execution, delivery or performance by the Company of this
Agreement or the consummation by the Company of the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by the
Company and constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except that
enforceability may be subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium or other similar laws affecting or
relating to the enforcement of creditors rights generally and to general
principles of equity.
(3)    No Conflicts. The execution and delivery of this Agreement by the Company
does not, and the consummation of the transactions contemplated hereby by the
Company will not, result in any breach or violation of, require any consent
under, be in conflict with or constitute a default (whether with notice of lapse
of time or both) under any mortgage, bond, indenture, agreement, instrument,
obligation or Law to which the Company is a party or by which the Company is
bound, except for any such breach, violation, conflict or default which,
individually or in the aggregate, would not in any material respect impair,
delay or adversely affect the Company’s ability to perform its obligations under
this Agreement.
(4)    Consents. No consent of, or registration, declaration or filing with, any
Governmental Entity is required by or with respect to the Company in connection
with the execution and delivery of this Agreement or the compliance by the
Company with the provisions of this Agreement, except for (i) filings with the
SEC of such reports under the Exchange Act as may be required in connection with
this Agreement, and (ii) such other items and consents the failure of which to
be obtained or made, individually or in the aggregate, would not in any material
respect impair, delay or adversely affect the Company’s ability to perform its
obligations under this Agreement.
6.    Legend. The Stockholder hereby acknowledges and agrees that each of the
certificates representing the Shares held by the Stockholder shall be subject to
stop transfer instructions and shall include the following legend:
The Shares represented by this Certificate have not been registered under the
Securities Act of 1933, as amended, and may be offered or sold only if
registered under the Securities Act of 1933, as amended, or if an exemption from
registration is available. These Shares are subject to certain limitations on
transfer set forth in a stockholder agreement dated as of August [•], 2012,
between Gramercy Capital Corp. and KBS Acquisition Sub-Owner 2, LLC including,
but not


--------------------------------------------------------------------------------




limited to, restrictions on the sale, assignment, transfer (including by merger
or by operation of law), encumbrance, granting of a participation in, gift-over,
assignment or other disposition of, whether by liquidation, dissolution,
dividend, distribution or otherwise. A copy of such agreement is on file with
the Secretary of Gramercy Capital Corp.
Within five business days after receipt by the Company of a demand by the
Stockholder, the Company agrees to (i) terminate stop transfer instructions and
remove all but the first sentence of the above legend after the term of this
Agreement and (ii) remove the first sentence of the above legend if the Company
is furnished an opinion of counsel reasonably satisfactory to the Company that
such Shares may be freely transferred under applicable securities laws.
Promptly upon the acquisition by the Stockholder of any Shares other than
pursuant to the Purchase Agreement, the Stockholder shall surrender the
certificates representing such Shares to the Company and the Company shall place
the last two sentences of the foregoing legend on such certificates and
thereafter reissue such certificates to the Stockholder.
7.    Term. This Agreement shall remain in full force and effect for as long as
the Stockholder continues to own any Shares of the Company.
8.    Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or in equity.
9.    Miscellaneous.
Definitions. For purposes of this Agreement, the following terms have the
respective meanings set forth below:
“Affiliate” of any person means a person that directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with, the first-mentioned person.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.


“Governmental Entity” shall mean any municipal, local, state or federal
government or governmental authority or by any United States or state court of
competent jurisdiction.


“Laws” shall mean any order, writ, injunction, decree, statute, ordinance,
requirement, rule or regulation applicable to the Stockholder or any of its
subsidiaries or any of their respective properties or assets.


“Person” means an individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization,
other entity or group (as defined in Section 13(d) of the Exchange Act).


“Pledgee” shall mean any lender who has made a loan to the Stockholder or any
Permitted Transferee or any Affiliate thereof and to whom either the
Stockholder, any Permitted Transferee or Affiliate thereof has pledged their
direct or indirect interests in any Shares as security for such loan.


“SEC” means the United States Securities and Exchange Commission.


(1)    Entire Agreement. This Agreement constitutes the entire agreement and
supersedes any and all other prior agreements and undertakings, both written and
oral, among the parties hereto, or any of them, with respect to the subject
matter hereof and is not intended to confer


--------------------------------------------------------------------------------




upon any Person, other than the Company and the Stockholder, any rights or
remedies hereunder. This Agreement may not be amended, modified or rescinded
except by an instrument in writing signed by each of the parties hereto;
provided, that the Company may waive compliance by any other party with any
representation, agreement or condition otherwise required to be complied with by
any such party under this Agreement or release any other party from its
obligations under this Agreement, but any such waiver or release shall be
effective only if in writing and executed by the Company.
(2)    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, then all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any Party. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
parties hereto agree that the court making such determination shall have the
power to limit the term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified. In the event such court does not exercise the power
granted to it in the prior sentence, upon a determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the maximum
extent possible.
(3)    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF LAW
OF ANY OTHER JURISDICTION.
(4)    Counterparts and Signature. This Agreement may be executed in one or more
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original, but all of which shall
constitute one and the same agreement. This Agreement may be executed and
delivered by facsimile or other electronic or portable document format (pdf)
transmission.
(5)    Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been duly given or made
as of the date of receipt and shall be delivered personally or mailed by
registered or certified mail (postage prepaid, return receipt requested), sent
by overnight courier or sent by facsimile, to the parties at the following
addresses or facsimile numbers (or at such other address or facsimile number for
a party as shall be specified by like notice):
i.    if to the Stockholder:


KBS Acquisition Sub-Owner 2, LLC
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attention: [•]
Facsimile: [949-417-6520]


with a copy not constituting notice to:


Greenberg Traurig, LLP
3161 Michelson Drive, Suite 1000
Irvine, CA 92612
Attention: [•]
Facsimile: [949-732-6501]




--------------------------------------------------------------------------------






ii.    if to the Company to:


Gramercy Capital Corp.
420 Lexington Avenue
New York, New York 10170
Attention: Edward J. Matey Jr.
Facsimile: 212-297-1090
with copies not constituting notice to:
Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Attention: Larry P. Medvinsky
Facsimile: 212-878-8375


(6)    Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise by any of the parties hereto without the
prior written consent of the other parties, and any such assignment or
delegation without such prior written consent shall be null and void, except
that the Company may assign this Agreement to any direct or indirect wholly
owned subsidiary of the Company without the consent of the Stockholder (provided
that the Company shall remain liable for all of its obligations under this
Agreement) and the Stockholder may assign this Agreement to the extent permitted
by, and in accordance with, Section 2(a). Subject to the preceding sentence,
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and permitted
assigns.
(7)    Interpretation. When reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement, unless otherwise
indicated. The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement. The language used in this Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any party. Whenever the
context may require, any pronouns used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns and pronouns shall include the plural, and vice versa. Any reference to
any federal, state, local or foreign statute or law shall be deemed also to
refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” No summary of this Agreement prepared by the parties shall
affect in any way the meaning or interpretation of this Agreement.
(8)    Submission to Jurisdiction. Each of the Company and the Stockholder
hereby irrevocably and unconditionally consents to submit to the sole and
exclusive jurisdiction of the courts of the State of Maryland or any court of
the United States located in the State of Maryland (the “Maryland Courts”) for
any litigation arising out of or relating to this Agreement, or the negotiation,
validity or performance of this Agreement, or the transactions contemplated
hereby (and agrees not to commence any litigation relating thereto except in
such courts), waives any objection to the laying of venue of any such litigation
in the Maryland Courts and agrees not to plead or claim in any Maryland Court
that such litigation brought therein has been brought in any inconvenient forum.
Each of the parties hereto agrees that service of process may be made on such
party by prepaid certified mail with a proof of mailing receipt validated by the
United States Postal Service constituting evidence of valid service. Service
made pursuant to the preceding sentence shall have the same legal force and
effect as if served upon such party personally within the State of Maryland.


--------------------------------------------------------------------------------




(9)    Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER.
(10)    Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses.
(11)    No Ownership Interest. Except as expressly set forth in this Agreement,
nothing contained in this Agreement shall be deemed to vest in the Company any
direct or indirect ownership or incidence of ownership of or with respect to, or
pecuniary interest in, any Shares. All rights and ownership of and relating to,
and pecuniary interest in, any Shares shall remain and belong to the
Stockholder, and the Company shall not have any authority to exercise any power
or authority to direct the Stockholder in the voting of any of the Shares,
except as otherwise expressly provided in this Agreement.
[Remainder of page intentionally blank]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed individually or by its respective duly authorized officer as of the date
first written above.


KBS ACQUISITION SUB-OWNER 2, LLC




By:
 
 
Name:
 
Title:





GRAMERCY CAPITAL CORP.


By:
 
 
Name:
 
Title:


--------------------------------------------------------------------------------


EXHIBIT G-2


Form of Letter Agreement
(Attached)


--------------------------------------------------------------------------------


WAIVER OF OWNERSHIP LIMITS


Gramercy Capital Corp.
420 Lexington Avenue
New York, New York 10170


________________, 2012


KBS Acquisition Sub-Owner 2, LLC
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660



Re:
Share Ownership Limit



Reference is made to that certain Agreement for Sale of Membership Interests,
dated as of August [16], 2012 (the "Agreement"), by and between Gramercy Capital
Corp. (the "Company") and KBS Acquisition Sub-Owner 2, LLC ( "KBS"). Pursuant to
the Agreement, among other things, the Company agreed to issue and sell, and KBS
agreed to purchase 2,000,000 shares of the Company's Common Stock, $0.001 par
value per share ("Common Stock"), 2,000,000 shares of Class B-1 Common Stock,
$0.001 par value per share, and 2,000,000 shares of Class B-2 Common Stock,
$0.001 par value per share (together, with the Common Stock and Class B-1 Common
Stock, the "Common Shares"), which, upon purchase, together with the
approximately [ ] shares of Common Stock already owned by KBS and its affiliates
(together, the "KBS Common Shares"), will represent approximately [ ]% of the
aggregate outstanding Common Shares. Except as otherwise indicated, capitalized
terms not otherwise defined herein shall have the meanings given in the
Agreement.
The Company has received your letter, dated August [ ], 2012 (the
"Representation Letter"), making certain representations regarding the
classification of KBS and the Beneficial Owners and Constructive Owners (as such
terms or their correlatives are defined in the Company's Articles of
Incorporation (the "Articles")) of the KBS Common Shares. Based upon the
Representation Letter, the Company hereby advises you that an exception to the
Ownership Limit (as such term is defined in the Articles) has been established
for KBS equal to the number of KBS Common Shares immediately after the execution
of the Agreement and reduced upon each subsequent sale, exchange, transfer or
disposition by KBS of KBS Common Shares by the amount of KBS Common Shares sold,
exchanged, transferred or otherwise disposed.
KBS shall be entitled to rely on the exceptions described herein unless any
information contained in the Representation Letter is or becomes incorrect, or
KBS fails to provide to the Company a bring-down representation letter, as
described below.
Notwithstanding the foregoing, the ownership of the KBS Common Shares by KBS and
the Constructively Owned Shares by KBS shall remain subject to the Ownership
Limits imposed by the Articles to the extent that such ownership results in any
"individual" (within the meaning of Section 542(a)(2) of the Internal Revenue
Code of 1986, as amended (the "Code"), as modified by Section 856(h) of the
Code) Beneficially Owning or Constructively Owning common stock or preferred
stock of the Company in excess of the Ownership Limit or would otherwise cause
the Company to fail to qualify as a real estate investment trust (a "REIT")
under the Code. In addition, if KBS fails to provide to the Company, at the
Company's request, within a reasonable period of time after such request by the
Company, a bring-down representation letter setting forth the representations
contained in the Representation Letter, the ownership of the KBS Common Shares
by KBS and the Constructively Owned KBS Common Shares by KBS will be subject to
the


--------------------------------------------------------------------------------


Ownership Limits imposed by the Articles and may result in the application of
the remedies set forth in Sections 2, 3, 4 and 7 of Article VII of the Articles
with respect to any KBS Common Shares Beneficially Owned or Constructively Owned
by KBS in excess of the Ownership Limit.


--------------------------------------------------------------------------------


Nothing in this letter shall be deemed to grant any person, other than KBS,
permission to own securities of the Company in excess of the Company's otherwise
applicable Ownership Limit (as defined in the Articles).
Very truly yours,


GRAMERCY CAPITAL CORP.    


By:
 
 
Name:
 
Title:





--------------------------------------------------------------------------------


EXHIBIT H


Bank of America Form Estoppel


(Attached)






--------------------------------------------------------------------------------



CC DRAFT August 16, 2012

ESTOPPEL CERTIFICATE


U.S. Bank National Association, as Trustee, as successor-in-interest to Bank of
America, N.A., as successor by merger to Trustee for GMAC Commercial Mortgage
Securities Inc., Mortgage Pass-Through Certificates Series 2003-C3, and its
successors and assigns (“Lender”)
c/o Berkadia Commercial Mortgage LLC
118 Welsh Road
Horsham, PA 19044


FIRST STATES INVESTORS 5000A, LLC, and its successors and assigns ("Landlord")
c/o First States Group, L.P.
1725 The Fairway
Jenkintown, PA 19046


BBD1 HOLDINGS LLC, and its successors and assigns ("Company")
c/o Gramercy Capital Corp.
420 Lexington Avenue
New York, NY 10170


RE:
Lease Dated:     Effective as of January 1, 2005

Landlord:
First States Investors 5000A, LLC, and its successors and assigns

Tenant:    Bank of America, N.A.


Ladies and Gentlemen:
As a tenant under the above-referenced Amended and Restated Master Lease
Agreement, as amended or affected by that certain First Amendment to Amended and
Restated Master Lease Agreement dated as of January 1, 2005, that certain Side
Letter Agreement dated June 13, 2006, that certain Second Amendment to Amended
and Restated Master Lease Agreement dated as of January 1, 2007, and that
certain Memorandum of Understanding, dated as of October 7, 2008 (as further
amended or affected, the "Lease"), Tenant hereby acknowledges for the benefit of
Landlord, the current owner of the real property containing the Leased Premises
(as defined in the Lease), the Lender which has made a loan (the “Loan”) secured
by the above-referenced real property, the Company, and any future lender of the
Company making a loan secured by the above-referenced real property ("Company
Lender"), the truth and accuracy of the following statements pertaining to the
Lease, to the best of Tenant's knowledge as of the date hereof, but subject to
any matters that a physical inspection of the Leased Premises would disclose:
1.Tenant has accepted and is in full possession of the Leased Premises including
all
improvements, additions and alterations thereto required to be made by Landlord
under the Lease. The Leased Premises is comprised of those properties identified
on Schedule A attached hereto together with other areas more particularly
described in the Lease Supplements, true and correct copies of which have
previously been delivered to Landlord and Lender and the Company (the "Lease
Supplements"). Additionally, Tenant is entitled to exclusive and non-exclusive
use of the parking spaces in the parking facilities serving the subject
buildings as set forth in the Lease Supplements. Notwithstanding the foregoing,
Tenant has advised Landlord, Lender and the Company that, pursuant to the terms
of that certain Third Amendment to Amended and Restated Agreement of Sale and
Purchase dated June 30, 2003 and that certain side letter agreement dated June
30, 2003, among First States Investors 5000A, LLC, First States Investors 5000B,
LLC and Bank of America, N.A. (the “Additional Documents”), a true and correct
copy of which has been previously delivered to Landlord, Lender and the Company,
Landlord and Tenant have agreed to review and modify the Lease Supplements to
confirm the accuracy thereof and conformance to the terms and conditions of the
Lease.
2.Tenant is not in default of its obligations under the Lease, is paying full
rent stipulated therein with no offset, defense or claim of any kind and Tenant
has not assigned, sublet, transferred or hypothecated its interest under the
Lease.
3.Landlord is not presently in default under any of the terms, covenants or
provisions of the




--------------------------------------------------------------------------------


Lease, nor has any event occurred which with the passage of time and/or the
giving of notice (if required by the Lease) would constitute an event of default
under the Lease.


4.Landlord has satisfactorily complied with all of the requirements and
conditions precedent to the commencement of the term of the Lease as specified
in said Lease, including, without limitation, completion of any required tenant
improvements. There are no unfunded tenant obligations of Landlord under the
Lease.
5.The initial Annual Basic Rent payable by Tenant under the Lease is set forth
on Schedule A attached hereto.
6.Except as provided in the Lease, there are no rent abatements or free rent
periods now or in the future.
7.No rent (including expense reimbursements), other than for the current month,
has been paid more than one (1) month in advance.
8.No security deposit has been paid by Tenant to Landlord under the Lease.
9.The Lease is for a term expiring on June 30, 2023. Tenant has options to renew
the Lease as set forth in the Lease. Tenant does not have any right to renew,
extend or terminate the term of the Lease except as expressly provided in the
Lease.
10.Tenant hereby acknowledges that (i) the Lease is valid and enforceable in
accordance with its terms against the Tenant, (ii) there have been no
modifications or amendments to the Lease other than as disclosed in this
Estoppel Certificate, (iii) the Lease and the Lease Supplements represent the
entire agreement between the Landlord and the Tenant (subject to the terms of
the Additional Documents), (iv) that it has no notice of prior assignments,
hypothecation or pledge of rents or of the Lease except in connection with any
prior financing by Landlord being repaid from the proceeds of the Loan, and (v)
that notice of the assignment of Landlord's interest in said Lease may be given
by mail, at the Leased Premises, or as otherwise directed herein or in the
Lease.
11.A true and complete copy of the Lease (excluding the Lease Supplements) is
attached hereto as Schedule B.
12.The execution and delivery of this Estoppel Certificate by Tenant does not
require any consent, vote or approval which has not been given or taken.
13.This Estoppel Certificate may not be changed, waived or discharged orally,
but only by an instrument in writing.
14.Except as expressly provided in the Lease, there are no purchase options
under the Lease or other agreements giving Tenant any rights or options to
purchase the Leased Premises and/or improvements, or a part thereof, on which
the space covered by the Lease is located.
15.This Estoppel Certificate shall be binding upon the Tenant and shall inure to
the benefit of the respective successors and assigns of Landlord, Lender, the
Company and Company Lender.
16.This Estoppel Certificate shall not have the effect of modifying any
provision of the Lease.
17.Capitalized terms not defined herein shall have the same meaning as set forth
in the Lease.
This Estoppel Certificate is executed and delivered by the undersigned with the
knowledge that Landlord, Lender, the Company and Company Lender, and their
respective successors and assigns, will rely upon the statements and agreements
contained herein and may rely hereon. If the loan secured by the
above-referenced real property becomes the subject of a securitization, this
Estoppel Certificate may also


--------------------------------------------------------------------------------


be relied upon by the credit rating agency, if any, rating the securities
collateralized by the mortgage loan as well as any issuer of such securities,
and any servicer and/or trustee acting in respect of such securitization.




DATED: as of _______________, 2012.

 
 
TENANT:
Witness:
 
BANK OF AMERICA, N.A.,
 
 
a national banking association
 
 
 
 
 
 
 
 
By:
 
Name:
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------



CC DRAFT August 16, 2012

Schedule A [to Bank of America Form Estoppel]


Additional Information


(Attached)








--------------------------------------------------------------------------------


Schedule B [to Bank of America Form Estoppel]


Lease


(Attach)






--------------------------------------------------------------------------------


SCHEDULE 1
Organization Chart of Owner


(Attached)








--------------------------------------------------------------------------------


[riq3201210qex101pg1.jpg]






--------------------------------------------------------------------------------


SCHEDULE 2
Additional Prorations


I.
Ground Rents. In addition to the Purchase Price and all other credits due Seller
under this Agreement on the Closing Date, Seller shall receive from Company cash
in an amount equal to the sum of all ground rents under all ground leases
affecting any Property (including, without limitation, ground rent payments made
to the City of Phoenix, Arizona) that have been paid prior to the Closing Date
but are attributable to the period after the Closing Date.



II.
Letter of Credit. In addition to the Purchase Price and all other credits due
Seller under this Agreement on the Closing Date, Seller shall receive from
Company cash in an amount equal to $1,000,000, which is a portion of the
$3,000,000 in cash collateral that is being held in connection with one of the
Owner’s reimbursement obligations for a Letter of Credit that had been issued in
favor of Bank of America, N.A.



III.
Tenant Note Receivable. Seller shall receive from Company as and when received
by Company cash in an amount equal to $116,009, which relates to a note
receivable to one of the Owners by Café Baci.



IV.
Prepaid Operating Costs and Expenses. In addition to the Purchase Price and all
other credits due Seller under this Agreement on the Closing Date, Seller shall
receive from Company cash in an amount equal to the sum of all operating costs
and expenses related to the operating of the Property that have been paid prior
to the Closing Date but are attributable to the period after the Closing Date.





--------------------------------------------------------------------------------


SCHEDULE 3


Definitions




When used in this Agreement, the following capitalized terms shall have the
following meanings:


“ADA” shall have the meaning set forth in Section 11.2.
“Additional Estoppel Certificate” shall have the meaning set forth in Section
5.8.
"Adjusted Purchase Price" shall have the meaning set forth in Section 3.2(b).
“AFRT” shall have the meaning set forth in Recital C.
“Agreement” shall have the meaning set forth in the initial paragraph of this
Agreement.
“Amendments” shall have the meaning set forth in Section 6.1(b).
"Applicable Law" shall mean all statutes, laws, ordinances, rules, regulations,
requirements, judgments, orders and decrees of any Governmental Authority.
“Assignment” shall have the meaning set forth in Section 6.1(a).
“B of A Estoppel Certificate" shall have the meaning set forth in Section
7.1(h).
“Back-up Guarantor” shall mean GKK or any other Person reasonably acceptable to
the Mortgage Guarantors.
"Back-up Indemnity" shall mean the indemnity and contribution agreement by
Back-up Guarantor in favor of the Mortgage Guarantors pursuant to which Back-up
Guarantor indemnifies Mortgage Guarantors for their losses under the Mortgage
Guaranty and the Mortgage Environmental Indemnity from and after the Closing.
"Business Day" shall mean any day other than a Saturday, Sunday or any other day
on which banks are authorized to be closed in the State of New York.
“Cap Amount” shall have the meaning set forth in Section 4.2.1.
"Cap Excluded Amounts" shall have the meaning set forth in Section 4.2.1.
“CERCLA” shall have the meaning set forth in Section 12.2.
“Closing” shall have the meaning set forth in Section 1.1(b)(i).
“Closing Date” shall have the meaning set forth in Section 1.1(b)(iv).
"Closing Date Prorated Operating Costs” shall have the meaning set forth in
Section 10.2.1.
"Commission" means the Securities and Exchange Commission.
"Common Stock" means the common stock of GKK, par value $0.001 per share.
“Company” shall have the meaning set forth in the initial paragraph of this
Agreement.




--------------------------------------------------------------------------------


“Contracts” shall have the meaning set forth in Recital E.
“Defeasance” shall have the meaning set forth in Section 4.3.2.
“Defeasance Security” shall have the meaning set forth in Recital F.
“Defeasance Securities Owner” shall have the meaning set forth in Recital A.
“Defeasance Securities Owner Operating Agreement” shall have the meaning set
forth in Section 4.1(c).
“Deposit” shall have the meaning set forth in Section 3.2(a).
"Disclosed Environmental Matters" shall mean: BBD1-5066 – Jacksonville Ops –
FLDEP – quarterly groundwater monitoring.
“Effective Date” shall have the meaning set forth in the initial paragraph of
this Agreement.
“Entity Documents” shall have the meaning set forth in Section 4.1.
“Escrow Agreement” shall have the meaning set forth in Section 1.1(d).
“Escrow Holder” shall have the meaning set forth in Section 1.1(d).
"Excess Defeasance Securities Amount" shall have the meaning set forth in
Section 4.6.2.
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Existing Title Policy” and "Existing Title Policies" shall have the meanings
set forth in Section 4.2.3.
"Extended Scheduled Closing Date" shall have the meaning set forth in Section
1.1(b)(iii).
“Extension Deposit” shall have the meaning set forth in Section 1.1(b)(ii).
"Final Extended Closing Date" shall have the meaning set forth in Section
1.1(b)(iv).
“Financing Contingency Period” shall have the meaning set forth in Section
1.1(c).
“FSG” shall have the meaning set forth in Recital C.
“GKK” means Gramercy Capital Corp., a Maryland corporation, together with its
successors and assigns.
“GKK Guarantee” shall have the meaning set forth in Section 15.22.
"Governmental Authority" and "Governmental Authorities" shall have the meaning
set forth in Section 11.1(m).
“Hazardous Materials” shall have the meaning set forth in Section 12.2.
“Improvements” shall have the meaning set forth in Recital D.




--------------------------------------------------------------------------------


“Independent Contract Consideration” shall have the meaning set forth in Section
3.4.
"Initial Scheduled Closing Date" shall have the meaning set forth in Section
1.1(b)(i).
“Interests” shall have the meaning set forth in Recital H.
“KBS Borrower” shall have the meaning set forth in Recital G.
“Leases” shall have the meaning set forth in Recital E.
"Legal Proceedings" shall have the meaning set forth in Section 11.01(k).
"Legend" shall have the meaning set forth in Section 11.1(n)(v).
"Lender Event" shall mean the New Mortgage Lender failing or refusing to fund
and effectuate the New Mortgage Loan as the result of (i) an outbreak or
escalation of hostilities involving the United States or the declaration by the
United States of a national emergency or war occurs; (ii) a material disruption
of the financial, banking or capital markets or the occurrence of any other
calamity or crisis or any change in the financial, political or economic
conditions in the United States or elsewhere; (iii) a general banking moratorium
shall have been declared by federal or state authorities having jurisdiction or
(iv) any act of God, strike, lockout, explosion, act of sabotage, riot, civil
commotion or change in applicable laws or regulations or any other cause beyond
the reasonable control of New Mortgage Lender.
"Lien" shall mean any mortgage, deed of trust or deed to secure debt, pledge,
security interest, encumbrance, charge or other lien of any kind.
"Master Lease" shall mean Amended and Restated Master Lease Agreement dated as
of January 1, 2005 between Bank of America, N.A. and First States Investors
5000A, LLC, as amended.
“Material Adverse Effect” shall have the meaning set forth in Section
12.1(h)(i).
“Material Title Matter” shall mean, with respect to any Real Property, any
matter that could reasonably be expected to materially adversely effect the use
or value of such Real Property.
“Mezz Lender” shall have the meaning set forth in Recital G.
“Mezz Loan” shall have the meaning set forth in Recital G.
"Mezz Loan Assignment Documents" shall mean the documentation required to cause
the assignment of Mezz Lender's interest in the Mezz Loan to Seller, which
documentation shall be reasonably negotiated and mutually acceptable to the
parties, provided each of Seller and Company agrees Mezz Lender shall represent
to Seller (in addition to other customary representations and warranties) that,
at Closing, Mezz Lender is the sole owner of the Mezz Loan and that the Mezz
Loan is subject to no Liens.
“Mortgage Environmental Indemnity” shall have the meaning set forth in Recital
C.
“Mortgage Guarantors” shall have the meaning set forth in Recital C.
“Mortgage Guaranty” shall have the meaning set forth in Recital C.




--------------------------------------------------------------------------------


“Mortgage Lender” shall have the meaning set forth in Recital C.
“Mortgage Loan” shall have the meaning set forth in Recital C.
“Mortgage Loan Agreement” shall have the meaning set forth in Recital C.
“Mortgage Loan Continuance” shall have the meaning set forth in Section
4.3.2(b).
“Mortgage Loan Documents” shall have the meaning set forth in Recital C.
“Mortgage Note” shall have the meaning set forth in Recital C.
“Mortgages” shall have the meaning set forth in Recital C.
"New Mortgage Debt" shall have the meaning set forth in Section 4.3.2(e).
"New Mortgage Lender" shall have the meaning set forth in Section 4.3.2(c).
“New Title Commitments” shall have the meanings set forth in Section 4.2.1.
“New Title Policy” or "New Title Policies" shall have the meanings set forth in
Section 4.2.
“Opening of Escrow” shall have the meaning set forth in Section 3.2.1.
“Operating Agreements” shall have the meaning set forth in Section 4.1(c).
“Operating Costs” shall have the meaning set forth in Section 10.2.
“Owner Deposits” shall have the meaning set forth in Section 10.7.
“Owners” shall mean the Real Property Owners and the Defeasance Securities
Owner.
“Parking Lot Property Owner” shall have the meaning set forth in Recital A.
“Parking Lot Property Owner Operating Agreement” shall have the meaning set
forth in Section 4.1(b).
“Parking Lot Real Property” shall have the meaning set forth in Recital D.
“Parking Lot Real Property Improvements” shall have the meaning set forth in
Recital D.
“Permitted Assignee” shall have the meaning set forth in Section 15.2(b).
“Permitted Exceptions” shall have the meaning set forth in Section 4.2.
"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Personal Property” shall have the meaning set forth in Recital E.
“Portfolio Property Owner” shall have the meaning set forth in Recital A.\
“Portfolio Property Owner Operating Agreement” shall have the meaning set forth
in Section 4.1(a).




--------------------------------------------------------------------------------


“Portfolio Real Property” shall have the meaning set forth in Recital B.
“Portfolio Real Property Improvements” shall have the meaning set forth in
Recital B.
“Prohibited Person” shall have the meaning set forth in Section 12.1(d).
“Property” shall have the meaning set forth in Recital E.
"Property Manager" shall mean GKK Realty Advisors LLC, a Delaware limited
liability company, pursuant to the terms of that certain Asset Management
Services Agreement dated March 30, 2012, as amended.
“Purchase Price” shall have the meaning set forth in Section 3.1.
“Purchase Price Cash Payment” shall have the meaning set forth in Section 3.2.2.
“Real Property” shall have the meaning set forth in Recital D.
“Real Property Designee” shall have the meaning set forth in Section 15.2(c).
“Real Property Owners” shall have the meaning set forth in Recital A.
“REIT 1 Guarantee” shall have the meaning set forth in Section 15.22.
“Releasors” shall have the meaning set forth in Section 12.2.
“Rents” shall have the meaning set forth in Section 10.1.
“Required Approvals” shall have the meaning set forth in Section 12.1(h)(iv).
“Reserves” shall have the meaning set forth in Section 10.13.
“SEC Reports” shall have the meaning set forth in Section 12.1(h)(vii).
“Second Extension Deposit” shall have the meaning set forth in Section 1.1(b).
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations thereunder.
“Seller” shall have the meaning set forth in the initial paragraph of this
Agreement.
"Seller IL Tax Payment" shall have the meaning set forth in Section 10.8(b).
“Seller’s Warranties” shall have the meaning set forth in Section 11.2.
"Stockholder Agreement" shall have the meaning set forth in Section 6.1(l).
“Shares” shall mean the number of shares of Common Stock and shares of any other
class of securities into which such securities may hereafter be reclassified or
changed into, which is 6 million shares, the quotient of Fifteen Million Dollars
($15,000,000) divided by the share price of $2.50.
"Surviving Closing Obligations" shall have the meaning set forth in the final
paragraph of Section 15.6.




--------------------------------------------------------------------------------


"Surviving Termination Obligations" shall have the meaning set forth in the
final paragraph of Section 15.6.
“Stock Certificates” shall have the meaning set forth in Section 6.2(e).
"Surviving Obligations" shall have the meaning set forth in Section 15.6.
“Title Company” shall have the meaning set forth in Section 1.1(e).
“Title Holder” shall have the meanings set forth in Section 4.2.
"To Company's Actual Knowledge" shall have the meaning set forth in Section
12.1.
"To GKK's Actual Knowledge" shall have the meaning set forth in Section 12.1.
“To Seller’s Actual Knowledge” shall have the meaning set forth in 11.1.
“Transfer of Interests” shall have the meaning set forth in Section 4.3.2.
“Update Certificate” shall have the meaning set forth in Section 6.1(f).
“Work Product” shall have the meaning set forth in Section 15.3.




--------------------------------------------------------------------------------


[riq3201210qex101pg2.jpg]




--------------------------------------------------------------------------------


SCHEDULE 11.1
Seller's Disclosures


Seller is required to undertake certain filings with the Securities and Exchange
Commission in connection with its entering into, and consummating, the
transactions contemplated by the Agreement.




--------------------------------------------------------------------------------


SCHEDULE 12.1
GKK's Disclosures


On April 1, 2011, GKK received a notice from the New York Stock Exchange
indicating that GKK was not in compliance with the New York Stock Exchange
listed company manual Section 802.01E due to a delay in the filing of GKK's
annual report on Form 10-K for the fiscal year ended December 31, 2010. GKK
filed its annual report on Form for the fiscal year ended December 31, 2010 on
September 23, 2011. On October 11, 2011, the New York Stock Exchange
acknowledged that GKK filed its delayed quarterly reports on Form 10-Q for the
periods ended March 31, 2011 and June 30, 2011 on October 11, 2011, and
effective October 12, 2011, GKK would be removed from the late filers' list.




--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
 
 
 
 
Page
1.
BASIC TERMS AND DEFINITIONS; REFERENCES
2
 
1.1
Basic Terms
2
 
1.2
Definitions
3
 
1.3
References
3
2.
PURCHASE AND SALE
3
3.
PURCHASE PRICE
4
 
3.1
Purchase Price
4
 
3.2
Payment of Purchase Price
4
 
3.3
Disposition of Deposit Upon Failure to Close
4
 
3.4
Independent Contract Consideration
4
4.
ENTITY DOCUMENTS; TITLE POLICY AND ENDORSEMENTS
5
 
4.1
Entity Documents
5
 
4.2
Title Insurance; Removal of Liens; Surveys
5
 
4.3
Inspections; Finance Contingency Period
6
 
 
4.3.1
Inspections in General
6
 
 
4.3.2
Financing Contingency Period; Financing Matters
6
 
 
4.3.3
Termination During Finance Contingency Period
6
 
4.4
[Intentionally Deleted]
7
 
4.5
[Intentionally Deleted]
7
 
4.6
Defeasance; Mortgage Loan Continuance
7
5.
OPERATIONS AND RISK OF LOSS; SELLER COVENANTS
9
 
5.1
Ongoing Operations
9
 
5.2
Service Contracts
9
 
5.3
Leasing Arrangements
9
 
5.4
No Transfers
9
 
5.5
Damage or Condemnation
9
 
5.6
Taxes
9
 
5.7
Exclusivity
10
 
5.8
Estoppel Certificates
10
 
5.9
Removal of Liens
10
6.
SELLER'S AND COMPANY'S DELIVERIES
10
 
6.1
Seller's Deliveries
10
 
6.2
Company's Deliveries
12
 
6.3
Closing Statements/Escrow Fees; Tenant Notices
13
 
6.4
Post-Closing Deliveries; Post Closing Obligations
13
7.
CONDITIONS TO COMPANY'S AND SELLER'S OBLIGATIONS
13
 
7.1
Conditions to Company's Obligations
13
 
7.2
Conditions to Seller's Obligations
14
8.
[INTENTIONALLY DELETED]
15
9.
ESCROW
15
 
9.1
Escrow Account
15
 
9.2
Escrow and Title Charges
15
 
9.3
Procedures Upon Failure of Condition
15
10.
PRORATIONS; ALLOCATION OF COSTS/EXPENSES
16
 
10.1
Collected Rent
16
 
10.2
Operating Costs and Additional Rent Reconciliation
17
 
10.3
Owner Bank Accounts
18
 
10.4
Leasing/Incentive Costs/Fees
18
 
10.5
Tenant Deposits
18
 
10.6
Utilities and Utility Deposits
18
 
10.7
Owner Deposits
18
 
10.8
Taxes
18
 
10.9
Reserves on Deposits with Mortgage Lender
19
 
10.10
Access to Books and Records
19


-i-

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
 
 
Page
 
10.11
Final Adjustment After Closing
19
 
10.12
Capital Expenditures
19
 
10.13
Additional Prorations
20
11.
SELLER'S REPRESENTATIONS AND WARRANTIES; AS-IS
20
 
11.1
Seller's Representations and Warranties
20
 
11.2
As-Is
23
12.
COMPANY'S COVENANTS, REPRESENTATIONS AND WARRANTIES; RELEASE
25
 
12.1
Company's Representations and Warranties
25
 
12.2
Release
28
13.
DEFAULT AND DAMAGES
29
 
13.1
DEFAULT AND DAMANGES
29
 
13.2
Default by Seller
30
14.
BROKER'S COMMISSIONS
30
15.
MISCELLANEOUS PROVISIONS
30
 
15.1
Notices
30
 
15.2
Assignment/Designees; Binding on Successors and Assigns
32
 
15.3
Work Product
33
 
15.4
Further Assurances
33
 
15.5
Attorneys' Fees
33
 
15.6
Survival of Representations, Warranties, Covenants and Agreements
34
 
15.7
Entire Agreement
35
 
15.8
Governing Law
35
 
15.9
Counterparts
35
 
15.10
Headings; Construction
35
 
15.11
Waiver of CC Section 1662
35
 
15.12
Partial Validity; Severability
35
 
15.13
No Third Party Beneficiaries
35
 
15.14
Joint Product of Parties
35
 
15.15
Calculation of Time Periods
35
 
15.16
Indemnity; Procedure for Indemnity
36
 
15.17
Waiver of Jury Trail
36
 
15.18
[Intentionally Deleted]
36
 
15.19
[Intentionally Deleted]
36
 
15.20
Facsimile Signatures
36
 
15.21
[Intentionally Deleted]
36
 
15.22
GKK Guaranty
36
 
15.22
GKK Guaranty
36
 
15.23
REIT 1 Guaranty
37






ii